Amjad M. Khan
amjad@bnsklaw.com
Erika L. Shapiro
erika@bnsklaw.com
Rowennakete P. Barnes
kete@bnsklaw.com
BROWN NERI SMITH & KHAN, LLP
11601 Wilshire Blvd., Ste. 2080
Los Angeles, CA 90025
T: (310) 593-9890
F: (310) 593-9980

Attorneys for Defendants
PMAC LENDING SERVICES,
INC., AND RELIANT MORTGAGE
COMPANY, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re

LEHMAN BROTHERS HOLDINGS, INC.,                Chapter 11
et al.,
              Debtors.                         Case No. 08-13555 (SCC)


LEHMAN BROTHERS HOLDINGS, INC.,                Adv. Proc. No. 18-01353-SCC

                      Plaintiff,
        -against-                              DEFENDANTS PMAC LENDING
                                               SERVICES, INC. AND RELIANT
PMAC LENDING SERVICES, INC.,                   MORTGAGE COMPANY, LLC’S
individually and as successor by merger to     MEMORANDUM OF LAW IN SUPPORT
PMC Bancorp, f/k/a Professional Mortgage       OF MOTION TO DISMISS LBHI’S
Corp., and as successor by merger to Reliant   COMPLAINTS
Mortgage Company, LLC, and PMC
BANCORP, f/k/a Professional Mortgage
Corp., individually, and RELIANT
MORTGAGE COMPANY, LLC,
individually,

                      Defendants.
                                            TABLE OF CONTENTS

                                                                                                            Page

I.         INTRODUCTION -------------------------------------------------------------------------------------- 5
II.        STATEMENT OF FACTS ---------------------------------------------------------------------------- 8
      A. LBHI’s Purchase of Mortgage Servicing Rights from PMAC and Reliant ------------------ 8
      B. LBHI’s Sale of the Mortgage Servicing Loans It Purchased to Fannie Mae, Freddie Mac,
      and RMBS Trustees --------------------------------------------------------------------------------------- 9
      C. LBHI Brings a Blitzkrieg Of Lawsuits, All Identical In Nature ------------------------------- 9
        1. LBHI Sues PMAC in 2009 -------------------------------------------------------------------- 10
        2. LBHI Sues Universal American Mortgage Co., LLC in 2010 ---------------------------- 10
        3. LBHI Sues Bancorp in 2010 ------------------------------------------------------------------ 10
        4. Aurora Bank—LBB’s Subsidiary—Sues Bancorp in 2011 ------------------------------- 11
        5. Aurora Sues PMAC in 2013------------------------------------------------------------------- 11
        6. LBHI Sues PMAC Again in 2013 ------------------------------------------------------------ 11
        7. LBHI Sues PMAC And Bancorp Again in 2015 ------------------------------------------- 12
        8. LBHI Sues Bancorp, PMAC and Reliant in the Current Action ------------------------- 13
III.         LEGAL STANDARD ----------------------------------------------------------------------------- 14
IV.          ARGUMENT--------------------------------------------------------------------------------------- 15
      A.   LBHI’s Claims Are Barred Under Res Judicata ----------------------------------------------- 15
      B.   LBHI’s Claim for Contractual Indemnification Is Barred By The Statute Of Limitations
           19
        1. LBHI’s Claims Are Barred Under Delaware’s Three-Year Statute of Limitations
        Period for Breach of Contract Claims -------------------------------------------------------------- 20
        2. LBHI’s Claims Are Barred Under New York’s Six-Year Statute of Limitations Period
        for Breach of Contract Claims ---------------------------------------------------------------------- 22
        3. If the Court believes that claims accrued when LBHI suffered a loss, that loss occurred
        at the latest in 2009 because LBHI became liable for a fixed sum to a third-party – its
        attorneys – to pay their fees in responding to the proofs of claims filed by the RMBS
        trustees ------------------------------------------------------------------------------------------------- 23
      C. LBHI’s Claims For Successor Liability Against PMAC Must Be Dismissed ------------- 24
        1. LBHI’s Claim for Successor Liability Cannot Stand Because Its Underlying Claims
        Against Bancorp and Reliant Are Barred ---------------------------------------------------------- 25
        2. LBHI Utterly Fails to State A Claim For Successor Liability Against PMAC as to
        Reliant -------------------------------------------------------------------------------------------------- 26
V.         CONCLUSION --------------------------------------------------------------------------------------- 28




                                                           2
                                      TABLE OF AUTHORITIES
                                                                                                        Page

                                                    CASES

ACE Sec. Corp. v. DB Structured Prods., Inc., 112 A.D.3d 522 (1st Dept 2013) ----------------- 21
Aircraft Serv. Int’l, Inc. v. TBI Overseas Holdings, Inc., C.A. No. N13C-06-265
WCC CCLD, 2014 WL 4101660 (Del. Super. Aug. 5, 2014) ---------------------------------------- 20
Ashcroft v. Iqbal, 556 U.S. 662 (2009) -------------------------------------------------------------- 13, 14
Bay Ridge Air Rights, Inc. v. State 44 N.Y.2d 49 (1978) ---------------------------------------------- 22
Bay Ridge Air Rights, Inc. v. State 44 N.Y.2d 49 (1978). --------------------------------------------- 22
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) -------------------------------------------------- 13, 14
Butler v. Adoption Media, 486 F. Supp. 2d 1022 (N.D. Ca. 2007)------------------------------- 25, 26
Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Holdings LLC, No. 5140-CS,
2012 WL 3201139 (Del. Ch. Aug. 7, 2012) ------------------------------------------------------------- 20
Colon v. Multi-Pak Corp., 477 F. Supp. 2d 620 (S.D.N.Y. 2007) ----------------------------------- 26
Cowan v. Ernest Codelia, P.C., No. 98 Civ. 5548 (JGK), 2001 WL 856606
(S.D.N.Y. Jul. 30, 2001) ----------------------------------------------------------------------------------- 15
Cruden v. Bank of New York, 1990 WL 251023 (S.D.N.Y. 1990) ----------------------------------- 24
Enny v. City of Poughkeepsie, No. 06 CV 15198 (VB), 2012 WL 2866280
(S.D.N.Y. Apr. 5, 2012) ----------------------------------------------------------------------------------- 26
Global Fin. Corp. v. Triarc Corp., 715 N.E.2d 482 (1999) ------------------------------------------- 18
In Re Lehman Brothers Inc. v. Universal American Mortgage Co., LLC, et al.,
593 B.R. 166 (Bankr. S.D.N.Y. 2018) ------------------------------------------------------------------- 22
In re Marvel Entm’t Group, Inc., 273 B.R. 58 (D. Del. 2002)---------------------------------------- 20
In re Methyl Tertiary Butyl Ether (“MTBE”) Prods. Liability Litig., 209 F.R.D. 323
(S.D.N.Y. 2002)--------------------------------------------------------------------------------------------- 14
L.E. Talcott & Sons, Inc. v. Aurora Corp., 176 F. Supp. 783 (D. Del. 1959) ---------------------- 20
Lazides v. Kouzounas, 7 A.D.3d 676 (2d Dept 2004)-------------------------------------------------- 14
Lehman Bros. Holdings Inc. v. Univ. Amer. Mortgage Co..,
No. 13-cv-00087-CMA-MJW, 2014 U.S. WL 1715365 (D. Colo. Apr. 30, 2014) ---------------- 18
Lehman Bros. Holdings, Inc. v. Universal Amer. Mortg. Co., LLC, 660 Fed. Appx. 554
(10th Cir. 2016) -------------------------------------------------------------------------------------- 9, 19, 20


                                                       3
Lehman XS Trust, Series 2006-4N v. GreenPoint Mortg. Funding, 991 F. Supp. 2d 472
   (S.D.N.Y. 2014)------------------------------------------------------------------------------------------ 21
Marinelli Assocs. v. Helmsley Noyes Co., Inc., 265 A.D.2d 1 (1st Dept 2000) -------------------- 15
Matter of Reilly v. Reid, 45 N.Y.2d 24 (1978) ---------------------------------------------------------- 15
Milliken & Co. v. Duro Textiles, LLC, 451 Mass. 547 (Mass. 2008) ----------------------- 25, 26, 27
O’Brien v. City of Syracuse, 54 N.Y.2d 353 (1981) --------------------------------------------------- 15
Oliver v. Rio Acquisition Partners, LLC, No. 1:18-cv-1794-GHW, 2019 WL
801952 (S.D.N.Y. Feb. 21, 2019) ------------------------------------------------------------------------ 26
Osbow Calcining USA Inc. v. Amer. Indus. Partners, 96 A.D.3d 646 (1st Dept 2012) ----------- 18
Peoples’ Democratic Republic of Yemen v. Goodpasture, Inc., 782 F.2d 346 (2d Cir. 1986) --- 19
Portfolio Recovery Assocs., LLC v. King, 14 N.Y.3d 410 (2010) ------------------------------------ 18
Ramsey v. Busch, 19 F. Supp. 2d 73 (W.D.N.Y. 1998) ------------------------------------------------ 15
Sannon v. Stamm Assoc., Inc. v. Keefe, Bruyette & Woods, Inc., 68 A.D.3d 678
(1st Dept 2009) ---------------------------------------------------------------------------------------------- 14
Schumacher v. Richards Shear Co., Inc., 59 N.Y.2d 239 (1983) --------------------------- 25, 26, 27
Stoner v. Culligan, Inc., 32 A.D.2d 170 (3d Dept 1969) ------------------------------------- 14, 15, 16
Structured Mortg. Trust 1997-2 v. Daiwa Fin. Corp., No. 02-42 Civ. 3232,
2003 WL 548868 (S.D.N.Y. Feb. 25, 2003) ------------------------------------------------------------ 21
W.R. Grace & Co.-Conn. v. Zotos Int’l, Inc., 2000 WL 1843282 (W.D.N.Y. Nov. 2, 2000) ---- 24
Weinreb v. Xerox Bus. Servs., LLC Health and Welfare Plan, 323 F. Supp. 3d 501, 510
   (S.D.N.Y. 2018)------------------------------------------------------------------------------------------ 14
Weitz v. Wagner, No. CV-07-1106 (ERK)(ETB), 2008 WL 5605669 (E.D.N.Y. Jul. 24, 2008) 14
Windsearch, Inc. v. Delafrange, 90 A.D.3d 1223 (3d Dept 2011) ----------------------------------- 18



                                                                STATUTES
12 C.F.R. §§ 545.91(a).................................................................................................................. 19
12 U.S.C. § 1464(x) ...................................................................................................................... 19
C.F.R. § 1263.18(a)(1) .................................................................................................................. 19
Del. C. § 8106 ............................................................................................................................... 20
N.Y. CPLR 213(2) (McKinney 2019) .......................................................................................... 21




                                                                       4
                                      I.    INTRODUCTION

       Plaintiff Lehman Brothers Holdings Inc. (“LBHI”) brings this action against Defendants

PMAC Lending Services, Inc. (“PMAC”) and Reliant Mortgage Company, LC (“Reliant”)

(collectively, “Defendants”) for contractual indemnification of and successor liability for allegedly

defective loans sold by LBHI to the Federal Home Loan Mortgage Association (“Fannie Mae”)

and the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and to trustees of trusts

(“RMBS Trustees”).      (“Second Amended Adversary Complaint” and “Adversary Complaint”,

respectively, collectively “Complaints”).       LBHI seeks contractual indemnification from

Defendants and also brings a claim against PMAC specifically for successor liability for Defendant

PMC Bancorp (“Bancorp”) and Reliant.

       LBHI’s action arises out of Defendants’ obligations under a Loan Purchase Agreement

(“LPA”) and Seller’s Guide that it entered into with LBHI’s predecessor, Lehman Brothers Bank

(“LBB”). Pursuant to the agreements, PMAC and Reliant sold certain mortgage loans to LBB,

which LBB subsequently sold to Fannie Mae, Freddie Mac and the RMBS Trustees. LBHI filed

for bankruptcy on September 15, 2008 (Voluntary Petition attached hereto as Exhibit A, of which

this Court may take judicial notice) and Fannie Mae and Freddie Mac filed final proof of claims

on September 22, 2009, in the bankruptcy, alleging that certain loans sold by PMAC and Reliant

to LBB contained misrepresentations. In 2014, LBHI entered into its own private settlements with

Fannie Mae and Freddie Mac.

       LBHI now claims that because it settled Fannie Mae’s and Freddie Mac’s claims in 2014—

more than six years after LBHI filed for bankruptcy and five years after Fannie Mae and Freddie

Mac filed their final proof of claims—it is entitled to recover from PMAC and Reliant for its

settlements. This argument is meritless for several reasons. First, LBHI’s argument ignores and




                                                 5
oversimplifies its own history of improper tactics to secure recovery from countless defendants in

litigation without any limits. Through improper forum shopping, LBHI (or its subsidiaries) has

brought at least seven separate actions (suing some defendants multiple times) prior to the current

action, all of which concerned the same agreements and allegations. In 2009, LBHI brought

identical allegations against PMAC and resolved the litigation via confidential settlement. In 2010,

LBHI sued Defendant Universal American Mortgage Co. (“UAMC”) for the same alleged

breaches of the LPA and Seller’s Guide, which was dismissed and subsequently affirmed by the

Tenth Circuit. In 2010, LBHI also sued Defendant PMC Bancorp (“Bancorp”) for the same alleged

breaches of the same agreements. Despite having collected a full judgment from Bancorp in that

action, LBHI’s subsidiary, Aurora Bank FSB (“Aurora”) sued Bancorp in 2011 for the same

breaches of the same agreements. There, via settlement, Bancorp paid to Aurora an additional

$150,000.00 even though Aurora’s allegations were identical to those brought by LBHI against

Bancorp a year earlier. Aurora was not finished, and in 2013, brought identical allegations against

PMAC in the District Court for the District of Colorado, which the parties privately settled. That

same year, LBHI also sued PMAC in the District Court for the District of Colorado, only to

strategically voluntarily dismiss the action before a court could rule against it. And again in 2015,

LBHI brought the identical allegations against PMAC as well as Defendant Bancorp (for whom

counsel has moved to dismiss under separate cover) in the District Court for the Central District

of California, only to do the same exact thing as in the Colorado action and voluntarily dismiss the

action, and once again re-file the same allegations before this Court.

       In all of these actions, LBHI alleged breach of the very provisions in the LPA and Seller’s

Guide as those at issue here. Moreover, in the 2010 action against Bancorp, LBHI sought, like

here, contractual indemnification. Yet for reasons unexplained by LBHI, LBHI chose not to




                                                 6
include PMAC or Reliant in that action. LBHI defends sleeping on its right to bring its claims

with regard to the loans at issue here on the idea that they did not accrue until LBHI entered into

its own settlement agreements with Fannie Mae and Freddie Mac in 2014, but such pretextual

reasoning cannot stand. All of the loans that LBB purchased from PMAC and Reliant were re-

sold by LBB at the very latest by September 2008, the time of LBHI’s bankruptcy. As the loan

sales were finalized well before 2010, LBHI indeed could have ascertained whether any of the

loans had “defects” or problems. LBHI’s decision not to include PMAC and Reliant during its

initial litigation over alleged breaches of LPA and Seller’s Guide, unjustified and prejudicial to

Defendants, has led LBHI to come after PMAC not once, but multiple times, in a hasty attempt to

make up for sitting on its rights. Defendants should not have to suffer the burden and expense of

tardy and duplicative litigation simply because LBHI has decided (over and over again) it is not

quite finished with its original litigation.

        Second, LBHI’s claims accrued at the time of PMAC’s alleged breaches of the LPA and

Seller’s Guide—not at the time of LBHI’s own settlements entered into almost a decade later.

Whether viewed under New York’s six-year statute of limitations period or Delaware’s three-year

statute of limitations period, LBHI’s commencement of this action in 2016 is barred. Under both

New York and Delaware law, contractual indemnification claims arising out of the sale of

mortgage loans accrue at the time of the sale of the loans—not at the time that LBHI eventually

decides to enter into its own separate settlement agreements. At the very latest, the sales had to

have occurred by September 14, 2008. As such, LBHI had until September 2011 and September

2014 at the very latest to file its actions but sat on those rights. This action is therefore time barred.




                                                    7
       Third, with regard to its claims for successor liability against PMAC, LBHI fails to meet

its burden and state a claim. LBHI has alleged no facts to support any legal theory—let alone

cause of action—that PMAC is a successor in interest to Reliant.


                                II.   STATEMENT OF FACTS

   A. LBHI’s Purchase of Mortgage Servicing Rights from PMAC and Reliant

       On January 22, 2004, PMAC and LBB entered into the LPA (which incorporates by

reference the Seller’s Guide). (Adversary Compl., ¶ 16, Ex. A; Second Amended Adversary

Compl., ¶ 15, Ex. A).     Reliant entered into nearly identical LPAs with LBB (which also

incorporates by reference the Seller’s Guide) on March 18 and April 8, 2004. The LPA and

Seller’s Guide provided that each agreement was to “be construed in accordance with the laws of

the State of New York.” (Adversary Compl., ¶ 44; Second Amended Adversary Compl., ¶ 43).

       Pursuant to the LPA and Seller’s Guide, Defendants sold to LBB a series of mortgage loan

servicing rights. Such rights were sold—which LBHI does not dispute—between 2004 and 2007.

       The LPA and Seller’s Guide contained various representations and warranties, including

that: (1) the information provided to LBB concerning the loans was not falsified; (2) Defendants

complied with all applicable laws and regulations concerning the origination, closing,

underwriting, processing, and servicing of the loans; (3) all statements made and agreements

provided for loan underwriting were not falsified and contained no untrue statements; (4) no

default breach existed under the mortgages being sold; (5) the loans were originated in accordance

with the “Seller’s Guide” under the LPA; and (6) the mortgaged properties were lawfully occupied.




                                                8
   B. LBHI’s Sale of the Mortgage Servicing Loans It Purchased to Fannie Mae, Freddie
      Mac, and RMBS Trustees

       LBB (and through its successor, LBHI) subsequently sold the loans subject to the LPA that

it purchased from PMAC and Reliant to Fannie Mae/Freddie Mac and/or RMBS Trustees. The

agreements of sale between LBHI, Fannie Mae, Freddie Mac and the RMBS Trustees contained

representations and warranties that were “coextensive with those made by Defendants.”

(Adversary Compl., ¶ 2; Second Amended Adversary Compl., ¶ 2).

       Subsequently, LBHI filed for Chapter 11 bankruptcy on September 15, 2008. (See

Voluntary Petition, Exhibit A; see also Adversary Compl., ¶ 5; Second Amended Adversary

Compl., ¶ 5). Fannie Mae, Freddie Mac and the RMBS Trustees had to file their proofs of claim

to recover losses they claimed to have suffered resulting from LBHI’s misrepresentation of

information contained in the Loan files no later than September 22, 2009, as per the July 22, 2009

Order of the Bankruptcy Court for the Southern District of New York. (Order Approving the Proof

of Claim Form attached hereto as Exhibit B).

       Five years later, in 2014, LBHI settled the claims of Fannie Mae and Freddie Mac. (Second

Amended Adversary Compl., ¶ 2).


   C. LBHI Brings a Blitzkrieg Of Lawsuits, All Identical In Nature

       LBHI sought to recover its losses and sued various entities in a multitude of lawsuits. The

problem is not that LBHI sought to vindicate its rights, but that it has incessantly commenced

litigation against the same parties over and over, attempting to defy the reality that a party cannot

be held under the grip of a plaintiff indefinitely and without limit.




                                                  9
   1. LBHI Sues PMAC in 2009

       On May 28, 2009, LBHI filed a lawsuit against PMAC in the District Court for the Central

District of California, alleging PMAC breached the LPA and Seller’s Guide. (Copy of complaint

attached hereto as Exhibit C). The parties resolved this case via confidential settlement.

   2. LBHI Sues Universal American Mortgage Co., LLC in 2010

       In 2010, LBHI brought a series of complaints against another defendant, UAMC, in the

District Court for the District of Colorado, alleging breach of contract of the same LPA and Seller’s

Guide at issue here. (Copy of complaint attached hereto as Exhibit D). There, the District Court

dismissed LBHI’s claim as barred by the statute of limitations. LBHI appealed this decision to the

Judicial Court for the Tenth Circuit, which upheld all of the lower court’s rulings. See Lehman

Brothers Holdings, Inc. v. Univ. Amer. Mortg. Co., LLC, 660 Fed. Appx. 554 (10th Cir. 2016).

For reasons unexplained, LBHI chose not to include PMAC in this lawsuit.

   3. LBHI Sues Bancorp in 2010

       In 2010, LBHI commenced litigation against Bancorp in the District Court for the Central

District of California for breach of the representations and warranties referenced in Part A., supra,

and for contractual indemnification of LBHI for its sale of the loan servicing rights to third parties.

(Copy of complaint attached hereto as Exhibit E). Expanding over a three-year period, LBHI’s

action finally concluded in February 2013, when the court granted summary judgment in LBHI’s

favor and ordered Bancorp to pay $1,900,000 in damages which included contractual

indemnification under the LPA. Though it had contested the allegations against it in the 2010

action, Bancorp paid the judgment in full to LBHI. LBHI, for reasons unexplained, again chose

not to include PMAC in this action.




                                                  10
    4. Aurora Bank—LBB’s Subsidiary—Sues Bancorp in 2011

          In 2011, Aurora, a fully-owned subsidiary of LBB, sued Bancorp in the District Court for

the District of Colorado for breach of the same LPA and Seller’s Guide entered into by Aurora and

Bancorp on March 25, 2004. (Copy of complaint attached hereto as Exhibit F). Two years later,

in 2013, the parties reached a settlement whereby Aurora collected $150,000.00 from Bancorp.

(Settlement Agreement attached hereto as Exhibit G). As part of the settlement, Aurora

represented that it would not sue Bancorp “with respect to any claim arising from the Lawsuit, or

seek damages, contribution, or indemnity from [Bancorp].” (See Settlement Agreement, Exhibit

G, at 3).

    5. Aurora Sues PMAC in 2013

          Though PMAC had settled claims with LBHI four years earlier with LBHI centering

around the LPA and Seller’s Guide, PMAC was faced with litigation yet again in 2013 when

Aurora commenced an action against it in the District Court for the District of Colorado. 1 (Copy

of complaint attached hereto as Exhibit H). Unsurprisingly, Aurora alleged PMAC breached

representations and warranties contained in the LPA and Seller’s Guide in the sale of mortgage

servicing loans. Aurora entered into a confidential settlement agreement with PMAC in this

action.

    6. LBHI Sues PMAC Again in 2013

          Though it had come to a mutual and voluntary settlement of its claims in the 2009 action

with PMAC, and after having not included neither PMAC nor Reliant in any of its actions in 2010,

LBHI decided to take another bite at the apple and sue PMAC yet again, on December 13, 2013,




1
 This action was originally commenced in the District Court, Douglas County, and was removed to the District
Court for the District of Colorado.


                                                       11
in the District Court for the District of Colorado. LBHI once again alleged that PMAC breached

the LPA and Seller’s Guide. (Copy of complaint attached hereto as Exhibit I). In its complaint

in that case, LBHI stated, “[t]here may be additional breaches that LBHI discovered after providing

the written notice or has yet to discover which also pertains to the Loans.” (See Exhibit I, ¶ 27).

LBHI’s own admission demonstrates its ability at that time to ascertain whether other loans (all of

which would have been investigated after 2008) were subject to any breaches as well.

       Realizing that the District Court for the District of Colorado would likely bar LBHI’s

claims under the statute of limitations, LBHI suddenly and voluntarily dismissed its action.

(Notice of Dismissal Without Prejudice attached hereto as Exhibit J).

   7. LBHI Sues PMAC And Bancorp Again in 2015

       LBHI had a plan all along. It was not quite finished with PMAC, and decided to file yet

another lawsuit against PMAC (and Defendant Bancorp) in the District Court for the Central

District of California on June 26, 2015. (Copy of complaint attached as Exhibit K). As expected,

LBHI brought claims of breach of contract and contractual indemnification against PMAC for

alleged breaches of the LPA and Seller’s Guide. This time, as a means to avoid res judicata, LBHI

creatively argued that there were “new” mortgage servicing rights at issue that had not accrued

until its settlements with Fannie Mae and Freddie Mac in 2014.

       In the 2015 action, PMAC moved to dismiss LBHI’s complaint against it, contending that

LBHI’s claims were barred based on failure to state a claim for contractual indemnification, res

judicata and California’s public policy against claim splitting, and the statute of limitations. While

the motion to dismiss was pending, during a conference, the California District Court judge

questioned LBHI’s ability to bring a second suit based on identical claims as the 2010 action. The

court stated, “[I]f at the time of the 2010 action the same underlying agreement were deemed to




                                                 12
have been breached, why couldn’t you have had a judgment entered that would have applied to

any transaction between the parties that was subject to that breach or seek to amend the judgment?”

Reporter’s Transcript of Proceedings, Lehman Brothers Holdings, Inc. v. PMC Bancorp, Jan. 25,

2016, at 41:2-8.

       Moreover, at this time, the Tenth Circuit was schedule to issue its ruling, which likely

would have impacted the California proceeding. Indeed, the parties even submitted supplemental

briefing on the impact of that decision. Lehman Brothers Holdings, Inc. v. PMC Bancorp, No.

2:15-cv-04867, Dkt. Nos. 59, 60, 64, 65.

       Aware of the court’s doubt as to the viability of LBHI’s claims, subsequent to this

conference but before the court could rule on Bancorp’s motion to dismiss, LBHI strategically

voluntarily dismissed its action against Bancorp (and PMAC). It was of no coincidence that LBHI

dismissed the action before the court could consider the parties’ supplemental briefing on the

impact of the Tenth Circuit’s decision, which was categorically against LBHI. See Lehman

Brothers Holdings, Inc. v. Univ. Amer. Mortg. Co., LLC, 660 Fed. Appx. 554 (10th Cir. 2016).

Realizing the prejudicial burden and expense that its fruitless litigation had on PMAC, LBHI

actually agreed to pay a portion of PMAC’s attorneys’ fees and costs under Federal Rule of Civil

Procedure 41.

   8. LBHI Sues Bancorp, PMAC and Reliant in the Current Action

       Though multiple courts had indicated that LBHI’s claims likely could not stand, LBHI was

not one to be deterred. Armed with a determination to find a jurisdiction favorable to its views,

LBHI intended to (and did) drag PMAC through the mud once again (along with Bancorp and this

time Reliant as well) in filing the current litigation before this Court, alleging its fully litigated

claim for contractual indemnification under the LPA for mortgage servicing rights that were



                                                 13
purchased by LBHI well before its original 2010 action. And tellingly, in its Complaints here,

LBHI does not specify how its claims differ in any material way from those brought in: the 2009

action against PMAC, the 2010 action against Bancorp, the 2010 action against UAMC, the 2013

action against PMAC, and the 2015 action against PMAC and Bancorp. LBHI’s inability to make

a real differentiation, other than naming different loans that were all sold under the same terms and

contract, depicts the simple reality that LBHI is improperly re-litigating the same agreements, the

same alleged breaches, and the same basis of all of its lawsuits.


                                    III.    LEGAL STANDARD

        Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a plaintiff must provide

sufficient facts that, if “accepted as true, . . . state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). To be plausible on its face, a complaint must “plead[] factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. The plausibility requirement requires more than a sheer possibility that a

defendant has acted unlawfully. Id. Indeed, where a plaintiff pleads facts “merely consistent “with

a defendant’s liability, it “stops short of the line between possibility and plausibility of entitlement

to relief.” Twombly, 550 U.S. at 557.

        Further, under Rule 8 of the Federal Rules of Civil Procedure, a complaint must make a

“showing” that the plaintiff is entitled to relief, “rather than a blanket assertion” of such

entitlement. Id., at 555, n.3. Rule 8 “demands more than an unadorned, the defendant-unlawfully-

harmed-me accusation.”       Iqbal, 556 U.S. at 678.        Where a pleading contains “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555. While a court must accept as true properly pled facts for purposes of a motion to



                                                   14
dismiss, it must also disregard legal conclusions. See Weinreb v. Xerox Bus. Servs., LLC Health

and Welfare Plan, 323 F. Supp. 3d 501, 510 (S.D.N.Y. 2018) (“In considering a Rule 12(b)(6)

motion, the Court must accept as true all factual allegations set forth in the complaint and draw all

reasonable inferences in favor of the plaintiff. However, this principle is ‘inapplicable to legal

conclusions,’ which, like the complaint’s ‘labels and conclusions’ are disregarded.”) (citing Iqbal,

556 U.S. at 678 and Twombly, 550 U.S. at 555).


                                       IV.    ARGUMENT

   A. LBHI’s Claims Are Barred Under Res Judicata

       New York law prohibits a party from brining a claim that was either already brought or

could have been brought in a prior litigation. In re Methyl Tertiary Butyl Ether (“MTBE”) Prods.

Liability Litig., 209 F.R.D. 323, 339 (S.D.N.Y. 2002) (“Claim-splitting is generally prohibited by

the doctrine of res judicata. . .”). See also Weitz v. Wagner, No. CV-07-1106 (ERK)(ETB), 2008

WL 5605669, at *6, n.5 (E.D.N.Y. Jul. 24, 2008) (“Defendant cannot now seek to recover

additional monies arising out of the same loan as permitting her to do so would amount to ‘claim

splitting,’ which is prohibited under New York law.”); Sannon v. Stamm Assoc., Inc. v. Keefe,

Bruyette & Woods, Inc., 68 A.D.3d 678, 678 (1st Dept 2009) (noting “[t]he doctrine of res judicata

may be invoked in instances of claim splitting to prohibit a plaintiff from bringing an action that

would preclude him from bringing a second action for the reside of the claim” and allowing claim

to proceed only because it had not matured at time of prior litigation); Lazides v. Kouzounas, 7

A.D.3d 676, 776 (2d Dept 2004) (“The rule prohibiting claim splitting prohibits two actions on the

same claim or parts thereof.”); Stoner v. Culligan, Inc., 32 A.D.2d 170, 171 (3d Dept 1969) (“the

doctrine of former adjudication being based on the principle that the public interest demands that

a party not be heard a second time on a cause of action or issue that he once had an opportunity



                                                 15
to litigate”) (emphasis added). See also Cowan v. Ernest Codelia, P.C., No. 98 Civ. 5548 (JGK),

2001 WL 856606, at *7 (S.D.N.Y. Jul. 30, 2001) (suggesting that had defendants objected to the

plaintiff’s claim splitting, it could assert a defense of res judicata).

        In determining whether res judicata bars a claim, New York courts look to whether the

claims in the current action arose out of the same factual grouping (transaction) as those in the

prior litigation. See Matter of Reilly v. Reid, 45 N.Y.2d 24, 29 (1978); O’Brien v. City of Syracuse,

54 N.Y.2d 353, 357 (1981) (“[O]nce a claim is brought to a final conclusion all other claims arising

out of the same transaction or series of transactions are barred, even if based upon different theories

or if seeking a different remedy.”); Ramsey v. Busch, 19 F. Supp. 2d 73, 83-84 (W.D.N.Y. 1998)

(“New York law follows a transactional approach to res judicata which bars the re-litigation of not

only matters that were litigated between parties in a preceding action, but also any matters that

could have been litigated in that action”) (emphasis added). Under New York law, res judicata

casts a wide net and bars even claims not made in the prior action, so long as they are related to

those made and could have been made. See Marinelli Assocs. v. Helmsley Noyes Co., Inc., 265

A.D.2d 1, 5 (1st Dept 2000) (“the doctrine bars … claims that could have been litigated, if they

arose from the same transaction or series of transactions.”) (emphasis added); Ramsey, 19 F. Supp.

2d at 83-84 (unless “there is a material difference between the requisite elements of proof and

evidence needed to sustain recovery in each action[,]” claim splitting is not tolerated under New

York law). In Stoner, the court noted that “[a] comparison of plaintiff’s complaints in each of the

two actions is the best approach to a determination regarding the sameness of the causes of action

therein.” 32 A.D.2d at 172.

        The central issue present here—Defendants’ alleged breach of the LPA and Seller’s

Guide—has been fully litigated by LBHI in all of its actions. LBHI had every opportunity to bring




                                                   16
not only PMAC and Reliant, but also the very mortgage loans at issue here in its prior actions.

The doctrine of res judicata protects defendants like PMAC and Reliant from having to bear the

burden of a plaintiff’s own regret or mistake in failing to litigate. LBHI’s unjustified choice not

to bring its claims until now must bear consequences, and its claims are fully barred by res

judicata.

       Defendants are aware of this Court’s decision denying dismissal of LBHI’s claims against

Universal American Mortgage Company, LLC (“UAMC”), which held that LBHI’s claims were

not barred by res judicata because LBHI’s current action related to different loans than those that

were the subject of the 2010 action. See Memorandum Decision and Order Denying Universal

American Mortgage Company, LLC’s and Eagle Mortgage Holdings, LLC’s Joint Supplemental

Motion to Dismiss on Unique Issues, Adv. Proc. No. 16-01019, ECF No. 689, at 14-15. However,

it is Defendants’ position that res judicata bars LBHI’s claims here. LBHI indeed could have

ascertained the “facts, circumstances, alleged defects, and asserted damages” at the time of the

2010 action because all sales involving the loans at issue here were already completed by that time.

See, e.g., id. While the loans in particular may have involved unique facts and circumstances, all

that is required under New York law is for the loans to be related to the claims brought in the

2010 action, which they undoubtedly were.

       A review of LBHI’s Complaints from all of its prior actions and the current action will

show the undeniable similarities and overlap. See, e.g., Stoner, 32 A.D.2d at 172. Here, the loans

at issue were all sold in accordance with the terms in the LPA and the Seller’s Guide. The loans

in every prior action were all sold in accordance with the terms of the LPA and Seller’s Guide.

Here, LBHI seeks contractual indemnification under the LPA for the sale of defective loans. In

its 2010 action against Bancorp, LBHI sought contractual indemnification under the LPA for the




                                                17
sale of defective loans, and in every other action it brought, LBHI brought claims pursuant to the

LPA and Seller’s Guide at issue here. LBHI hides behind its own settlement agreements from

2014 in arguing that it could not have brought its current claims earlier, but it has not pleaded or

shown in any way why the “defective” nature of the loans could only become apparent from the

2014 settlement agreements, when proofs of claims as to those defective loans were also available

since 2009. In addition to those two notice events, LBHI admitted in its complaint against PMAC

in 2013 that “there may be additional breaches that LBHI discovered after providing the written

notices (of PMAC’s purported breaches of the loans at issue there) or has yet to discover which

also pertain to the Loans.”      LBHI filed multiple complaints against PMAC (and Bancorp)

beginning in 2009, conceding that there may be additional defects they have yet to discover, but

did not bring claims for those loans until 2016. Prior to 2016, LBHI filed suit multiple times

against PMAC and Bancorp, admitted it should investigate for further breaches, and even had

notices of claims filed against it in 2009. Nothing stopped LBHI from reviewing all of its loans at

any of these points other than its own lack of diligence. PMAC and Bancorp should not be

punished for LBHI’s failure to bring all of its claims when it should have.

        Moreover, LBHI has already brought multiple litigations against Defendant PMAC, only

to voluntarily dismiss several upon the realization that its claims would likely face dismissal based

on the statute of limitations and res judicata, and to re-file in a more favorable venue to its position.

LBHI has undeniably engaged in forum shopping, causing PMAC an enormous burden of time

and expense. It would be highly prejudicial to allow LBHI continue in its path, especially when

LBHI had multiple opportunities to have brought claims over the loans at issue here. Worse, in

allowing LBHI to continue to pursue Defendants in this manner, there is no telling when

Defendants will ever be free of LBHI’s grip, as nothing will prevent LBHI from bringing even




                                                   18
further litigation against Defendants under the guise of new or different loans sold pursuant to the

LPA.


   B. LBHI’s Claim for Contractual Indemnification Is Barred By The Statute Of
      Limitations

       Independent of res judicata’s bar on LBHI’s, dismissal here is essential as the applicable

statute of limitations for its claims has expired. The LPA and Seller’s Guide identify New York

choice of law. Under New York Civil Practice Law and Rules § 202, “[w]hen a nonresident sues

on a cause of action accruing outside New York,” the action must be timely filed under both the

New York limitations period and the limitations period of “the jurisdiction where the cause of

action accrued.” Global Fin. Corp. v. Triarc Corp., 715 N.E.2d 482, 484 (1999). “When an

alleged injury is purely economic” as to a corporate plaintiff, the claim accrues in the corporate

plaintiff’s state of incorporation or its principal place of business. Osbow Calcining USA Inc. v.

Amer. Indus. Partners, 96 A.D.3d 646, 651 (1st Dept 2012) (internal citations omitted).

       LBB is the entity that entered into the LPA and Seller’s Guide with Defendants, and thus,

its principal place of business (and not that of LBHI) controls. Portfolio Recovery Assocs., LLC

v. King, 14 N.Y.3d 410, 416 (2010); see also Windsearch, Inc. v. Delafrange, 90 A.D.3d 1223,

1224 (3d Dept 2011). LBB is a federal savings bank with its home office designated as

Wilmington, Delaware. (See LBB’s Federal Stock Charter, attached hereto as Exhibit L). A

federal savings bank’s principal place of business “is the State in which the institution maintains

its home office.” Lehman Bros. Holdings Inc. v. Univ. Amer. Mortgage Co.., No. 13-cv-00087-

CMA-MJW, 2014 U.S. WL 1715365, at *3 (D. Colo. Apr. 30, 2014) (citing 12 C.F.R. §§

545.91(a), 1263.18(a)(1), (b)); see also 12 U.S.C. § 1464(x). Accordingly, Delaware is LBB’s

principal place of business and the place where LBHI’s claim accrued.




                                                19
       As noted above, New York’s borrowing statute requires a plaintiff’s cause of action to be

timely filed under both New York law and the law of the principal place of business, here

Delaware. LBHI’s action was not timely filed under either New York or Delaware law.

   1. LBHI’s Claims Are Barred Under Delaware’s Three-Year Statute of Limitations
      Period for Breach of Contract Claims

       LBHI’s claim for indemnification arises out of the sale of loans sold by Defendants to LBB.

LBHI claims that its indemnification claim against Bancorp was triggered in January and February

2014, at the time that it entered into settlement agreements with Fannie Mae and Freddie Mac.

(Second Amended Adversary Compl., ¶ 2). LBHI’s argument has already been rejected. In its

decision affirming dismissal of LBHI’s complaint, the Tenth Circuit applied the case of Peoples’

Democratic Republic of Yemen v. Goodpasture, Inc., 782 F.2d 346 (2d Cir. 1986), which held that

claims pled as breach of indemnity should really be treated as breach of contract, since Yemen,

the plaintiff, only had to pay third parties and seek indemnification because of a breach of contract.

The court held, “[L]ike Yemen, Lehman Holdings had to pay these third parties only because

Universal American breached its contract with Lehman Holdings…. As a result, we conclude that

the causes of action accrued when Universal American and Standard Pacific sold the defective

loans with the representations and warranties.” Lehman Brothers Holdings, Inc. v. Univ. Amer.

Mortg. Co., LLC, 660 Fed. Appx. 554, 568-69 (10th Cir. 2016).

       Similarly, Delaware courts have held that claims for indemnity accrue from the date that

the underlying cause of action giving rise to the indemnification demand accrues:

       The plaintiff does not dispute but tacitly admits that a cause of action based on
       breach of warranty accrues at the time of sale of the article concerning which the
       warranty was given. It contends, however, that its cause of action is not based upon
       a breach of warranty but is based upon a right of ‘indemnity’ under which Talcott
       is entitled to recover for an amount which it paid and which should have been paid
       by Aurora. The plaintiff contends that the right of action in such case accrues at
       the date of payment and the Statute of Limitations begins to run at such time.


                                                 20
       Indemnity, I think, is not a substantive cause of action existing of and by itself
       but is a right or legal principle which comes into existence as a concomitant
       right with reference to an independent cause of action to which it is attached.

L.E. Talcott & Sons, Inc. v. Aurora Corp., 176 F. Supp. 783, 785-86 (D. Del. 1959), supplemented

181 F. Supp. 581 (D. Del. 1960) (emphasis added) aff’d sub nom. 280 F.2d 128 (3d Cir. 1960).

       In Aircraft Serv. Int’l, Inc. v. TBI Overseas Holdings, Inc., the court rejected the plaintiff’s

argument that the breach alleged was the breach of the duty to indemnify rather than the breach of

the underlying alleged misrepresentations. C.A. No. N13C-06-265 WCC CCLD, 2014 WL

4101660, at *3 (Del. Super. Aug. 5, 2014). The court held:

       The Court finds, however, that Defendant’s duty to indemnify does not arise unless
       there is an underlying breach of the representations and warranties. The only action
       through which Plaintiff can recover for breaches of the representations and
       warranties is through indemnity; therefore, the contractual limitations period set
       for such breaches [of representations and warranties] must apply to the
       indemnity action.

Id. (emphasis added).

       Delaware law requires a breach of contract claim to be brought within three years of the

time of the alleged breach. See In re Marvel Entm’t Group, Inc., 273 B.R. 58, 80 (D. Del. 2002)

(citing Del. C. § 8106). With regard to the sale of mortgage loans, Delaware courts have concluded

that lawsuits based on alleged breaches arising from the sale of mortgage loans accrue at the time

of the sale. Lehman Bros. Holdings, Inc. v. Universal Amer. Mortg. Co., LLC, 660 Fed. Appx.

554, 555-56 (10th Cir. 2016) (citing Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Holdings

LLC, No. 5140-CS, 2012 WL 3201139 (Del. Ch. Aug. 7, 2012)).

       LBHI chose not to include the dates of the loan sales in its complaints. However, the Court

may take judicial notice of the fact that LBHI filed for bankruptcy protection on September 15,

2008 (See Voluntary Petition, Exhibit A) and therefore could not have acquired any loans after

that date. Thus, all loan sales necessarily occurred prior to the bankruptcy filing in September



                                                 21
2008, leaving LBHI until, at the very latest, September 2011 to bring this action. However, LBHI

did not do so.

   2. LBHI’s Claims Are Barred Under New York’s Six-Year Statute of Limitations
      Period for Breach of Contract Claims

          Because LBHI’s claims are barred under Delaware’s statute of limitations, it fails to satisfy

the requirements of New York’s borrowing statute and the inquiry ends here. In any event, LBHI’s

claims are also barred under New York’s statute of limitations.

          Like under Delaware law, with regard to the sale of mortgage loans, New York courts have

concluded that actions based on alleged breaches arising from the sale of mortgage loans accrue

at the time of the sale. New York “does not recognize pre-suit remedial provisions as constituting

separate promises which can serve as the basis for independent causes of action.” Lehman XS

Trust, Series 2006-4N v. GreenPoint Mortg. Funding, 991 F. Supp. 2d 472, 477 (S.D.N.Y. 2014).

“[U]nder New York law, claims which are subject to pre-suit cure or demand requirements accrue

when the underlying breach occurs, not when the demand is subsequently made or refused.” Id.

(emphasis added); see also Structured Mortg. Trust 1997-2 v. Daiwa Fin. Corp., No. 02-42 Civ.

3232, 2003 WL 548868, at *2-3 (S.D.N.Y. Feb. 25, 2003); ACE Sec. Corp. v. DB Structured

Prods., Inc., 112 A.D.3d 522, 522-23 (1st Dept 2013), leave to appeal granted, 23 N.Y.3d 906

(2014).

          Thus, under New York law, LBHI’s claim for indemnification accrues from the date of the

sale of the loans, the date that the alleged breaches occurred. Under New York law, LBHI had six

years to bring a claim against Bancorp. N.Y. CPLR 213(2) (McKinney 2019). As discussed in

Part IV.C.1., supra, none of the loans at issue could have been sold after September 2008.

Assuming that any of the subject loans here was sold, at the very latest, in September 2008, LBHI




                                                   22
had until September 2014 to bring this action. Its failure to do so warrants dismissal under New

York’s statute of limitations.

   3. If the Court believes that claims accrued when LBHI suffered a loss, that loss
      occurred at the latest in 2009 because LBHI became liable for a fixed sum to a third-
      party – its attorneys – to pay their fees in responding to the proofs of claims filed by
      the RMBS trustees

       The first loss that would have triggered indemnification under Section 711 of the Seller’s

Guide occurred in 2009 when LBHI paid its attorneys to respond to the RMBS proofs of claims,

which time-bars these adversary claims which were filed nine years later. “It is generally said that

a cause of action for indemnity accrues on the date payment is made by the party seeking

indemnity.” Bay Ridge Air Rights, Inc. v. State 44 N.Y.2d 49, 54 (1978).

       In ruling on the Universal American Mortgage Company, LLC’s, et al.’s motion to dismiss,

“this Court held that LBHI’s claim for indemnification under section 711 of the Seller’s Guide did

not accrue until the date of the Fannie Mae Settlement, when its liability to a third party was fixed

or payment was made. As such, only at that time did the six-year statute of limitations begin to

run.” In Re Lehman Brothers Inc. v. Universal American Mortgage Co., LLC, et al., 593 B.R. 166,

181-182 (Bankr. S.D.N.Y. 2018). That ruling ignores that LBHI had incurred attorney’s and other

costs in 2009 that were fixed, when the RBMS proofs of claims were filed, and that the date the

indemnification obligation was triggered was 2009.

       Section 711 states in relevant part, “Seller shall indemnify Purchaser and Purchaser’s

designee, from and hold them harmless against all claims, losses, damages, penalties, fines,

claims, forfeitures, lawsuits, court costs, reasonable attorney’s fees, judgments and any other

costs, fees and expenses that Purchaser may sustain in any way related to or resulting from any

act or failure to act or any breach of warranty, obligation, representation or covenant contained

in or made pursuant to this Seller’s Guide or Loan Purchase agreement[.]” (Seller’s Guide,


                                                 23
Section 711 [emphasis added].) In paragraphs 37-39, LBHI admits that the claims made by the

RMBS trustees, “caused LBHI to incur losses, judgments, costs, expenses, attorneys’ fees, and

liability” and that “LBHI was forced to defend against such allegations and eventually settle with

the RMBS Trustees.” By holding that only the settlement triggered indemnification, the Court

overlooks that LBHI incurred liability as to its attorneys, incurred liability as to the Court for the

fees that it had to pay, and incurred liability as to third parties (process servers, court reporters,

etc.), that began in 2009 when the RMBS proofs of claims and defense of those claims occurred.

LBHI further admits that it seeks its attorney’s fees – a loss purportedly incurred from the alleged

breach – through its complaint. (Adversary Compl. ¶ 97; Second Amended Adversary Compl. ¶

97.)

       Since LBHI first incurred a loss in 2009, the statute of limitations began to run then. Nine

years later – after the statute of limitation expired, LBHI filed its adversary complaint as to the

RMBS claims. The fact that LBHI incurred further liability when those settlements were entered

in 2016 is of no effect. The damages for that claim – indemnification under Section 711 – occurred

starting in 2009. LBHI could have amended its claim to add any additional damages, reserved its

rights to seek additional damages should they continue when the suits could have been pending,

but did not. All of the damages, whether attorney’s fees, court reporter fees, or RMBS settlement

payments, all arose out of the same event – the filing of the 2009 proofs of claims.

       Accordingly, LBHI claims are time-barred.

   C. LBHI’s Claims For Successor Liability Against PMAC Must Be Dismissed

       LBHI contends that PMAC is further liable to it as successor in interest of Defendant

Bancorp and Defendant Reliant. (Adversary Compl., ¶ 98; Second Amended Adversary Compl.,

¶ 98). This contention is nothing more than yet another creative attempt by LBHI to find a way to




                                                 24
collect more money from PMAC. LBHI’s claim fails for three reasons. First, LBHI’s underlying

claims against Bancorp and Reliant for contractual indemnification are barred by collateral

estoppel, res judicata and the statute of limitations (see Part IV.A., B., supra).2 Second, with

regard to Reliant, LBHI fails to allege any facts whatsoever—let alone facts supporting a claim for

successor liability—and LBHI’s claim thus fails on its face. Third, with regard to Bancorp, LBHI

similarly fails to state a claim for successor liability, as its “support” for its claim is nothing more

than its own legal theories or conclusions, which this Court need not accept as true for purposes

of a Motion to Dismiss.

    1. LBHI’s Claim for Successor Liability Cannot Stand Because Its Underlying Claims
       Against Bancorp and Reliant Are Barred

        “Successor liability is not a claim to which a statute of limitations attaches. Rather, it

constitutes an additional ground upon which the liability sought through the underlying cause of

action … may be established.” W.R. Grace & Co.-Conn. v. Zotos Int’l, Inc., 2000 WL 1843282,

at *5 (W.D.N.Y. Nov. 2, 2000). Thus, if the underlying cause of action is “barred by the statute

of limitations, so too [are] the claims based on successor liability.” Cruden v. Bank of New York,

1990 WL 251023, at *2 (S.D.N.Y. 1990).

        LBHI contends that PMAC is liable for Defendants Bancorp’s and Reliant’s alleged

misrepresentations to LBB of information in the Loan files, in violation of the LPA and Seller’s

Guide. (Adversary Compl., ¶ 98; Second Amended Adversary Compl., ¶ 98). For the reasons

discussed above, LBHI’s claims against Bancorp and Reliant are barred by res judicata.

Independently, LBHI’s claims are also barred against Bancorp and Reliant by the statute of

limitations as prescribed by the New York borrowing statute, as the loans were sold prior to


2
 In addition to res judicata and the statute of limitations, LBHI’s claims are further barred against Defendant
Bancorp by collateral estoppel. Defendant Bancorp has moved to dismiss under separate cover, and a full discussion
concerning collateral estoppel is contained therein. (See Bancorp Mot. to Dismiss, at Part IV.A).


                                                       25
LBHI’s bankruptcy petition filed on September 15, 2008. (See Part IV.B.1. supra). And lastly,

with regard to Bancorp, LBHI’s claims are barred on the separate basis of collateral estoppel. (See

Bancorp Mot. to Dismiss, at Part IV.A). Because LBHI’s claims for contractual indemnification

against Bancorp and Reliant are barred, it cannot bring any claim against PMAC for successor

liability.

    2. LBHI Utterly Fails to State A Claim For Successor Liability Against PMAC as to
       Reliant

         The determination of successor liability arguably falls under New York law, as the

underlying LPA and Seller’s Guide are governed by New York law. (Adversary Compl., ¶ 44;

Second Amended Adversary Compl., ¶ 44). However, PMAC is incorporated in the State of

California and Reliant is incorporated in the State of Massachusetts.

         Whether viewed under New York, California, or Massachusetts law, courts do not readily

impose successor liability and analyze such claims consistently. “It is the general rule that a

corporation which acquires the assets of another is not liable for the torts of its predecessor.”

Schumacher v. Richards Shear Co., Inc., 59 N.Y.2d 239, 244 (1983). See also Butler v. Adoption

Media, 486 F. Supp. 2d 1022, 1063 (N.D. Ca. 2007) (“Under California law, when one corporation

sells or transfers all its assets to another corporation, the latter is not liable for the debts and

liabilities of the transferor unless one of four exceptions applies.”); Milliken & Co. v. Duro

Textiles, LLC, 451 Mass. 547, 556 (Mass. 2008) (“Most jurisdictions, including Massachusetts,

follow the traditional corporate law principle that the liabilities of a selling predecessor corporation

are not imposed upon the successor corporation which purchases its assets…”). There are four

exceptions to this general rule: “A corporation may be held liable for the torts of its predecessor if

(1) it expressly or impliedly assumed the predecessor’s tort liability, (2) there was a consolidation

or merger of seller and purchaser, (3) the purchasing corporation was a mere continuation of the


                                                  26
selling corporation, or (4) the transaction is entered into fraudulently to escape such obligations.”

Schumacher, 59 N.Y.2d at 245. See also Butler, 486 F. Supp. 2d at 1063; Milliken, 451 Mass. at

556. LBHI fails to allege that any of these exceptions exist.

        LBHI does not actually plead any facts to establish successor liability against PMAC on

behalf of Reliant. LBHI offers a conclusory blanket statement that “PMAC Lending agreed to

merge with Reliant and expressly and/or impliedly assumed Reliant’s obligations, debts, and

liabilities, including Reliant’s contractual obligations under the Agreement between Reliant and

LBHI or LBHI’s assignor.” (see Adversary Compl., ¶ 91; Second Amended Adversary Compl., ¶

91). LBHI goes no further than its boilerplate accusation and expects that because it uses terms in

the definition of successor liability, that it should apply here. LBHI’s “allegation” fails as a matter

of law. See Oliver v. Rio Acquisition Partners, LLC, No. 1:18-cv-1794-GHW, 2019 WL 801952,

at *1 (S.D.N.Y. Feb. 21, 2019) (“Because Plaintiff’s complaint contains little more than boilerplate

recitations of the elements of the claims asserted, Plaintiff has failed to plausibly state a claim upon

which relief can be granted…”); Enny v. City of Poughkeepsie, No. 06 CV 15198 (VB), 2012 WL

2866280, at *2 (S.D.N.Y. Apr. 5, 2012) (dismissing claim that failed to go beyond boilerplate

allegations) LBHI does not allege an actual merger—just a conclusory statement devoid of any

substance—that PMAC “agreed to merge” with Reliant. Id. Similarly, LBHI does not allege an

actual agreement whatsoever—express or implied—between PMAC and Reliant, let alone one

whereby PMAC agreed to assume Bancorp’s tort liability.

        To allege successor liability on a theory of mere continuation, LBHI is required to show

that PMAC “is not simply the business of the original corporation which continues, but the

corporate entity itself.” Colon v. Multi-Pak Corp., 477 F. Supp. 2d 620, 626 (S.D.N.Y. 2007).

Indeed, the mere continuation exception “refers to a corporate reorganization … where only one




                                                  27
corporation survives the transaction; the predecessor corporation must be extinguished.”

Schumacher, 59 N.Y. 2d at 245. See also Milliken, 451 Mass. at 556 (“When analyzing a claim

for successor liability under theories of ‘de facto merger’ or ‘mere continuation’ of the predecessor,

our focus is on whether one company has become another for the purpose of eliminating its

corporate debt.”). LBHI does not even come close to meeting its burden. LBHI mentions no facts

to describe Reliant’s business, let alone in comparison with PMAC. LBHI does not—and

cannot—allege that PMAC exists simply to eliminate Reliant’s corporate debt or that it only exists

as Reliant.

       LBHI otherwise does not plead any fraud between PMAC and Reliant and thus cannot

meet the fourth exception. For these reasons, LBHI’s claim against PMAC as successor in interest

for Reliant must be dismissed.


                                       V.     CONCLUSION

       For the foregoing reasons, Defendants PMAC and Reliant respectfully request that this

Court grant an Order dismissing LBHI’s Complaints in their entirety with prejudice and for such

other and further relief as this Court deems just and proper.


Dated: August 22, 2019
       New York, New York                              Respectfully submitted,


                                                       By: /s/ Erika L. Shapiro

                                                       BROWN NERI SMITH & KHAN, LLP
                                                       11601 Wilshire Blvd., Ste. 2080
                                                       Los Angeles, CA 90025
                                                       T: (310) 593-9890
                                                       erika@bnsklaw.com

                                                       Attorneys for Defendant,
                                                       PMAC Lending Services, Inc.,
                                                       and Reliant Mortgage Company, LLC

                                                 28
EXHIBIT A
 (Official Form 1) (1/08)

                                                          United States Bankruptcy Court
                                                                                                                                                                                   Voluntary Petition
                                                           Southern District of New York
 Name of Debtor (if individual, enter Last, First, Middle):                                                            Name of Joint Debtor (Spouse) (Last, First, Middle):


  Lehman Brothers Holdings Inc.                                                                                        N/A
 All Other Names used by the Debtor in the last 8 years                                                                All Other Names used by the Joint Debtor in the last 8 years
 (include married, maiden, and trade names):                                                                           (include married, maiden, and trade names):        N/A
 Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN) No./Complete EIN (if                                 Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN) No./Complete EIN (if more
 more than one, state all):EIN          # XX-XXXXXXX                                                                 than one, state all):   N/A
 Street Address of Debtor (No. and Street, City, and State):                                                           Street Address of Joint Debtor (No. and Street, City, and State):         N/A
 745 Seventh Avenue
 New York, New York


                                                                               ZIP CODE       10019                                                                                                  ZIP CODE


 County of Residence or of the Principal Place of Business:               New York                                     County of Residence or of the Principal Place of Business:          N/A
 Mailing Address of Debtor (if different from street address):             N/A                                         Mailing Address of Joint Debtor (if different from street address):         N/A
                                                                               ZIP CODE                                                                                                              ZIP CODE

 Location of Principal Assets of Business Debtor (if different from street address above):

                                                                                                                                                                                                     ZIP CODE

                    Type of Debtor                                            Nature of Business                                                    Chapter of Bankruptcy Code Under Which
                   (Form of Organization)                                        (Check one box.)                                                      the Petition is Filed (Check one box)
                    (Check one box.)                                 Health Care Business
        Individual (includes Joint Debtors)                                                                                     Chapter 7                  Chapter 15 Petition for Recognition of a Foreign
                                                                     Single Asset Real Estate as defined in
        See Exhibit D on page 2 of this form.                                                                                   Chapter 9                  Main Proceeding
                                                                     11 U.S.C. § 101 (51B)
        Corporation (includes LLC and LLP)                                                                                      Chapter 11                 Chapter 15 Petition for Recognition of a Foreign
                                                                     Railroad                                                   Chapter 12                 Nonmain Proceeding
        Partnership
                                                                     Stockbroker                                                Chapter 13
        Other (If debtor is not one of the above                                                                            ______________________________________________________________________
        entities, check this box and state type of                   Commodity Broker
        entity below.)
                                                                                                                                                        Nature of Debts (Check one box)
                                                                     Clearing Bank
                                                                     Other                                                         Debts are primarily consumer                             Debts are primarily business
                                                                                                                                   debts, defined in 11 U.S.C. §                            debts.
                                                                Financial Services                                                 101(8) as “incurred by an
                                                                -Exempt Entity                                                     individual primarily for a personal,
                                                                    (Check box, if applicable.)                                    family, or household purpose.”
                                                                     Debtor is a tax-exempt organization                                                         Chapter 11 Debtors
                                                                     under Title 26 of the United States                    Check one box:
                                                                     Code (the Internal Revenue Code).                             Debtor is a small business debtor as defined in 11 U.S.C. § 101(51D).

                                        Filing Fee (Check one box)                                                                 Debtor is not a small business debtor as defined in 11 U.S.C. § 101(51D).
        Full Filing Fee attached
        Filing Fee to be paid in installments (applicable to individuals only)                                              Check if:
        Must attach signed application for the court’s consideration certifying that the debtor is unable to pay fee               Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
        except in installments. Rule 1006(b). See Official Form 3A.                                                                insiders or affiliates) are less than $2,190,000.
        Filing Fee waiver requested (applicable to chapter 7 individuals only). Must attach signed application for          -------------------------------
        the court’s consideration. See Official Form 3B.
                                                                                                                            Check all applicable boxes:
                                                                                                                                   A plan is being filed with this petition.
                                                                                                                                   Acceptances of the plan were solicited prepetition from one or more classes of
                                                                                                                                   creditors, in accordance with 11 U.S.C. § 1126(B).
 Statistical/Administrative Information                                                                                                                                                 THIS SPACE IS FOR COURT USE
                                                                                                                                                                                                   ONLY
          Debtor estimates that funds will be available for distribution to unsecured creditors.
          Debtor estimates that, after any exempt property is excluded and administrative expenses paid, there will be no funds available for
          distribution to unsecured creditors.

 Estimated Number of Creditors (Consolidated with affiliates)


 1-49            50-99             100-199          200-999          1,000-              5,001-           10,001-              25,001            50,001-            Over
                                                                     5,000               10,000           25,000               50,000            100,000            100,000
 Estimated Assets (Consolidated with affiliates)


 $0 to           $50,001 to        $100,001 to      $500,001 to      $1,000,001        $10,000,001        $50,000,001          $100,000,001      $500,000,001       More than
 $50,000         $100,000          $500,000         $1 million       to $10            to $50             to $100              to $500           to $1 billion      $1 billion
                                                                     million           million            million              million
 Estimated Liabilities (Consolidated with affiliates)


 $0 to           $50,001 to        $100,001 to      $500,001 to      $1,000,001        $10,000,001        $50,000,001          $100,000,001      $500,000,001       More than
 $50,000         $100,000          $500,000         $1 million       to $10            to $50             to $100              to $500           to $1 billion      $1 billion
                                                                     million           million            million              million



NY2:\1914653\08\151CT08!.DOC\73683.1043
(Official Form 1) (1/08)
                                                                                                                                                                                                   FORM B1, Page 2
 Voluntary Petition                                                                                    Name of Debtor(s):     Lehman Brothers Holdings Inc.
 (This page must be completed and filed in every case)

                                                    All Prior Bankruptcy Case Filed Within Last 8 Years (If more than two, attach additional sheet.)
 Location                                                                                             Case Number: N/A                                                               Date Filed: N/A
 Where Filed:          N/A
 Location                                                                                             Case Number: N/A                                                               Date Filed:   N/A
 Where Filed:          N/A
                                  Pending Bankruptcy Case Filed by any Spouse, Partner or Affiliate of this Debtor (If more than one, attach additional sheet.)
 Name of Debtor:                                                                                      Case Number:                                                                   Date Filed:

 District:                                                                                            Relationship:                                                                  Judge:


                                              Exhibit A                                                                                             Exhibit B
                                                                                                                                       (To be completed if debtor is an individual
                                                                                                                                       whose debts are primarily consumer debts.)
 (To be completed if debtor is required to file periodic reports (e.g., forms 10K and 10Q)
 with the Securities and Exchange Commission pursuant to Section 13 or 15(d) of the                   I, the attorney for the petitioner named in the foregoing petition, declare that I have informed
 Securities Exchange Act of 1934 and is requesting relief under chapter 11.)                          the petitioner that [he or she] may proceed under chapter 7, 11, 12, or 13 of title 11, United
                                                                                                      States Code, and have explained the relief available under each such chapter. I further certify
                                                                                                      that I have delivered to the debtor the notice required by § 342(b).


        Exhibit A is attached and made a part of this petition.                                          X
                                                                                                             Signature of Attorney for Debtor(s)                                        Date

                                                                                               Exhibit C
 Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety?
        Yes, and Exhibit C is attached and made a part of this petition.

        No. (see    exhibit attached hereto)
                                                                                               Exhibit D
                                                                                        NOT APPLICABLE
 (To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)

               Exhibit D completed and signed by the debtor is attached and made a part of this petition.

 If this is a joint petition:

               Exhibit D also completed and signed by the joint debtor is attached and made a part of this petition.

                                                                      Information Regarding the Debtor - Venue
                                                                               (Check any applicable box.)

                        Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for 180 days immediately
                        preceding the date of this petition or for a longer part of such 180 days than in any other District.

                        There is a bankruptcy case concerning debtor’s affiliate, general partner, or partnership pending in this District.

                        Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this District, or has no
                        principal place of business or assets in the United States but is a defendant in an action or proceeding [in a federal or state court] in this District, or
                        the interests of the parties will be served in regard to the relief sought in this District.


                                                    Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                                               (Check all applicable boxes)
                                                                                     NOT APPLICABLE


                        Landlord has a judgment against the debtor for possession of debtor’s residence. (If box checked, complete the following.)

                                                                                   (Name of landlord that obtained judgment)



                                                                                   (Address of landlord)


                        Debtor claims that under applicable nonbankruptcy law, there are circumstances under which the debtor would be permitted to cure the entire
                        monetary default that gave rise to the judgment for possession, after the judgment for possession was entered, and


                        Debtor has included with this petition the deposit with the court of any rent that would become due during the 30-day period after the filing of the
                        petition.


                        Debtor certifies that he/she has served the Landlord with this certification. (11 U.S.C. § 362(1)).



NY2:\1914653\08\151CT08!.DOC\73683.1043
 (Official Form 1) (1/08)
                                                                                                                                                                                                  FORM B1, Page 3

 Voluntary Petition                                                                                                Name of Debtor(s):   Lehman Brothers Holdings Inc.
 (This page must be completed and filed in every case)


                                                                                                            Signatures
                            Signature(s) of Debtor(s) (Individual/Joint)                                                                       Signature of a Foreign Representative
 I declare under penalty of perjury that the information provided in this petition is true and                        I declare under penalty of perjury that the information provided in this petition is
 correct.                                                                                                             true and correct, that I am the foreign representative of a debtor in a foreign
 [If petitioner is an individual whose debts are primarily consumer debts and has chosen to                           proceeding, and that I am authorized to file this petition.
 file under chapter 7] I am aware that I may proceed under chapter 7, 11, 12 or 13 of title
 11, United States Code, understand the relief available under each such chapter, and
 choose to proceed under chapter 7.                                                                                   (Check only one box.)
 [If no attorney represents me and no bankruptcy petition preparer signs the petition] I have
 obtained and read the notice required by 11 U.S.C. § 342(b).                                                                  I request relief in accordance with chapter 15 of title 11, United States Code.
                                                                                                                               Certified copies of the documents required by 11 U.S.C. § 1515 are attached.
 I request relief in accordance with the chapter of title 11, United States Code, specified in
 this petition.                                                                                                                Pursuant to 11 U.S.C. § 1511, I request relief in accordance with the chapter of title
                                                                                                                               11 specified in this petition. A certified copy of the order granting recognition of
                                                                                                                               the foreign main proceeding is attached.

 X
     Signature of Debtor                                                                                          X
                                                                                                                      (Signature of Foreign Representative)
 X
     Signature of Joint Debtor
                                                                                                                      (Printed Name of Foreign Representative)

     Telephone Number (if not represented by attorney)
                                                                                                                      Date

     Date



                                       Signature of Attorney*                                                                   Signature of Non-Attorney Bankruptcy Petition Preparer
                                                                                                                   I declare under penalty of perjury that: (1) I am a bankruptcy petition preparer as defined in 11
 X /s/ Harvey R. Miller                                                                                            U.S.C. § 110; (2) I prepared this document for compensation and have provided the debtor with
   Signature of Attorney for Debtor(s)                                                                             a copy of this document and the notices and information required under 11 U.S.C. §§ 110(b),
     Harvey R. Miller, Esq.                                                                                        110(h), and 342(b); and (3) if rules or guidelines have been promulgated pursuant to 11 U.S.C.
                                                                                                                   § 110(h) setting a maximum fee for services chargeable by bankruptcy petition preparers, I
     Richard P. Krasnow, Esq.                                                                                      have given the debtor notice of the maximum amount before preparing any document for filing
     Lori R. Fife, Esq.                                                                                            for a debtor or accepting any fee from the debtor, as required in that section. Official Form 19B
                                                                                                                   is attached.
     Shai Y. Waisman, Esq.
                                                                                                                   _________________________________________________________
     Jacqueline Marcus, Esq.                                                                                       Printed Name and title, if any, of Bankruptcy Petition Preparer
     Printed Name of Attorney for Debtor(s)
                                                                                                                   __________________________________________________________
     Weil, Gotshal & Manges LLP                                                                                    Social-Security number (If the bankruptcy petition preparer is not an individual, state the
     Firm Name                                                                                                     Social-Security number of the officer, principal, responsible person or partner of the bankruptcy
     767 Fifth Avenue                           _________________________________________                          petition preparer.) (Required by 11 U.S.C. § 110.)
     Address
                                                                                                                   __________________________________________
     New York, New York 10153                                                                                      Address
                                                                                                                   __________________________________________
     212-310-8000                                                                                                 x __________________________________________
     Telephone Number
     September 14, 2008                                                                                            __________________________________________
     Date                                                                                                          Date
 * In a case in which § 707(b)(4)(D) applies, this signature also constitutes a certification that the attorney    Signature of bankruptcy petition preparer or officer, principal, responsible person, or partner
 has no knowledge after an inquiry that the information in the schedules is incorrect.
                                                                                                                   whose Social-Security number is provided above.
                     Signature of Debtor (Corporation/Partnership)                                                 Names and Social-Security numbers of all other individuals who prepared or assisted in
                                                                                                                   preparing this document unless the bankruptcy petition preparer is not an individual:
 I declare under penalty of perjury that the information provided in this petition is true and
 correct, and that I have been authorized to file this petition on behalf of the debtor.                           If more than one person prepared this document, attach additional sheets conforming to the
                                                                                                                   appropriate official form for each person.
 The debtor requests the relief in accordance with the chapter of title 11, United States
 Code, specified in this petition.                                                                                 A bankruptcy petition preparer’s failure to comply with the provisions of title 11 and the
                                                                                                                   Federal Rules of Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C.
                                                                                                                   § 110; 18 U.S.C. § 156.
 X    /s/ Ian T. Lowitt
     Signature of Authorized Individual

     Ian T. Lowitt
     Printed Name of Authorized Individual

     Chief Financial Officer
     Title of Authorized Individual

     September 14, 2008
     Date


NY2:\1914653\08\151CT08!.DOC\73683.1043
                                CERTIFICATE OF RESOLUTIONS

        I, Ian T. Lowitt, a duly authorized officer of Lehman Brothers Holdings Inc., a Delaware
corporation (the “Company”), hereby certify that at a special meeting of the Board of Directors
(the “Board”) for the Company, duly called and held on September 14, 2008, the following
resolutions were adopted in accordance with the requirements of the Delaware General
Corporation Law and that these resolutions have not been modified or rescinded and are still in
full force and effect as of the current date.

               RESOLVED, that in the judgment of the Board, it is desirable and in the best
       interests of the Company, its creditors, employees, and other interested parties that a
       petition be filed by the Company seeking relief under the provisions of chapter 11 of title
       11 of the United States Code (the “Bankruptcy Code”).

               RESOLVED, that each of the Chief Executive Officer, the Chief Financial
       Officer, the Chief Legal Officer, and the Chief Operating Officer (each such officer or
       designee being an “Authorized Person” and all being the “Authorized Persons”) are
       hereby authorized, empowered and directed, in the name, and on behalf of the Company,
       to execute and verify petitions and amendments thereto under chapter 11 of the
       Bankruptcy Code (the “Chapter 11 Case”) and to cause the same to be filed in the United
       States Bankruptcy Court for the Southern District of New York at such time or in such
       other jurisdiction as such Authorized Person executing the same shall determine.

               RESOLVED, that the law firm of Weil, Gotshal & Manges LLP is hereby
       engaged as attorneys for the Company under a general retainer in the Chapter 11 Case,
       subject to any requisite bankruptcy court approval.

              RESOLVED, that each Authorized Person, and such other officers of the
       Company as the Authorized Persons shall from time to time designate, and any
       employees or agents (including counsel) designated by or directed by any such officers,
       be, and each hereby is, authorized, empowered and directed, in the name and on behalf of
       the Company, to execute and file all petitions, schedules, motions, lists, applications,
       pleadings and other papers, and to take and perform any and all further acts and deeds
       which he or she deems necessary, proper or desirable in connection with the Chapter 11
       Case, with a view to the successful prosecution of such case.

              RESOLVED, that each Authorized Person, and such other officers of the
       Company as the Authorized Persons shall from time to time designate, be, and each
       hereby is, authorized, empowered and directed, in the name and on behalf of the
       Company, to engage and retain all assistance by legal counsel, accountants, financial
       advisors, restructuring advisors, and other professionals in connection with the Chapter
       11 Case, with a view to the successful prosecution of such case.

              RESOLVED, that each Authorized Person, and such other officers of the
       Company as the Authorized Persons shall from time to time designate, and any
       employees or agents (including counsel) designated by or directed by any such officers,
       be, and each hereby is, authorized, empowered and directed, in the name and on behalf of
the Company, to cause the Company to enter into, execute deliver, certify, file and/or
record, and perform such agreements, instruments, motions, affidavits, applications for
approvals or ruling of governmental or regulatory authorities, certificates or other
documents, and to take such other action as in the judgment of such person shall be or
become necessary, proper, and desirable to effectuate a successful reorganization of the
business of the Company.

        RESOLVED, that in connection with the Chapter 11 Case, each Authorized
Person, and such other officers of the Company as the Authorized Persons shall from
time to time designate, be, and each hereby is, authorized and empowered on behalf of
and in the name of the Company, to negotiate, execute, deliver, and perform or cause the
performance of any notes, guarantees, security agreements, other agreements, consents,
certificates or instruments as such person considers necessary, appropriate, desirable, or
advisable to effectuate borrowings or other financial arrangements, such determination to
be evidenced by such execution or taking of such action.

         RESOLVED, each Authorized Person, and such other officers of the Company as
the Authorized Persons shall from time to time designate, be, and each hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, and any
such actions heretofore taken by any of them are hereby ratified, confirmed and approved
in all respects: (i) to negotiate, execute, deliver and/or file any and all of the agreements,
documents and instruments referenced herein, and such other agreements, documents and
instruments and assignments thereof as may be required or as such officers deem
appropriate or advisable, or to cause the negotiation, execution and delivery thereof, in
the name and on behalf of the Company, as the case may be, in such form and substance
as such officers may approve, together with such changes and amendments to any of the
terms and conditions thereof as such officers may approve, with the execution and
delivery thereof on behalf of the Company by or at the direction of such officers to
constitute evidence of such approval, (ii) to negotiate, execute, deliver and/or file, in the
name and on behalf of the Company, any and all agreements, documents, certificates,
consents, filings, and applications relating to the resolutions adopted and matters ratified
or approved herein and the transactions contemplated thereby, and amendments and
supplements to any of the foregoing, and to take such other action as may be required or
as such officers deem appropriate or advisable in connection therewith, and (iii) to do
such other things as may be required, or as may in their judgment be appropriate or
advisable, in order to effectuate fully the resolutions adopted and matters ratified or
approved herein and the consummation of the transactions contemplated hereby.
             RESOLVED, that, any and all past actions heretofore taken by officers of the
      Company in the name and on behalf of the Company in furtherance of any or all of the
      preceding resolutions be, and the same hereby are, ratified, confirmed, and approved.

IN WITNESS WHEREOF, I have set my hand this 14th day of September, 2008.


                                           /s/ Ian T. Lowitt
                                          Ian T. Lowitt
                                          Chief Financial Officer, Controller and
                                          Executive Vice President
                                               Schedule 1

                        30 Largest Unsecured Claims (Excluding Insiders) 1

                     Pursuant to Local Bankruptcy Rule 1007-2(a)(4), the following lists the
     Debtors’ thirty largest unsecured claims, on a consolidated basis, excluding claims of
     insiders as defined in 11 U.S.C. § 101.

           (1)                            (2)                     (3)           (4)               (5)
 Name of creditor and         Name, telephone number         Nature of      Indicate if       Estimated
   complete mailing             and complete mailing        claim (trade     claim is      amount of claim
 address, including zip      address, including zip code,    debt, bank    contingent,       as of July 2,
          code                  of employee, agent or           loan,      unliquidate         2008 (if
                                department of creditor      government     d, disputed,      secured also
                            familiar with claim who may       contract,    or subject to    state value of
                                    be contacted                 etc.)        setoff2          security)
Citibank, N.A., as          Citibank, NA                    Bond Debt                      Approximately
indenture trustee, and      399 Park Avenue                                                $138 billion
The Bank of New York        New York, NY 10043
Mellon Corporation          attn: Wafaa Orfy
(with respect to the Euro   1-800-422-2066
Medium Term Notes           212-816-5773
only), as indenture         wafaa.m.orfy@citigroup.com
trustee, under the
Lehman Brothers             The Bank of New York
Holdings Inc. Senior        One Canada Square
Notes                       Canary Wharf, London E14
                            5AL
                            attn: Raymond Morison
                            44-207-964-8800
                            Raymond.morison@bnymell
                            on.com




     1
       The information herein shall not constitute an admission of liability by, nor is it binding
     on, the Debtors. All claims are subject to customary offsets, rebates, discounts,
     reconciliations, credits, and adjustments, which are not reflected on this schedule.
     2
       All claims are subject to reconciliations, credits, and adjustments, which are not
     reflected on this list.
           (1)                          (2)                     (3)           (4)               (5)
 Name of creditor and       Name, telephone number         Nature of      Indicate if       Estimated
   complete mailing           and complete mailing        claim (trade     claim is      amount of claim
 address, including zip    address, including zip code,    debt, bank    contingent,       as of July 2,
          code                of employee, agent or           loan,      unliquidate         2008 (if
                              department of creditor      government     d, disputed,      secured also
                          familiar with claim who may       contract,    or subject to    state value of
                                   be contacted                etc.)        setoff2          security)
The Bank of New York      The Bank of New York            Bond Debt                      Approximately
Mellon Corporation, as    Mellon Corporation                                             $12 billion
indenture trustee under   101 Barclay Street
the Lehman Brothers       New York, NY 10286
Holdings Inc.             attn: Chris O'Mahoney
Subordinated Debt         1-212-815-4107
                          1-212-815-4000 (fax)
                          chris.omahoney@bnymellon.
                          com
The Bank of New York      The Bank of New York            Bond Debt                      Approximately
Mellon Corporation, as    Mellon Corporation                                             $5 billion
indenture trustee under   101 Barclay Street
the Lehman Brothers       New York, NY 10286
Holdings Inc. Junior      attn: Chris O'Mahoney
Subordinated Debt         1-212-815-4107
                          1-212-815-4000 (fax)
                          chris.omahoney@bnymellon.
                          com
AOZORA                    Koji Nomura                     Bank Loan                      $463,000,000
1-3-1 Kudan-Minami,       Joint General Manager
Chiyoda-ku, Tokyo, 102-   Financial Institutions Div.
8660                      Aozora Bank, Ltd.
                          1-3-1 Kudan-Minami,
                          Chiyoda-ku, Tokyo, 102-
                          8660
                          Tel: 81-3-5212-9631
                          Fax: 81-3-3265-9810
                          k4.nomura@aozorabank.co.j
                          p
Mizuho Corporate Bank,    Timothy White                   Bank Loan                      $289,000,000
Ltd.                      Managing Director - Head of
Global Syndicated         Originations
Finance Division          Corporate and Investment
1-3-3, Marunouchi,        Banking Department
Chiyoda-ku                1251 Avenue of the
Tokyo, Japan 100-8210     Americas, 32nd Floor
                          New York, NY 10020-1104
                          212-282-3360
                          212-282-4487 (fax)
                          timothy.white@mizuhocbus.
                          com


                                                  2
           (1)                           (2)                     (3)           (4)               (5)
 Name of creditor and        Name, telephone number         Nature of      Indicate if       Estimated
   complete mailing           and complete mailing         claim (trade     claim is      amount of claim
 address, including zip     address, including zip code,    debt, bank    contingent,       as of July 2,
          code                 of employee, agent or           loan,      unliquidate         2008 (if
                              department of creditor       government     d, disputed,      secured also
                           familiar with claim who may       contract,    or subject to    state value of
                                   be contacted                 etc.)        setoff2          security)
Citibank N.A. Hong         Michael Mauerstein              Bank Loan                      $275,000,000
Kong Branch                MD - FIG
Financial Institutions     388 Greenwich Street
Group Asia Pacific, 44/F   New York, NY 10013
Citibank Tower, 3          212-816-3431
Garden Rd, Central,
Hong Kong
BNP Paribas                Frank Sodano                    Bank Loan                      $250,000,000
787 7th Avenue             BNP Paribas
New York, NY 10019         787 7th Ave.
                           New York, NY 10019
                           212-841-2084
Shinsei Bank Ltd.          Tetsuhiro Tomata                Bank Loan                      $231,000,000
1-8, Uchisaiwaicho 2-      General Manager
Chome                      Financial Institutions
Chiyoda - Ku, Tokyo        Business Div. 2
100-8501                   Shinsei Bank Ltd.
Japan                      1-8, Uchisaiwaicho 2-Chome
                           Chiyoda - Ku, Tokyo 100-
                           8501, Japan
                           Tel: 81-3-5511-5377
                           Fax: 81-3-4560-2834
                           tetsuhiro.toomata@shinseiba
                           nk.com
UFJ Bank Limited           Stephen Small                   Bank Loan                      $185,000,000
2-7-1,Marunouchi           Vice President
Chiyoda-ku, TKY 100-       Head of Financial
8388                       Institutions
Japan                      Bank of Tokyo-Mitsubishi
                           UFJ Trust Company
                           1251 Avenue of the
                           Americas
                           New York, New York
                           10020-1104
                           212-782-4352
                           212-782-6445 (fax)
                           ssmall@us.mufg.jp




                                                   3
           (1)                            (2)                     (3)           (4)               (5)
 Name of creditor and         Name, telephone number         Nature of      Indicate if       Estimated
   complete mailing             and complete mailing        claim (trade     claim is      amount of claim
 address, including zip      address, including zip code,    debt, bank    contingent,       as of July 2,
          code                  of employee, agent or           loan,      unliquidate         2008 (if
                               department of creditor       government     d, disputed,      secured also
                            familiar with claim who may       contract,    or subject to    state value of
                                     be contacted                etc.)        setoff2          security)
Sumitomo Mitsubishi         Yas Imai                        Bank Loan                      $177,000,000
Banking Corp                Senior Vice President
13-6 Nihobashi-             Head of Financial
Kodenma-Cho, Chuo-ku,       Institutions Group
Tokyo, 103-0001             Sumitomo Mitsui Banking
                            Corporation
                            277 Park Avenue
                            New York, NY 10172
                            212-224-4031
                            fax: 212 224 4384
                            yasuhiko_imai@smbcgroup.
                            com
Svenska Handelsbanken       Gail Doulgas                    Letter of                      $140,610,543
153 E. 53rd St 37th Floor   212-326-2754                    Credit
New York, NY 10022

KBC Bank                    Denis Graham                    Letter of                      $100,000,000
125 W. 55th St.             212-258-9487                    Credit
New York, NY 10019
Mizuho Corporate Bank       Timothy White                   Bank Loan                      $93,000,000
Ltd.                        Managing Director - Head of
1-3-3, Marunouchi           Originations
Chiyoda-ku, TKY 100-        Corporate and Investment
8210                        Banking Department
Japan                       1251 Avenue of the
                            Americas, 32nd Floor
                            New York, NY 10020-1104
                            212-282-3360
Shinkin Central Bank        Shuji Yamada                    Bank Loan                      $93,000,000
8-1, Kyobashi 3-Chome       Deputy General Manager
Chuo-Ku, Tokyo 104-         Financial Institutions Dept.
0031, Japan                 Shinkin Central Bank
                            3-7, Yaesu 1-chome, Chuo-
                            Ku
                            Tokyo 104-0028, Japan
                            Tel: 81-3-5202-7679
                            Fax: 81-3-3278-7051
                            shuji.yamada@e-scb.co.jp




                                                    4
           (1)                           (2)                      (3)           (4)               (5)
 Name of creditor and        Name, telephone number          Nature of      Indicate if       Estimated
   complete mailing             and complete mailing        claim (trade     claim is      amount of claim
 address, including zip     address, including zip code,     debt, bank    contingent,       as of July 2,
          code                  of employee, agent or           loan,      unliquidate         2008 (if
                               department of creditor       government     d, disputed,      secured also
                           familiar with claim who may        contract,    or subject to    state value of
                                    be contacted                 etc.)        setoff2          security)
The Bank of Nova Scotia    George Neofitidis                Bank Loan                      $93,000,000
Singapore Branch           Director Financia Institutions
1 Raffles Quay #20-01      Group
One Raffles Quay North     One Liberty Plaza, New
Tower                      York
Singapore 048583           New York 10006
                           212-225-5379
                           fax: 212-225-5254
                           george_neofitidis@scotiacap
                           ital.com
Chuo Mitsui Trust &        Noriyuki Tsumura                 Bank Loan                      $93,000,000
Banking                    Chuo Mitsui Trust &
3-33-1 Shiba, Minato-ku,   Banking
Tokyo, 105-0014            3-33-1 Shiba, Minato-ku,
                           Tokyo, 105-0014
                           Tel: 81-3-5232-8953
                           Fax: 81-3-5232-8981
                           noriyuki_tsumura@chuomits
                           ui.jp
Lloyds Bank                Matthew Tuck                     Letter of                      $75,381,654
1251 Avenue of the         212-930-8967                     Credit
Americas, 39th Fl., P.O.   212-930-5098 (fax)
Box 4873                   mtuck@lloydstsb-usa.com
New York, NY 10163
Hua Nan Commercial         Hua Nan Commercial Bank,         Bank Loan                      $59,000,000
Bank, Ltd                  Ltd
38 Chung-King South        38 Chung-King South Road
Road Section 1             Section 1
Taipei, Taiwan             Taipei, Taiwan
Bank of China, New         William Warren Smith             Bank Loan                      $50,000,000
York Branch                Chief Loan Officer, Deputy
410 Madison Avenue         General Manager
New York, New York         Bank of China, New York
10017                      Branch
Attention: Chief Loan      410 Madison Avenue
Officer                    New York, NY 10017
                           212-935-3101 ext 264
                           212-758-3824 (fax)
                           wsmith@bocusa.com




                                                    5
           (1)                          (2)                     (3)           (4)               (5)
 Name of creditor and       Name, telephone number         Nature of      Indicate if       Estimated
   complete mailing            and complete mailing       claim (trade     claim is      amount of claim
 address, including zip    address, including zip code,    debt, bank    contingent,       as of July 2,
          code                 of employee, agent or          loan,      unliquidate         2008 (if
                              department of creditor      government     d, disputed,      secured also
                          familiar with claim who may       contract,    or subject to    state value of
                                   be contacted                etc.)        setoff2          security)
Nippon Life Insurance     Takayuki Murai                  Bank Loan                      $46,000,000
Co.                       Deputy General Manager
1-6-6, Marunouchi,        Corporate Finance Dept. #1
Chiyoda-ku, Tokyo, 100-   Nippon Life Insurance Co.
8288                      1-6-6, Marunouchi, Chiyoda-
                          ku, Tokyo, 100-8288
                          Tel: 81-3-5533-9814
                          Fax: 81-3-5533-5208
                          murai24234@nissay.co.jp
ANZ Banking Group         Michael Halevi                  Bank Loan                      $44,000,000
Limited,                  Director, Financial
18th Floor Kyobo          Institutions
Building                  ANZ Banking Group
1 Chongro 1 Ku,           1177 Avenue of Americas
Chongro Ka, Seoul         New York, NY 10036
Korea                     212-801-9871
                          212-801-9715 (fax)
Standard Chartered Bank   Bill Hughes                     Bank Loan                      $41,000,000
One Madison Avenue        SVP-FIG
New York, NY 10010 -      Standard Chartered Bank
3603                      One Madison Avenue
                          New York, NY 10010 - 3603
                          212-667-0355
                          212-667-0273 (fax)
                          bill.hughes@us.standardchart
                          ered.com
Standard Chartered Bank   Bill Hughes                     Letter of                      $36,114,000
1 Madison Ave.            212-667-0355                    Credit
New York, NY 10010        212-667-0251 (fax)
                          bill.hughes@us.standardchart
                          ered.com
First Commercial Bank     Jason C. Lee                    Bank Loan                      $25,000,000
Co., Ltd, New York        Deputy General Manager
Agency                    First Commercial Bank Co.,
750 3rd Avenue,           Ltd, New York Agency
34th floor                34th floor, 750, 3rd Avenue,
New York, NY 10017        New York, NY 10017
                          212-599-6868
                          212-599-6133 (fax)
                          i82240@firstbank.com.tw



                                                  6
           (1)                           (2)                     (3)           (4)               (5)
 Name of creditor and        Name, telephone number         Nature of      Indicate if       Estimated
   complete mailing            and complete mailing        claim (trade     claim is      amount of claim
 address, including zip     address, including zip code,    debt, bank    contingent,       as of July 2,
          code                 of employee, agent or           loan,      unliquidate         2008 (if
                               department of creditor      government     d, disputed,      secured also
                           familiar with claim who may       contract,    or subject to    state value of
                                    be contacted                etc.)        setoff2          security)
Bank of Taiwan, New        Eunice S.J. Yeh                 Bank Loan                      $25,000,000
York Agency                Senior Vice President &
100 Wall Street,           General Manager
11th Floor                 100 Wall Street, 11th Floor
New York, NY 10005         New York, NY 10005
                           212-968-0580
                           212-968-8370 (fax)
                           bankoftaiwan@botnya.com
DnB NOR Bank ASA           Rolf Nagel Dahl                 Bank Loan                      $25,000,000
Postal address: NO-0021,   SVP International Financial
Oslo, Norway               Institutions
Office: Stranden 21,       Postal address: NO-0021,
Aker Brygge                Oslo, Norway
                           Office: Stranden 21, Aker
                           Brygge
                           Phone: 47 22 94 87 46
                           fax: 47 22 48 29 84
                           rolfnagel.dahl@dnbnor.no
Australia and New          Michael Halevi                  Bank Loan                      $25,000,000
Zealand Banking Group      Director, Financial
Limited,                   Institutions
Melbourne Office           ANZ Banking Group
Level 6, 100 Queen         1177 Avenue of Americas
Street Victoria            New York, NY 10036
Melbourne, VIC 3000        212-801-9871
Australia                  212-801-9715 (fax)
                           Michael.Halevi@anz.com
Australia National Bank    Michael Halevi                  Letter of                      $12,588,235
1177 Avenue of the         212-801-9871                    Credit
Americas, 6th Fl.
New York, NY 10036
National Australia Bank    Rosemarie O'Canto               Letter of                      $10,294,163
245 Park Ave. 28th, Fl.    212-916-3575                    Credit
New York, NY 10167




                                                   7
           (1)                           (2)                     (3)           (4)               (5)
 Name of creditor and        Name, telephone number         Nature of      Indicate if       Estimated
   complete mailing           and complete mailing         claim (trade     claim is      amount of claim
 address, including zip     address, including zip code,    debt, bank    contingent,       as of July 2,
          code                 of employee, agent or           loan,      unliquidate         2008 (if
                              department of creditor       government     d, disputed,      secured also
                           familiar with claim who may       contract,    or subject to    state value of
                                    be contacted                etc.)        setoff2          security)
Taipei Fubon Bank, New     Sophia J.H. Jing                Bank Loan                      $10,000,000
York Agency                FVP & General Manager
100 Wall Street, 14th      Taipei Fubon Bank, New
Floor, NY NY 10005         York Agency
212 968 9888               100 Wall Street, 14th Floor,
                           New York, NY 10005
Head Office: No. 36, Sec   212-968-9888
3, Nanking, East Rd,       212-968-9800 (fax)
Taipei, Taiwan             sophia.jing@fubonny.com




                                                   8
DECLARATION UNDER PENALTY OF PERJURY:

               I, the undersigned authorized officer of Lehman Brothers Holdings Inc.,

named as the debtor in this case (the “Debtor”), declare under penalty of perjury that I

have read the foregoing list of creditors holding the thirty largest unsecured claims

against the Debtor and that it is true and correct to the best of my information and belief.

Dated: September 14, 2008
                                                       /s/ Ian T. Lowitt
                                                      Signature

                                                      By:      Ian T. Lowitt

                                                      Title:   Chief Financial Officer
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :            Chapter 11 Case No.
                                                               :
LEHMAN BROTHERS HOLDINGS INC.                                  :            08-_______ (__)
                                                               :
                  Debtor.                                      :
                                                               :
---------------------------------------------------------------x

                                              LIST OF CREDITORS1

                  Contemporaneously herewith, the Debtor has filed a motion requesting a waiver
of the requirement for filing a list of creditors pursuant to sections 105(a), 342(a), and 521(a)(1)
of title 11 of the United States Code, Rules 1007(a) and 2002(a), (f), and (l) of the Federal Rules
of Bankruptcy Procedure, and Rule 1007-1 of the Local Bankruptcy Rules for the Southern
District of New York, and General Orders M-133, M-137, M-138, and M-192 of the United
States Bankruptcy Court for the Southern District of New York. The Debtor proposes to furnish
its list of creditors to a claims and noticing agent to be engaged by the Debtor.

                 The list of creditors will contain only those creditors whose names and addresses
were maintained in the Debtor’s database or were otherwise ascertainable by the Debtor. The
schedule of liabilities to be subsequently filed should be consulted for a list of the Debtor’s
creditors that is comprehensive and current as of the date of the commencement of this case.




1
    The information herein shall not constitute an admission of liability by, nor is it binding on, the Debtor.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :            Chapter 11 Case No.
                                                               :
LEHMAN BROTHERS HOLDINGS INC.                                  :            08-_______ (__)
                                                               :
                  Debtor.                                      :
                                                               :
---------------------------------------------------------------x

                              EXHIBIT “A” TO VOLUNTARY PETITION
       The Debtor has securities registered under Section 12 of the Securities and Exchange Act
of 1934. The Debtor’s SEC file number is 333-134553.

1. The following consolidated financial data is the latest available information and refers to the
   Debtor’s condition as of May 31, 2008.
           Total assets                                                             $     639 billion

           Total debts (including debts listed in 2.c., below)                      $     613 billion
           a.   Debt securities held by more than 500 holders
                                                                                                 Approximate
                                                                                                 number of holders
                    secured       unsecured      subordinated               $110.553 billion      Greater than 500
                    secured       unsecured      subordinated               $12.625 billion       Greater than 500
                    secured       unsecured      subordinated               $5.004 billion        Greater than 500
                    secured       unsecured      subordinated

                                                                   total:    $128.182 billion


           b.   Number of shares of preferred stock
                1) 5.94% Cumulative Preferred Stock, Series C: up to 5.0 million
                2) 5.67% Cumulative Preferred Stock, Series D: up to 4.0 million
                3) 6.50% Cumulative Preferred Stock, Series F: up to 12.0 million
                4) Floating Rate Convertible Preferred Stock, Series G: up to 5.2 million
                5) 7.95% Non-Convertible Perpetual Preferred Stock, Series J: up to 66.0 million
                6) 6.375% Preferred Securities, Series K: up to 12.0 million
                7) 6.375% Preferred Securities, Series L: up to 12.0 million
                8) 6.00% Preferred Securities, Series M: up to 16 million
                9) 6.24% Preferred Securities, Series N: up to 8 million
                10) 7.25% Non-Cumulative Perpetual Convertible Preferred Stock, Series P: up to 4.0 million
                11) 8.75% Non-Cumulative Mandatory Convertible Preferred Stock, Series Q: up to 2.0 million

           c.   Number of shares of common stock                               694,401,926 (outstanding)1

1
    This number is as of June 30, 2008
2. Brief description of Debtor’s business:
            The Debtor is a financial services company which, together with its direct and
indirect subsidiaries, is the fourth largest investment bank in the United States, serving the
financial needs of corporations, governments and municipalities, institutional clients and high net
worth individuals worldwide with business activities organized in three segments: Capital
Markets, Investment Banking, and Investment Management.
3. List the names of any person who directly or indirectly owns, controls, or holds, with power
   to vote, 5% or more of the voting securities of Debtor:
       Beneficial Owner                              Percentage of Outstanding
                                                          Common Stock

       (1) AXA and related parties                                  7.25
       (2) ClearBridge Advisors, LLC and related parties            6.33
       (3) FMR LLC and related parties                              5.87
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :   Chapter 11 Case No.
                                                               :
LEHMAN BROTHERS HOLDINGS INC.                                  :   08-_______ (__)
                                                               :
                  Debtor.                                      :
                                                               :
---------------------------------------------------------------x

                            EXHIBIT “C” TO VOLUNTARY PETITION

        1. Identify and briefly describe all real or personal property owned by or in
possession of the debtor that, to the best of the debtor’s knowledge, poses or is alleged to
pose a threat of imminent and identifiable harm to the public health or safety (attach
additional sheets if necessary):

               The Debtor does not believe it owns or possesses any real or personal
property that poses or is alleged to pose a threat of imminent and identifiable harm to the
public health or safety. To the extent the Debtor has an interest in such property, to the
best of the Debtor’s knowledge, the Debtor is in compliance with all applicable laws,
including, without limitation, all environmental laws and regulations.

        2. With respect to each parcel of real property or item of personal property
identified in question 1, describe the nature and location of the dangerous condition,
whether environmental or otherwise, that poses or is alleged to pose a threat of imminent
and identifiable harm to the public health or safety (attach additional sheets if necessary):

                The Debtor is not aware of any real or alleged dangerous conditions
existing on or related to any real or personal property owned or possessed by the Debtor.




NY2:\1914653\08\151CT08!.DOC\73683.1043
EXHIBIT B
08-13555-scc        Doc 4271        Filed 07/02/09 Entered 07/02/09 14:42:52                     Main Document
                                                 Pg 1 of 32




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
                                                                    :
 In re                                                              :    Chapter 11 Case No.
                                                                    :
 LEHMAN BROTHERS HOLDINGS INC., et al., :                                08-13555 (JMP)
                                                                    :
                                     Debtors.                       :    (Jointly Administered)
                                                                    :
                                                                    :
 -------------------------------------------------------------------x

                   ORDER PURSUANT TO SECTION 502(b)(9) OF THE
                BANKRUPTCY CODE AND BANKRUPTCY RULE 3003(c)(3)
                ESTABLISHING THE DEADLINE FOR FILING PROOFS OF
               CLAIM, APPROVING THE FORM AND MANNER OF NOTICE
               THEREOF AND APPROVING THE PROOF OF CLAIM FORM

                  Upon the motion, dated May 26, 2009 (the “Motion”),1 of Lehman Brothers

 Holdings Inc. and its affiliates, as debtors and debtors in possession in the above referenced

 chapter 11 cases (collectively, the “Debtors”),2 pursuant to sections 502(b)(9) of the Bankruptcy

 Code and Bankruptcy Rule 3003(c)(3) seeking an order (i) establishing the deadline for filing

 proofs of claim, (ii) approving the form and manner of notice thereof and (iii) approving the

 proof of claim form, all as more fully set forth in the Motion; and the Court having jurisdiction to

 consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and


 1
  Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed thereto in the
 Motion.
 2
  Lehman Brothers Holdings Inc. (08-13555); LB 745 LLC (08-13600); PAMI Statler Arms LLC (08-13664);
 Lehman Brothers Commodity Services Inc. (08-13885); Lehman Brothers Special Financing Inc. (08-13888);
 Lehman Brothers OTC Derivatives Inc, (08-13893); Lehman Brothers Derivatives Products Inc. (08-13899);
 Lehman Commercial Paper Inc. (08-13900); Lehman Brothers Commercial Corporation (08-13901); Lehman
 Brothers Financial Products Inc. (08-13902); Lehman Scottish Finance L.P. (08-13904); CES Aviation LLC (08-
 13905); CES Aviation V LLC (08-13906); CES Aviation IX LLC (08-13907); East Dover Limited (08-13908);
 Luxembourg Residential Properties Loan Finance S.a.r.l. (09-10108); BNC Mortgage LLC (09-10137); Structured
 Asset Securities Corporation (09-10558); LB Rose Ranch LLC (09-10560); and LB Kalakaua Owners LLC (09-
 12516).
08-13555-scc      Doc 4271       Filed 07/02/09 Entered 07/02/09 14:42:52              Main Document
                                              Pg 2 of 32




 the Standing Order of Referral of Cases to Bankruptcy Court Judges of the District Court for the

 Southern District of New York, dated July 19, 1984 (Ward, Acting C.J.); and consideration of

 the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

 § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. § § 1408 and 1409; and

 due and proper notice of the Motion having been provided to the Notice Parties; and it appearing

 that no other or further notice need be provided; and the Court having determined that the relief

 sought in the Motion is in the best interests of the Debtors, its creditors and all parties in interest;

 and upon the record of the hearings held on June 24, 2009 and June 29, 2009; and the Court

 having determined that the legal and factual bases set forth in the Motion establish just cause for

 the relief granted herein; and after due deliberation and sufficient cause appearing therefore, it is

                 ORDERED that the Motion is granted; and it is further

                 ORDERED that, pursuant to Rule 3003(c)(3) of the Bankruptcy Rules, and except

 as otherwise provided herein, September 22, 2009, at 5:00 p.m. (prevailing Eastern Time) is

 established as the deadline (the “Bar Date”) for each person or entity (including, without

 limitation, each individual, partnership, joint venture, corporation, estate, trust and governmental

 unit) to file proofs of claim (each a “Proof of Claim”) based on prepetition claims (as defined in

 section 101(5) of the Bankruptcy Code) against the Debtors; and it is further

                 ORDERED that all Proofs of Claim filed against the Debtors must substantially

 conform to the form attached as Exhibit B hereto (“Proof of Claim Form”) and must be received

 on or before the Bar Date by the official noticing and claims agent in the Debtors’ chapter 11

 cases, Epiq Bankruptcy Solutions, LLC (“Epiq”) or the Court. The original Proof of Claim Form

 should be sent to the following address:




                                                2
08-13555-scc       Doc 4271     Filed 07/02/09 Entered 07/02/09 14:42:52            Main Document
                                             Pg 3 of 32




 If by overnight mail, to:                          If by first-class mail, to:

 Epiq Bankruptcy Solutions, LLC                     Lehman Brothers Holdings Claims Processing
 Attn: Lehman Brothers Holdings Claims              c/o Epiq Bankruptcy Solutions, LLC
 Processing                                         FDR Station, P.O. Box 5286
 757 Third Avenue, 3rd Floor                        New York, New York 10150-5076
 New York, New York 10017

 If by hand delivery, to:

 Epiq Bankruptcy Solutions, LLC
 Attn: Lehman Brothers Holdings Claims
 Processing
 757 Third Avenue, 3rd Floor
 New York, New York 10017

             or

 Clerk of the United States Bankruptcy Court
 Attn: Lehman Brothers Holdings Claims
 Processing
 One Bowling Green
 New York, New York 10004

 ; and it is further

                  ORDERED that Proofs of Claim will be deemed timely filed only if actually

 received by Epiq or the Court on or before the Bar Date; and it is further

                  ORDERED that neither the Court nor Epiq shall be required to accept Proofs of

 Claim sent by facsimile, telecopy, or electronic mail transmission; and it is further

                  ORDERED that the following persons or entities are not required to file a Proof

 of Claim on or before the Bar Date:

                  (a)    any person or entity whose claim is listed on the Schedules and (i) whose
                         claim is not described as “disputed,” “contingent,” or “unliquidated,” and
                         (ii) who does not dispute the amount, priority or nature of the claim set
                         forth in the Schedules;

                  (b)    any person or entity whose claim has been paid in full by the Debtors;




                                              3
08-13555-scc    Doc 4271    Filed 07/02/09 Entered 07/02/09 14:42:52              Main Document
                                         Pg 4 of 32




               (c)   any person or entity that holds an interest in the Debtors, which interest is
                     based exclusively upon the ownership of common or preferred stock,
                     membership interests, partnership interests, or warrants or rights to
                     purchase, sell or subscribe to such a security or interest; provided,
                     however, that interest holders who wish to assert claims (as opposed to
                     ownership interests) against the Debtors that arise out of or relate to the
                     ownership or purchase of an interest, including claims arising out of or
                     relating to the sale, issuance, or distribution of the interest, must file
                     Proofs of Claim on or before the Bar Date, unless another exception
                     identified herein applies;

               (d)   any person or entity that holds a claim that has been allowed by an order
                     of this Court entered on or before the Bar Date;

               (e)   any holder of a claim for which a separate deadline is fixed by this Court;

               (f)   any holder of a claim who has already properly filed a Proof of Claim with
                     the Clerk of the Court or Debtors’ court-approved claims agent, Epiq,
                     against the Debtors utilizing a claim form which substantially conforms to
                     the Proof of Claim Form; provided, however, any holder that has filed a
                     Proof of Claim based on a Derivative Contract or a Guarantee on or prior
                     to the Bar Date, is required to amend such Proof of Claim to conform to
                     the procedures set forth in this Motion for the filing of Proofs of Claims
                     based on Derivative Contracts and Guarantees;

               (g)   any holder of any claim solely against (i) Lehman Brothers Inc. or (ii) any
                     other entity affiliated with the Debtors that is involved in a bankruptcy,
                     insolvency proceeding or similar proceeding, in a foreign jurisdiction;
                     provided, however, if such claim is based on an obligation guaranteed by
                     a Debtor, the holder of such claim must file a Proof of Claim on or before
                     the Bar Date;

               (h)   any holder of a security listed on the Master List of Securities available on
                     the Debtors’ website http://www.lehman-docket.com (the “Master List of
                     Securities”) due to the fact that the indenture trustee for such securities
                     will file a global proof of claim on behalf of all holders of securities issued
                     thereunder; (Wilmington Trust Company, US Bank National Association,
                     and the indenture trustee for each of the other securities included on the
                     Master List of Securities, each will file a global proof(s) of claim on
                     behalf of all holders of securities for which it is identified as Indenture
                     Trustee on the Master List of Securities); provided, however, that
                     security holders who wish to assert claims against the Debtors arising out
                     of or relating to the sale, issuance, or distribution of a security, must file
                     Proofs of Claim on or before the Bar Date, unless another exception
                     identified herein applies; and



                                            4
08-13555-scc         Doc 4271   Filed 07/02/09 Entered 07/02/09 14:42:52             Main Document
                                             Pg 5 of 32




                 (i)     any entity included on the Exempt Entities List available on the Debtors’
                         website http://www.lehman-docket.com (the “Exempt Entities List”) and
                         any subsidiary for which the entity on the Exempt Entities List owns at
                         least a fifty percent equity interest in such subsidiary, specifically
                         excluding any subsidiary that is in a bankruptcy, insolvency or similar
                         proceeding in a foreign jurisdiction and Lehman Brothers Inc.;

 and it is further

                 ORDERED that, any holder of a security that is not listed on the Master List of

 Securities may request that a security be added to the Master List of Securities by completing the

 form entitled “Inquiry Regarding Security Not on Master List of Securities” available on the

 Debtors’ website http://www.lehman-docket.com and submitting it to the Debtors as directed on

 such form on or prior to August 5, 2009. The Debtors will investigate the inquiry and within 15

 days of the receipt of such inquiry, the Debtors will (x) add the security to the Master List of

 Securities (if appropriate) or (y) provide an explanation solely to the party submitting such

 inquiry as to why the security will not be added to the Master List of Securities. The Master List

 of Securities listed on the website shall be final as of August 20, 2009; and it is further

                 ORDERED that any security that is listed on the Master List of Securities is not a

 Derivative Contract and the holders of such security are not required to complete the Derivative

 Questionnaire on account of such security; and it is further

                 ORDERED that a holder (or any other party authorized under the Bankruptcy

 Code and the Bankruptcy Rules to submit a Proof of Claim on behalf of such holder) of a

 security that is guaranteed by a Debtor shall be required to file a Proof of Claim against such

 Debtor based on the Guarantee and complete the Guarantee Questionnaire; and it is further

                 ORDERED that any person or entity that holds a claim arising from the rejection

 of an executory contract or unexpired lease must file a Proof of Claim based on such rejection by




                                               5
08-13555-scc      Doc 4271       Filed 07/02/09 Entered 07/02/09 14:42:52              Main Document
                                              Pg 6 of 32




 the later of (i) the Bar Date and (ii) the date which is forty-five (45) days following the effective

 date of such rejection or be forever barred from doing so; and it is further

                 ORDERED that each Proof of Claim must: (i) be written in the English language;

 (ii) be denominated in lawful currency of the United States; (iii) conform substantially with the

 Proof of Claim Form; (iv) state the name and case number of the specific Debtor against which it

 is filed; (v) set forth with specificity the legal and factual basis for the alleged claim; (vi) include

 supporting documentation or an explanation as to why documentation is not available; and (vii)

 be signed by the claimant or by an authorized agent of the claimant; and it is further

                 ORDERED that for the purposes of this Order, the term “Derivative Contract”

 shall mean any contract that is any of (i) a “swap agreement” as such term is defined in section

 101(53B) of the Bankruptcy Code or (ii) a “forward contract” as such term is defined in section

 101(25) of the Bankruptcy Code; provided that a cash-market purchase or sale of a security or

 loan (i.e. any purchase or sale of a security or loan for settlement within the standard settlement

 cycle for the relevant market), exchange-traded future or option, securities loan transaction,

 repurchase agreement in respect of securities or loans, and any guarantee or reimbursement

 obligations which would otherwise be included in the definition of “swap agreement” or

 “forward contract” pursuant to the definition of such terms in the Bankruptcy Code shall not be

 considered a Derivative Contract for the purposes of this definition; provided further that, any

 notes, bonds, or other securities issued by the Debtors or their affiliates (including, but not

 limited to, Lehman Brothers Holdings Inc., Lehman Brothers Treasury Co. B.V., Lehman

 Brothers Bankhaus AG, Lehman Brothers Holdings plc, Lehman Brothers Securities N.V., and

 Lehman Brothers (Luxembourg) Equity Finance S.A.) shall not be considered “Derivatives

 Contracts” within the meaning of this Order; and it is further


                                                6
08-13555-scc         Doc 4271   Filed 07/02/09 Entered 07/02/09 14:42:52            Main Document
                                             Pg 7 of 32




                 ORDERED that each holder of a claim against a Debtor based on amounts owed

 pursuant to any Derivative Contract must:

                 (a)     on or before the Bar Date, fill-out and return a Proof of Claim in the same
                         manner as all other claimants;

                 (b)     check the appropriate box on the Proof of Claim;

                 (c)     on or before October 22, 2009, at 5:00 pm (prevailing Eastern Time)
                         (the “Questionnaire Deadline”), log on to http://www.lehman-claims.com,
                         enter the unique identification number included (the “Unique ID
                         Number”) on the Proof of Claim mailed to such holder by the Debtors and
                         complete the electronic Derivative Questionnaire, substantially in the form
                         attached as Exhibit C hereto (the “Derivative Questionnaire”); and

                 (d)     on or before the Questionnaire Deadline, electronically upload supporting
                         documentation on the website (as required in the Derivative
                         Questionnaire), rather than attaching such documents to the Proof of
                         Claim;

 and it is further

                 ORDERED that each holder of a claim against a Debtor based on amounts owed

 pursuant to a promise, representation or agreement to answer for the payment of some debt or the

 performance of some duty in case of the failure of another person or entity who is liable in the

 first instance (a “Guarantee”) must:

                 (a)     on or before the Bar Date fill-out and return a Proof of Claim in the same
                         manner as all other claimants;

                 (b)     on or before the Bar Date check the appropriate box on the Proof of
                         Claim;

                 (c)     on or before the Questionnaire Deadline (October 22, 2009, at 5:00 pm
                         (prevailing Eastern Time)), log on to http://www.lehman-claims.com,
                         enter the Unique ID Number included on the Proof of Claim mailed to
                         such holder by the Debtors and complete the electronic Guarantee
                         Questionnaire, substantially in the form attached as Exhibit D hereto (the
                         “Guarantee Questionnaire”); and

                 (d)     on or before the Questionnaire Deadline, electronically upload supporting
                         documentation and evidence of the underlying claim amount on the


                                               7
08-13555-scc         Doc 4271   Filed 07/02/09 Entered 07/02/09 14:42:52            Main Document
                                             Pg 8 of 32




                         website, as required in the Guarantee Questionnaire, rather than attaching
                         such documents to the Proof of Claim;

 and it is further

                 ORDERED that, each holder of a claim against a Debtor based on a Guarantee by

 a Debtor of the obligations of a non-Debtor entity under a Derivative Contract must:

                 (a)     on or before the Bar Date, fill-out and return a Proof of Claim in the same
                         manner as all other claimants;

                 (b)     check both boxes on the Proof of Claim that such claim is based on a
                         Derivative Contract and based on a Guarantee;

                 (c)     on or before the Questionnaire Deadline (October 22, 2009, at 5:00 pm
                         (prevailing Eastern Time)), log on to http://www.lehman-claims.com,
                         enter the Unique ID Number of the Proof of Claim and complete the
                         electronic Guarantee Questionnaire and electronically upload supporting
                         documentation on the website (as required in the Guarantee
                         Questionnaire), rather than attaching such documents to the Proof of
                         Claim; and

                 (d)     on or before the Questionnaire Deadline, log on to http://www.lehman-
                         claims.com, enter the Unique ID Number of the Proof of Claim and
                         complete the electronic Derivative Questionnaire and electronically
                         upload supporting documentation on the website (as required in the
                         Derivative Questionnaire), rather than attaching such documents to the
                         Proof of Claim;

 and it is further

                 ORDERED that if a holder is required to complete the Derivative Questionnaire

 or Guarantee Questionnaire, such holder need only submit the documentation required by the

 applicable Questionnaire by the Questionnaire Deadline and need not submit the documentation

 required by the applicable Questionnaire with such holder’s Proof of Claim by the Bar Date; and

 it is further

                 ORDERED that if a holder files a Proof of Claim based on a Derivative Contract

 or a Guarantee that does not have a Unique ID Number, such holder shall comply with the



                                               8
08-13555-scc      Doc 4271     Filed 07/02/09 Entered 07/02/09 14:42:52            Main Document
                                            Pg 9 of 32




 procedures set forth in the prior three paragraphs, except that instead of entering a Unique ID

 Number on the website, such holder shall instead indicate on the website that they filed a Proof

 of Claim that did not have a Unique ID Number; and it is further

                ORDERED that entities affiliated with the Debtors that are the subject of a

 bankruptcy, insolvency proceeding or similar proceeding in a foreign jurisdiction that file a claim

 against a Debtor shall not be required to complete the Derivative Questionnaire; and it is further

                ORDERED that the information submitted on the website http://www.lehman-

 claims.com in respect of Derivative Contracts and Guarantees will not be accessible on the

 website other than by the party that submitted such information, the Debtors, the Creditors’

 Committee and their respective advisors and counsel; and it is further

                ORDERED that the website http://www.lehman-claims.com and the information

 submitted thereon will remain accessible by the party that submitted such information following

 the Bar Date and the information submitted on the website will be subject to the same rules and

 standards as amendments and supplements to proofs of claim; and it is further

                ORDERED that if a holder asserts a claim against more than one Debtor or has

 claims against different Debtors, a separate Proof of Claim must be filed with respect to each

 Debtor; and it is further

                ORDERED that pursuant to Bankruptcy Rule 3003(c)(2), any holder of a claim

 against the Debtors who is required, but fails to file a proof of such claim in accordance with the

 Bar Date Order on or before the Bar Date, specifically, including filling out the Derivative

 Questionnaire or the Guarantee Questionnaire and uploading required information to the website

 http://www.lehman-claims.com (which Derivative Questionnaire or Guarantee Questionnaire

 shall not be required to be completed until the Questionnaire Deadline), specifying the applicable


                                              9
08-13555-scc      Doc 4271         Filed 07/02/09 Entered 07/02/09 14:42:52               Main Document
                                                Pg 10 of 32




 Debtor and other requirements set forth herein, shall be forever barred, estopped and enjoined

 from asserting such claim against the Debtors (or filing a Proof of Claim with respect thereto),

 and the Debtors and their property shall be forever discharged from any and all indebtedness or

 liability with respect to such claim, and such holder shall not be permitted to vote to accept or

 reject any chapter 11 plan filed in these chapter 11 cases, or participate in any distribution in the

 Debtors’ chapter 11 cases on account of such claim or to receive further notices regarding such

 claim; and it is further

                 ORDERED that notice of the entry of this Order and of the Bar Date in

 substantially the form attached as Exhibit A hereto (the “Bar Date Notice”), which Bar Date

 Notice are approved in all respects, shall be deemed good, adequate, and sufficient notice if it is

 served by deposit in the United States mail, first class postage prepaid, on or before July 8, 2009

 upon:

                 (a)        the U.S. Trustee;

                 (b)        attorneys for the Creditors’ Committee;

                 (c)        all known holders of claims listed on the Schedules at the addresses stated
                            therein;

                 (d)        all (i) current employees of the Debtors, (ii) all former employees of the
                            Debtors terminated after September 1, 2006 and (iii) all of the Debtors’
                            retirees;

                 (e)        all parties known to the Debtors as having potential claims against the
                            Debtors’ estates;

                 (f)        all counterparties to the Debtors’ executory contracts and unexpired leases
                            listed on the Schedules at the addresses stated therein;

                 (g)        all parties to litigation with the Debtors (as of the date of the entry of the
                            Bar Date Order);

                 (h)        the Internal Revenue Service for the district in which the case is pending
                            and, if required by Bankruptcy Rule 2002(j), the Securities and Exchange


                                                  10
08-13555-scc         Doc 4271   Filed 07/02/09 Entered 07/02/09 14:42:52             Main Document
                                             Pg 11 of 32




                         Commission and any other required governmental units (a list of such
                         agencies is available from the Office of the Clerk of the Court); and

                 (i)     all parties who have requested notice pursuant to Bankruptcy Rule 2002;

 and it is further

                 ORDERED that the Debtors shall mail one or more Proof of Claim Forms (as

 appropriate) to all parties listed in the preceding paragraph, each with a Unique ID Number

 printed on the form, together with instructions for filing a Proof of Claim, except that the Proof

 of Claim Form shall be omitted from any mailing to holders of LBHI securities that are on the

 Master List of Securities; and it is further

                 ORDERED that, pursuant to Bankruptcy Rules 2002(f) and (l), the Debtors shall

 publish the notice substantially in the form of the Bar Date Notice once in The New York Times

 (International Edition), The Wall Street Journal (International Edition) and The Financial Times,

 each at least forty-five (45) days prior to the Bar Date, which publication is hereby approved in

 all respects and shall be deemed good, adequate, and sufficient publication notice of the Bar Date

 and the procedures for filing Proofs of Claim in these cases; and it is further

                 ORDERED that, if the Debtors amend or supplement their Schedules subsequent

 to the date hereof, the Debtors shall give notice of any amendment or supplement to the holders

 of claims affected thereby, and such holders shall be required to file Proofs of Claim in respect of

 their claims prior to the later of (i) the Bar Date and (ii) thirty (30) days from the date on which

 such notice is given, or be forever barred from doing so; and it is further

                 ORDERED that Proofs of Claims may only be filed by parties that are authorized

 to file such claims in accordance with Bankruptcy Code and the Bankruptcy Rules; and it is

 further




                                                11
08-13555-scc       Doc 4271      Filed 07/02/09 Entered 07/02/09 14:42:52              Main Document
                                              Pg 12 of 32




                 ORDERED that any current or former affiliate of the Debtors, other than affiliates

 listed on the Exempt Entities List, that has a claim (as defined in section 101(5) of the

 Bankruptcy Code) against any of the Debtors that arose prior to the applicable Commencement

 Date must file a Proof of Claim in accordance with this Order or be forever barred from doing

 so; and it is further

                 ORDERED that (other than stipulations, agreements and orders entered into by

 the Debtors with JPMorgan Chase Bank, N.A, Pacific Investment Management Company LLC

 and the Internal Revenue Service) the Debtors shall not enter into any stipulations or agreements

 that modify the procedures set forth in this Order for the filing of Proofs of Claim based on

 Derivative Contracts (including the completion of the Derivative Questionnaire) without either

 the consent of the Creditors’ Committee or the approval of the Court; and it is further

                 ORDERED that notwithstanding anything to the contrary contained in this Order, the

 following procedures apply to the filing of any and all claims (including any claims under a related

 Guarantee) against the Debtors arising from securities issued by the Debtors or any of the Debtors’

 affiliates outside of the United States, solely to the extent identified on http://www.lehman-

 docket.com under the heading “Lehman Programs Securities” (any such security, a “Lehman

 Program Security”) as of July 17, 2009 at 5:00 pm (prevailing Eastern Time):

                 (a)     November 2, 2009, at 5:00 p.m. (prevailing Eastern Time) is established as
                         the deadline (the “Securities Programs Bar Date”) for each person or entity
                         (including, without limitation, each individual, partnership, joint venture,
                         corporation, estate, trust and governmental unit) (the “Filing Entities” and
                         each a “Filing Entity”) to file proofs of claim based on any Lehman Program
                         Security;

                 (b)     the Debtors, in coordination with the Creditors’ Committee, are authorized to,
                         and will, create a notice of the Securities Programs Bar Date (the “Securities
                         Programs Bar Date Notice”) and a proof of claim form (the “Securities
                         Programs Proof of Claim Form”) as necessary to provide notice of the
                         Securities Programs Bar Date;



                                               12
08-13555-scc    Doc 4271    Filed 07/02/09 Entered 07/02/09 14:42:52               Main Document
                                         Pg 13 of 32




               (c)   the Debtors are authorized to, and will, translate the Securities Programs Bar
                     Date Notice into relevant foreign languages; it being understood that claims
                     submitted in respect of any Lehman Program Security must: (i) be written in
                     the English language; (ii) to the extent a claim amount is reflected thereon, be
                     denominated in lawful currency of the United States using the exchange rate
                     as applicable as of September 15, 2008; (iii) conform substantially with the
                     Securities Programs Proof of Claim Form; (iv) state the name and case
                     number of the specific Debtor against which it is filed; (v) identify the
                     International Securities Identification Number (“ISIN”) and/or Committee on
                     Uniform Securities Identification Procedures (“CUSIP”) number, as
                     applicable, for each Lehman Program Security; (vi) include either a Euroclear
                     electronic instruction reference number or a Clearstream blocking reference
                     number; (vii) be signed by the Filing Entity or by an authorized agent of the
                     Filing Entity; and (viii) be submitted in hard copy form with an original
                     signature;

               (d)   the Debtors shall publish on http://www.lehman-docket.com a proposed list
                     of “Lehman Programs Securities,” to include at a minimum issuances under
                     (i) that certain U.S.$100,000,000,000 Euro Medium Term-Note Program, (ii)
                     that certain U.S.$4,000,000,000 German Note Issuance Programme, as
                     described in a certain Base Prospectus, dated August 28, 2007, (iii) the Swiss
                     Certificates Programme, as described in a certain Programme Prospectus,
                     dated November 29, 2007 and (iv) the Italian Inflation Linked Notes, dated
                     December 2005 – December 2017, which list will include the ISIN and/or
                     CUSIP, as applicable, for each Lehman Program Security, no later than July
                     6, 2009 at 5:00 pm (prevailing Eastern Time), and the Debtors, the Creditors’
                     Committee, the account holders or holders of any Lehman Program Security
                     that identify themselves in writing to the Debtors, and the trustees for Lehman
                     Brothers Treasury Co. B.V. and other applicable foreign proceedings will
                     work in good faith to agree on a list of “Lehman Programs Securities” by no
                     later than July 13, 2009;

               (e)   in the event there are any disputes concerning the contents of the list of
                     “Lehman Program Securities,” the Court may consider such disputes on an
                     expedited basis with notice to the disputing parties;

               (f)   notice of the entry of this Order, of the Bar Date and of the Securities
                     Programs Bar Date in the form of the Securities Programs Bar Date Notice
                     shall be deemed good, adequate, and sufficient notice if (i) it is served by
                     deposit in the United States mail, first class postage prepaid, and/or delivered
                     by electronic mail on or before July 27, 2009 upon (1) the U.S. Trustee, (2)
                     Euroclear, Clearstream and the Depository Trust Company and other similar
                     clearing systems, as applicable (collectively, the “Clearing Systems”) and (3)
                     each of the issuers (and their representative or administrator) of the Lehman
                     Program Securities (the “Issuers”), and (ii) the Debtors request that the
                     Clearing Systems and the Issuers promptly distribute the Securities Program




                                           13
08-13555-scc    Doc 4271    Filed 07/02/09 Entered 07/02/09 14:42:52              Main Document
                                         Pg 14 of 32




                     Bar Date Notice to the account holders and/or holders of any Lehman
                     Program Security;

               (g)   pursuant to Bankruptcy Rules 2002(f) and (l), the Debtors shall publish notice
                     (translated into the appropriate language, if necessary) substantially in the
                     form of the Securities Programs Bar Date Notice at least once in one leading
                     national newspaper in each of Italy, Spain, France, Germany, The
                     Netherlands (in English), Switzerland, Luxembourg, United Kingdom, Hong
                     Kong, Mexico, Belgium, Austria, Greece, Brazil, Argentina, Australia and
                     Japan, each at least sixty (60) days prior to the Securities Programs Bar Date,
                     which publication notice hereby is approved in all respects and shall be
                     deemed good, adequate, and sufficient notice of the Bar Date and the
                     Securities Programs Bar Date and the procedures for filing Proofs of Claim
                     and Securities Programs Proofs of Claim in these cases;

               (h)   any person or entity that files a claim based on both (i) a Lehman Program
                     Security and (ii) any other claim, is not required to complete the Guarantee
                     Questionnaire or Derivative Questionnaire in respect of the portion of the
                     claim that relates to such Lehman Program Security, but is required to
                     complete the Guarantee Questionnaire and Derivative Questionnaire, as
                     applicable, prior to the Questionnaire Deadline with respect to all other
                     claims that are not based on a Lehman Program Security;

               (i)   persons or entities that file claims based on any Lehman Program Security are
                     not required to attach or submit any documentation supporting any claim
                     based on such Lehman Program Security; provided however that, the Debtors
                     reserve the right to seek production of all documentation required by
                     Bankruptcy Rule 3001(c) as part of the claims reconciliation process;

               (j)   claims based on any Lehman Program Security shall not be disallowed on the
                     ground that such claims were not filed by the proper party or an authorized
                     agent, as contemplated by Bankruptcy Rule 3001(b);

               (k)   a Filing Entity that files a claim based on any Lehman Program Security, by
                     filing such claim, for the purposes of U.S. Bankruptcy proceedings, consents
                     to and hereby is deemed to be the claimant for the purpose of receiving
                     notices and distributions, if any, except as otherwise provided in a
                     confirmation order related to a plan, and responding to any objection
                     interposed as to such claim. For the avoidance of doubt, a Filing Entity that
                     files a claim on behalf of multiple account holders or holders of any Lehman
                     Program Security shall not be required to provide identifying information for
                     such account holders or holders of any Lehman Program Security;

               (l)   nothing in this Order shall impose a duty or obligation on any party to any
                     agreement related to any Lehman Program Security to file a claim beyond
                     whatever duty or obligation currently exists in the applicable agreements for
                     the Lehman Program Security or applicable law;



                                           14
08-13555-scc      Doc 4271          Filed 07/02/09 Entered 07/02/09 14:42:52          Main Document
                                                 Pg 15 of 32




                (m)     nothing in this Order shall prevent a holder of a Lehman Program Security
                        that has filed a proof of claim from buying or selling claims based on a
                        Lehman Program Security in a manner consistent with the applicable clearing
                        system practice; and

                (n)     other than as specifically provided in clauses (a) through (m) above, all
                        provisions of this Order apply to holders of claims under any Lehman
                        Program Security and holders of claims based on such Lehman Program
                        Security are required to comply with all provisions of this Order;

                and it is further

                ORDERED that nothing in this Order shall prejudice the right of the Debtors or

 any other party in interest to dispute or assert offsets or defenses to any claim reflected in the

 Schedules; and it is further

                ORDERED that the Debtors and Epiq are authorized and empowered to take such

 steps and perform such acts as may be necessary to implement and effectuate the terms of this

 Order; and it is further

                ORDERED that notification of the relief granted by this Order as provided herein

 and in the Motion is fair and reasonable and will provide good, sufficient, and proper notice to

 all creditors of their obligations in connection with claims they may have against the Debtors in

 these chapter 11 cases; and it is further

                ORDERED that any person or entity who desires to rely on the Schedules will

 have the responsibility for determining that the claim is accurately listed in the Schedules; and it

 is further




                                               15
08-13555-scc     Doc 4271      Filed 07/02/09 Entered 07/02/09 14:42:52             Main Document
                                            Pg 16 of 32




                ORDERED that entry of this Order is without prejudice to the right of the Debtors

 to seek a further order of this Court fixing the date by which holders of claims not subject to the

 Bar Date established herein must file such claims against the Debtors or be forever barred from

 voting upon any chapter 11 plan of the Debtors, from receiving any payment or distribution of

 property from the Debtors, Debtors’ estates, or their successors or assigns with respect to such

 claims, and from asserting such claims against the Debtors.




 Dated: New York, New York
        July 2, 2009
                                                 s/ James M. Peck
                                               UNITED STATES BANKRUPTCY JUDGE




                                              16
08-13555-scc         Doc 4271          Filed 07/02/09 Entered 07/02/09 14:42:52   Main Document
                                                    Pg 17 of 32




                                                   Exhibit A

                                               Notice of Bar Date




    US_ACTIVE:\21002323\11\21002323_11.DOC\.
08-13555-scc           Doc 4271             Filed 07/02/09 Entered 07/02/09 14:42:52               Main Document
                                                         Pg 18 of 32


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
                                                                    :
 In re                                                              :      Chapter 11 Case No.
                                                                    :
 LEHMAN BROTHERS HOLDINGS INC., et al., :                                  08-13555 (JMP)
                                                                    :
                                     Debtors.                       :      (Jointly Administered)
                                                                    :
                                                                    :
 -------------------------------------------------------------------x
                            NOTICE OF DEADLINES FOR FILING PROOFS OF CLAIM

 TO ALL PERSONS AND ENTITIES WITH
 CLAIMS AGAINST THE DEBTOR LISTED BELOW:

           PLEASE TAKE NOTICE THAT, on July 2, 2009, the United States Bankruptcy Court for the Southern
 District of New York (the “Court”), having jurisdiction over the chapter 11 cases of Lehman Brothers Holdings Inc.
 and certain of its affiliates, as debtors and debtors in possession in the above referenced chapter 11 cases
 (collectively, the “Debtors”), entered an order (the “Bar Date Order”) establishing September 22, 2009, at 5:00
 p.m. (prevailing Eastern Time) as the last date and time for each person or entity (including, without limitation,
 individuals, partnerships, corporations, joint ventures, and trusts) to file a proof of claim (“Proof of Claim”) based
 on prepetition claims against the Debtors (the “Bar Date”). The Bar Date Order, the Bar Date and the procedures set
 forth below for the filing of Proofs of Claim apply to all claims against the Debtors (other than those set forth below
 as being specifically excluded) that arose prior to the applicable Commencement Date (the “Commencement Date”),
 the date on which the Debtors commenced their case under chapter 11 of title 11 of the United States Code (the
 “Bankruptcy Code”), as set forth in Schedule A hereto.
        If you have any questions with respect to this Notice, please feel free to contact the Debtors’ court-
 approved claims agent Epiq Bankruptcy Solutions, LLC (“Epiq”) at (866)-879-0688.
       A CLAIMANT SHOULD CONSULT AN ATTORNEY IF THE CLAIMANT HAS ANY
 QUESTIONS, INCLUDING WHETHER SUCH CLAIMANT SHOULD FILE A PROOF OF CLAIM.
 PLEASE NOTE THAT EPIQ IS NOT PERMITTED TO GIVE LEGAL ADVICE.
         Some parties are required to file a Proof of Claim in order to preserve their claim against the
 Debtors. Other parties are not required to file a Proof of Claim in order to preserve their claim against the
 Debtors. The following is a summary explanation of each.
 1.        WHO MUST FILE A PROOF OF CLAIM
          You MUST file a Proof of Claim to share in the Debtors’ estates if you have a claim that arose prior to the
 applicable Commencement Date, and it is not one of the other types of claims described in Section 2 below. Acts or
 omissions of the Debtors that arose before the applicable Commencement Date, may give rise to claims against the
 Debtors that must be filed by the Bar Date, notwithstanding that such claims may not have matured or become fixed
 or liquidated prior to the applicable Commencement Date. Pursuant to section 101(5) of the Bankruptcy Code and
 as used herein, the word “claim” means: (a) a right to payment, whether or not such right is reduced to judgment,
 liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
 unsecured; or (b) a right to an equitable remedy for breach of performance if such breach gives rise to a right to
 payment, whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured,
 unmatured, disputed, undisputed, secured, or unsecured.




 US_ACTIVE:\21002323\11\21002323_11.DOC\.
08-13555-scc           Doc 4271             Filed 07/02/09 Entered 07/02/09 14:42:52                   Main Document
                                                         Pg 19 of 32


 2.        WHO NEED NOT FILE A PROOF OF CLAIM

           You need not file a Proof of Claim if:

                     (1) Your claim is listed on the Schedules and (i) is not described as “disputed,” “contingent,” or
                         “unliquidated,” and (ii) you do not dispute the amount, priority or nature of the claim set forth
                         in the Schedules;
                     (2) Your claim has been paid in full by the Debtors;
                     (3) You hold an interest in the Debtors, which interest is based exclusively upon the ownership of
                         common or preferred stock, membership interests, partnership interests, or warrants or rights
                         to purchase, sell or subscribe to such a security or interest; provided, however, that interest
                         holders who wish to assert claims (as opposed to ownership interests) against the Debtors that
                         arise out of or relate to the ownership or purchase of an interest, including claims arising out
                         of or relating to the sale, issuance, or distribution of the interest, must file Proofs of Claim on
                         or before the Bar Date, unless another exception identified herein applies;
                     (4) You hold a claim that has been allowed by an order of this Court entered on or before the Bar
                         Date;
                     (5) You hold a claim for which a separate deadline is fixed by this Court;
                     (6) You hold a claim for which you have already properly filed a Proof of Claim with the Clerk
                         of the Court or Debtors’ court-approved claims agent, Epiq, against the Debtors utilizing a
                         claim form which substantially conforms to the Proof of Claim Form; provided, however,
                         any holder that has filed a Proof of Claim based on a Derivative Contract (as defined below)
                         or a Guarantee (as defined below) on or prior to the Bar Date, is required to amend such Proof
                         of Claim to conform to the procedures set forth in this Motion for the filing of Proofs of
                         Claims based on Derivative Contracts and Guarantee;
                     (7) You hold a claim solely against (i) Lehman Brothers Inc. or (ii) any other entity affiliated with
                         the Debtors that is involved in a bankruptcy or insolvency proceeding or similar proceeding,
                         in foreign jurisdiction; provided, however, if such claim is based on an obligation guaranteed
                         by a Debtor, the holder of such claim must file a Proof of Claim on or before the Bar Date;
                     (8) You hold a security listed on the Master List of Securities available on the Debtors’ website
                         http://www.lehman-docket.com (the “Master List of Securities”) due to the fact that the
                         indenture trustee for such securities will file a global proof of claim on behalf of all holders of
                         securities issued thereunder; (Wilmington Trust Company, US Bank National Association,
                         and the indenture trustee for each of the other securities included on the Master List of
                         Securities, each will file a global proof(s) of claim on behalf of all holders of securities for
                         which it is identified as Indenture Trustee on the Master List of Securities); provided,
                         however, that security holders who wish to assert claims against the Debtors arising out of or
                         relating to the sale, issuance, or distribution of a security, must file Proofs of Claim on or
                         before the Bar Date, unless another exception identified herein applies; and
                     (9) You are an entity included on the Exempt Entities List available on the Debtors’ website
                         http://www.lehman-docket.com (the “Exempt Entities List”) and any subsidiary for which the
                         entity on the Exempt Entities List owns at least a fifty percent equity interest in such
                         subsidiary, specifically excluding any subsidiary that is in a bankruptcy, insolvency or similar
                         proceeding in a foreign jurisdiction and Lehman Brothers Inc.
          If your claim falls within any of the above categories, your rights as the holder of such claim will be
 preserved without you filing of a Proof of Claim. Any other person or entity (including, without limitation, each
 individual, partnership, joint venture, corporation, estate, trust or governmental entity) that has a claim against a
 Debtor must file a Proof of Claim, as described herein, before the Bar Date.




 US_ACTIVE:\21002323\11\21002323_11.DOC\.                2
08-13555-scc           Doc 4271             Filed 07/02/09 Entered 07/02/09 14:42:52                 Main Document
                                                         Pg 20 of 32


 YOU SHOULD NOT FILE A PROOF OF CLAIM IF YOU DO NOT HAVE A CLAIM AGAINST THE
 DEBTORS.
 THE FACT THAT YOU HAVE RECEIVED THIS NOTICE DOES NOT MEAN THAT YOU HAVE A
 CLAIM OR THAT THE DEBTORS OR THE COURT BELIEVE THAT YOU HAVE A CLAIM. MANY
 PARTIES ARE REQUIRED TO BE SERVED WITH THIS NOTICE AND IT IS REQUIRED TO REACH
 A BROAD AUDIENCE OF POTENTIAL CLAIMANTS.
 SPECIAL NOTE TO HOLDERS OF LEHMAN SECURITIES
 Holders of securities are NOT required to file a proof of claim on account of their ownership if, and only if, such
 security is listed on the Debtors’ Master List of Securities because such security was issued under an indenture
 pursuant to which an indenture trustee will file a global proof of claim on behalf of all holders of securities issued
 thereunder; (Wilmington Trust Company, US Bank National Association, and the indenture trustee for each of the
 other securities included on the Master List of Securities, each will each file a global proof(s) of claim on behalf of
 all holders of securities for which it is identified as Indenture Trustee on the Master List of Securities). The Master
 List of Securities is available for review at http://www.lehman-docket.com. The list is fully searchable by code
 (CUSIP or ISIN) or by security description.

 If you do not see your security listed on the Master List of Securities and you have a question about the Master List
 of Securities, please download the form entitled “Inquiry Regarding Security Not on Master List of Securities,” and
 complete and return it as directed on the form prior to August 5, 2009.

 Inquiries will be investigated, and within 15 days of the Debtors receipt of such inquiry, either the security will
 either be added to the Master List of Securities (if appropriate), or, if you have provided contact information, you
 will be notified that the security is not being added to the Master List of Securities and given further information.

 The Master List of Securities shall be finalized on August 20, 2009 and not subject to further change.

 A Proof of Claim form is being included with the Bar Date Notices being served on holders of LBHI securities other
 than to holders of securities that are on the Master List of Securities.

 IF YOU BELIEVE YOU HAVE A CLAIM AGAINST LBHI OTHER THAN ON ACCOUNT OF YOUR LEHMAN SECURITIES
 OWNERSHIP, YOU MUST FILE A PROOF OF CLAIM FORM, AS DIRECTED IN THIS BAR DATE NOTICE. A COPY OF THE
 PROOF OF CLAIM FORM IS AVAILABLE AT HTTP://WWW.LEHMAN-DOCKET.COM.


 3.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES
          Any person or entity that holds a claim arising from the rejection of an executory contract or unexpired
 lease must file a Proof of Claim based on such rejection by the later of (i) the Bar Date, and (ii) the date which is
 forty-five (45) days following the effective date of such rejection or be forever barred from doing so.

 4.         WHEN AND WHERE TO FILE
            All Proofs of Claim must be filed so as to be actually received on or before the Bar Date at the following
 address:

 If by overnight mail, to:                                     If by first-class mail, to:

 Epiq Bankruptcy Solutions, LLC                                Lehman Brothers Holdings Claims Processing
 Attn: Lehman Brothers Holdings Claims Processing              c/o Epiq Bankruptcy Solutions, LLC
 757 Third Avenue, 3rd Floor                                   FDR Station, P.O. Box 5286
 New York, New York 10017                                      New York, New York 10150-5076




 US_ACTIVE:\21002323\11\21002323_11.DOC\.               3
08-13555-scc           Doc 4271             Filed 07/02/09 Entered 07/02/09 14:42:52              Main Document
                                                         Pg 21 of 32


 If by hand delivery, to:

 Epiq Bankruptcy Solutions, LLC
 Attn: Lehman Brothers Holdings Claims Processing
 757 Third Avenue, 3rd Floor
 New York, New York 10017

             or

 Clerk of the United States Bankruptcy Court
 Attn: Lehman Brothers Holdings Claims Processing
 One Bowling Green
 New York, New York 10004

 Proofs of Claim will be deemed timely filed only if actually received by Epiq or the Court on or before the Bar
 Date. Proofs of Claim may not be delivered by facsimile, telecopy, or electronic mail transmission.

 In the event the Debtors amend their Schedules to (a) designate a claim as disputed, contingent, unliquidated or
 undetermined, (b) change the amount of a claim reflected therein, or (c) add a claim that was not listed on the
 Schedules or remove a claim that was listed on the Schedules, then, and in such event, the Debtors will notify the
 affected claimant be notified of such amendment and be granted thirty (30) days from the date of such notification
 within which to file a claim or be forever barred from doing so.

 5.        WHAT TO FILE
           If you file a Proof of Claim, your filed Proof of Claim must: (i) be written the English language; (ii) be
 denominated in the lawful currency of the United States; (iii) conform substantially with the form attached to this
 notice (the “Proof of Claim Form”); (iv) state the name and case number of the specific Debtor against which it is
 filed; (v) set forth with specificity the legal and factual basis for the alleged claim; (vi) include supporting
 documentation or an explanation as to why documentation is not available; and (vii) be signed by the claimant or by
 an authorized agent of the claimant.

 If you are asserting a claim against more than one Debtor or have claims against different Debtors, a separate Proof
 of Claim must be filed with respect to each such Debtor.

 EXCEPT AS SET FORTH IN THE FOLLOWING THREE PARAGRAPHS, YOU SHOULD ATTACH TO YOUR
 COMPLETED PROOF OF CLAIM FORM COPIES OF ANY WRITINGS UPON WHICH YOUR CLAIM IS BASED.
 IF THE DOCUMENTS ARE VOLUMINOUS, ATTACH A SUMMARY.
 CLAIMS BASED ON DERIVATIVE CONTRACTS
 IF YOU FILE A PROOF OF CLAIM BASED ON AMOUNTS OWED PURSUANT TO A DERIVATIVE CONTRACT,
 YOU MUST: (A) ON OR BEFORE THE BAR DATE, FILL-OUT AND RETURN A PROOF OF CLAIM FORM IN
 THE SAME MANNER AS ALL OTHER CLAIMANTS INCLUDING CHECKING THE APPROPRIATE BOX ON
 THE PROOF OF CLAIM AND (B) ON OR BEFORE THE QUESTIONNAIRE DEADLINE, LOG ON TO
 http://www.lehman-claims.com, ENTER THE UNIQUE IDENTIFICATION NUMBER INCLUDED ON THE PROOF OF
 CLAIM FORM MAILED TO SUCH HOLDER BY THE DEBTORS AND COMPLETE THE ELECTRONIC
 DERIVATIVE QUESTIONNAIRE SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT C TO THE BAR
 DATE ORDER (THE “DERIVATIVE QUESTIONNAIRE”) AND ELECTRONICALLY UPLOAD SUPPORTING
 DOCUMENTATION ON THE WEBSITE (AS REQUIRED IN THE DERIVATIVE QUESTIONNAIRE), RATHER
 THAN ATTACHING SUCH DOCUMENTS TO THE PROOF OF CLAIM FORM.
 A “DERIVATIVE CONTRACT” IS A CONTRACT THAT IS ANY OF (I) A “SWAP AGREEMENT” AS SUCH TERM
 IS DEFINED IN SECTION 101(53B) OF THE BANKRUPTCY CODE OR (II) A “FORWARD CONTRACT” AS SUCH
 TERM IS DEFINED IN SECTION 101(25) OF THE BANKRUPTCY CODE. A CASH-MARKET PURCHASE OR
 SALE OF A SECURITY OR LOAN (I.E. ANY PURCHASE OR SALE OF A SECURITY OR LOAN FOR
 SETTLEMENT WITHIN THE STANDARD SETTLEMENT CYCLE FOR THE RELEVANT MARKET),
 EXCHANGE-TRADED FUTURE OR OPTION, SECURITIES LOAN TRANSACTION, REPURCHASE
 AGREEMENT IN RESPECT OF SECURITIES OR LOANS, AND ANY GUARANTEE OR REIMBURSEMENT
 OBLIGATIONS WHICH WOULD OTHERWISE BE INCLUDED IN THE DEFINITION OF “SWAP AGREEMENT”



 US_ACTIVE:\21002323\11\21002323_11.DOC\.               4
08-13555-scc           Doc 4271             Filed 07/02/09 Entered 07/02/09 14:42:52                            Main Document
                                                         Pg 22 of 32


 OR “FORWARD CONTRACT” PURSUANT TO THE DEFINITION OF SUCH TERMS IN THE BANKRUPTCY
 CODE SHALL NOT BE CONSIDERED A DERIVATIVE CONTRACT FOR THE PURPOSES OF THIS DEFINITION
 NOR SHALL ANY NOTES, BONDS, OR OTHER SECURITIES ISSUED BY THE DEBTORS OR THEIR
 AFFILIATES (INCLUDING, BUT NOT LIMITED TO, LEHMAN BROTHERS HOLDINGS INC., LEHMAN
 BROTHERS TREASURY CO. B.V., LEHMAN BROTHERS BANKHAUS AG, LEHMAN BROTHERS HOLDINGS
 PLC, LEHMAN BROTHERS SECURITIES N.V., AND LEHMAN BROTHERS (LUXEMBOURG) EQUITY FINANCE
 S.A.).
 THE “QUESTIONNAIRE DEADLINE” IS OCTOBER 22, 2009, AT 5:00 PM (PREVAILING EASTERN TIME).

 CLAIMS BASED ON A DEBTOR’S GUARANTEE
 IF YOU FILE A PROOF OF CLAIM BASED ON A GUARANTEE, YOU MUST: (A) ON OR BEFORE THE BAR
 DATE, FILL-OUT AND RETURN A PROOF OF CLAIM FORM IN THE SAME MANNER AS ALL OTHER
 CLAIMANTS INCLUDING CHECKING THE APPROPRIATE BOX ON THE PROOF OF CLAIM AND (B) ON OR
 BEFORE THE QUESTIONNAIRE DEADLINE, LOG ON TO http://www.lehman-claims.com, ENTER THE UNIQUE
 IDENTIFICATION NUMBER INCLUDED ON THE PROOF OF CLAIM FORM MAILED TO SUCH HOLDER BY
 THE DEBTORS AND COMPLETE THE ELECTRONIC GUARANTEE QUESTIONNAIRE SUBSTANTIALLY IN
 THE FORM ATTACHED AS EXHIBIT D TO THE BAR DATE ORDER (THE “GUARANTEE QUESTIONNAIRE”)
 AND ELECTRONICALLY UPLOAD SUPPORTING DOCUMENTATION AND EVIDENCE OF THE UNDERLYING
 CLAIM AMOUNT ON THE WEBSITE (AS REQUIRED IN THE GUARANTEE QUESTIONNAIRE), RATHER
 THAN ATTACHING SUCH DOCUMENTS TO THE PROOF OF CLAIM FORM.
 A “GUARANTEE” IS A PROMISE, REPRESENTATION OR AGREEMENT TO ANSWER FOR THE PAYMENT OF
 SOME DEBT OR THE PERFORMANCE OF SOME DUTY IN CASE OF THE FAILURE OF ANOTHER PERSON
 OR ENTITY WHO IS LIABLE IN THE FIRST INSTANCE.

 THE “QUESTIONNAIRE DEADLINE” IS OCTOBER 22, 2009, AT 5:00 PM (PREVAILING EASTERN TIME).

 CLAIMS BASED ON A DEBTOR’S GUARANTEE OF A DERIVATIVE CONTRACT WITH A NON-DEBTOR
 IF YOU FILE A PROOF OF CLAIM BASED ON A DEBTOR’S GUARANTEE OF A DERIVATIVE CONTRACT
 ENTERED INTO WITH A NON-DEBTOR, YOU MUST: (A) ON OR BEFORE THE BAR DATE, FILL-OUT AND
 RETURN A PROOF OF CLAIM FORM IN THE SAME MANNER AS ALL OTHER CLAIMANTS INCLUDING
 CHECKING BOTH BOXES ON THE PROOF OF CLAIM THAT SUCH CLAIM IS BASED ON BOTH A
 DERIVATIVE CONTRACT AND BASED ON A GUARANTEE AND (B) ON OR BEFORE THE QUESTIONNAIRE
 DEADLINE, LOG ON TO http://www.lehman-claims.com, ENTER THE UNIQUE IDENTIFICATION NUMBER
 INCLUDED ON THE PROOF OF CLAIM FORM MAILED TO SUCH HOLDER BY THE DEBTORS AND
 COMPLETE THE ELECTRONIC GUARANTEE QUESTIONNAIRE AND ELECTRONICALLY UPLOAD
 SUPPORTING DOCUMENTATION ON THE WEBSITE (AS REQUIRED IN THE GUARANTEE
 QUESTIONNAIRE), RATHER THAN ATTACHING SUCH DOCUMENTS TO THE PROOF OF CLAIM FORM AND
 LOG ON TO http://www.lehman-claims.com, ENTER THE UNIQUE IDENTIFICATION NUMBER INCLUDED ON
 THE PROOF OF CLAIM FORM MAILED TO SUCH HOLDER BY THE DEBTORS AND COMPLETE THE
 ELECTRONIC DERIVATIVE QUESTIONNAIRE AND ELECTRONICALLY UPLOAD SUPPORTING
 DOCUMENTATION ON THE WEBSITE (AS REQUIRED IN THE DERIVATIVE QUESTIONNAIRE), RATHER
 THAN ATTACHING SUCH DOCUMENTS TO THE PROOF OF CLAIM FORM.
 THE “QUESTIONNAIRE DEADLINE” IS OCTOBER 22, 2009, AT 5:00 PM (PREVAILING EASTERN TIME).

 If a holder is required to complete the Derivative Questionnaire or Guarantee Questionnaire, such holder need only submit the
 documentation required by the applicable Questionnaire by the Questionnaire Deadline and need not submit the documentation
 required by the applicable Questionnaire with such holder’s Proof of Claim by the Bar Date.

 If any holder files a Proof of Claim based on a Derivative Contract or a Guarantee which for any reason does not have a Unique
 ID Number, such holder shall still be required to comply with the procedures set forth in the prior two paragraphs, except that
 instead of entering a Unique ID Number on the website, such holder shall instead indicate on the website that they filed a Proof
 of Claim that did not have a Unique ID Number.

 A holder (or any other party authorized under the Bankruptcy Code and the Bankruptcy Rules to submit a Proof of Claim on
 behalf of such holder) of a security that is guaranteed by a Debtor shall be required to file a Proof of Claim against such Debtor
 based on the Guarantee and complete the Guarantee Questionnaire.

 Any security that is listed on the Master List of Securities is not a Derivative Contract and the holders of such security are not
 required to complete the Derivative Questionnaire on account of such security.



 US_ACTIVE:\21002323\11\21002323_11.DOC\.                     5
08-13555-scc           Doc 4271             Filed 07/02/09 Entered 07/02/09 14:42:52                         Main Document
                                                         Pg 23 of 32



 The information submitted on the website http://www.lehman-claims.com in respect of Derivative Contracts and Guarantees will
 not be accessible on the website other than by the party that submitted such information and the Debtors and the Creditors’
 Committee and their respective advisors and counsel.

 The website http://www.lehman-claims.com and the information submitted thereon will remain accessible by the party that
 submitted such information following the Bar Date and the information submitted on the website will be subject to the same rules
 and standards as amendments and supplements to proofs of claim.

 6.        CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR DATE OR COMPLETE
           THE DERIVATIVE QUESTIONNAIRE PRIOR TO THE QUESTIONNAIRE DEADLINE
            Except with respect to claims of the type set forth in Section 2 above, any creditor who fails to file a Proof of
 Claim in accordance with the Bar Date Order on or before the Bar Date, specifically, including filling out the Derivative
 Questionnaire (if applicable) or the Guarantee Questionnaire (if applicable) and uploading required information to the
 website http://www.lehman-claims.com (which Derivative Questionnaire or Guarantee Questionnaire shall not be
 required to be completed until the Questionnaire Deadline), specifying the applicable Debtor and other requirements set
 forth in the Bar Date Order, for any claim such creditor holds or wishes to assert against the Debtors, will be forever
 barred, estopped, and enjoined from asserting such claim (and from filing a Proof of Claim with respect to such claim)
 against the Debtors and their estates, and their property will be forever discharged from any and all indebtedness or
 liability with respect to such claim, and the holder of such claim shall not be permitted to vote on any chapter 11 plan or
 participate in any distribution in the Debtors’ chapter 11 cases on account of such claim or to receive further notices
 regarding such claim or with respect to the Debtors’ chapter 11 cases.

 7.        THE DEBTORS’ SCHEDULES AND ACCESS THERETO
            You may be listed as the holder of a claim against the Debtors in the Schedules. Copies of the Schedules may be
 examined by interested parties on the Court’s electronic docket for the Debtors’ chapter 11 cases, which is posted on the Internet
 at http://www.lehman-docket.com and www.nysb.uscourts.gov (a PACER login and password are required and can be obtained
 through the PACER Service Center at www.pacer.psc.uscourts.gov.). Copies of the Schedules may also be examined by
 interested parties between the hours of 9:00 a.m. and 4:30 p.m. (prevailing Eastern Time) at the office of the Clerk of the
 Bankruptcy Court, United States Bankruptcy Court for the Southern District of New York, One Bowling Green, Room 511, New
 York, New York 10004.
 DATED:         June __, 2009                                          BY ORDER OF THE COURT
                New York, New York

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 (212) 310-8000
 Lori R. Fife
 Shai Y. Waisman

 ATTORNEYS FOR DEBTORS AND
 DEBTORS IN POSSESSION




 US_ACTIVE:\21002323\11\21002323_11.DOC\.                   6
08-13555-scc           Doc 4271             Filed 07/02/09 Entered 07/02/09 14:42:52   Main Document
                                                         Pg 24 of 32


                                                      Schedule A


                         Debtor                             Case Number        Commencement Date
 Lehman Brothers Holdings Inc.                                08-13555           September 15, 2008
 LB 745 LLC                                                   08-13600           September 16, 2008
 PAMI Statler Arms LLC                                        08-13664           September 23, 2008
 Lehman Brothers Commodity Services Inc.                      08-13885            October 3, 2008
 Lehman Brothers Special Financing Inc.                       08-13888            October 3, 2008
 Lehman Brothers OTC Derivatives Inc.                         08-13893            October 3, 2008
 Lehman Brothers Derivatives Products Inc.                    08-13899            October 5, 2008
 Lehman Commercial Paper Inc                                  08-13900            October 5, 2008
 Lehman Brothers Commercial Corporation                       08-13901            October 5, 2008
 Lehman Brothers Financial Products Inc.                      08-13902            October 5, 2008
 Lehman Scottish Finance L.P.                                 08-13904            October 5, 2008;
 CES Aviation LLC                                             08-13905            October 5, 2008
 CES Aviation V LLC                                           08-13906            October 5, 2008
 CES Aviation IX LLC                                          08-13907            October 5, 2008
 East Dover Limited                                           08-13908            October 5, 2008
 Luxembourg Residential Properties Loan                       09-10108            January 7, 2009
 Finance S.a.r.l.
 BNC Mortgage LLC                                             09-10137            January 9, 2009
 Structured Asset Securities Corporation                      09-10558            February 9, 2009
 LB Rose Ranch LLC                                            09-10560            February 9, 2009
 LB 2080 Kalakaua Owners LLC                                  09-12516             April 23, 2009




 US_ACTIVE:\21002323\11\21002323_11.DOC\.               7
08-13555-scc   Doc 4271   Filed 07/02/09 Entered 07/02/09 14:42:52   Main Document
                                       Pg 25 of 32




                                     Exhibit B

                                Proof of Claim Form
          08-13555-scc
United States                   Doc 4271
              Bankruptcy Court/Southern          Filed
                                        District of     07/02/09
                                                    New York                                    Entered 07/02/09 14:42:52 Main Document
Lehman Brothers Holdings Claims Processing Center                                            Pg 26 of 32       PROOF OF CLAIM
c/o Epiq Bankruptcy Solutions, LLC
FDR Station, P.O. Box 5076
New York, NY 10150-5076
In Re:                                      Chapter 11
Lehman Brothers Holdings Inc., et al.       Case No. 08-13555 (JMP)
Debtors.                                    (Jointly Administered)
Name of Debtor Against Which Claim is Held               Case No. of Debtor



NOTE: This form should not be used to make a claim for an administrative expense arising
after the commencement of the case. A request for payment of an administrative expense
may be filed pursuant to 11 U.S.C. § 503.
                                                                                                                         THIS SPACE IS FOR COURT USE ONLY

Name and address of Creditor: (and name and address where notices should be sent if                                                                   NOTICE OF SCHEDULED CLAIM:
                                                                                                               Check this box to indicate that    Your Claim is scheduled by the indicated Debtor as:
different from Creditor)                                                                                  this claim amends a previously filed
                                                                                                          claim.


                                                                                                          Court Claim
                                                                                                          Number:_____________
                                                                                                           (If known)

Telephone number:                        Email Address:                                                   Filed on: _____________
Name and address where payment should be sent (if different from above)                                        Check this box if you are aware
                                                                                                          that anyone else has filed a proof of
                                                                                                          claim relating to your claim. Attach
                                                                                                          copy of statement giving particulars.

                                                                                                              Check this box if you are the
                                                                                                          debtor or trustee in this case.
Telephone number:                                   Email Address:
                                                                                                                                                  5. Amount of Claim Entitled to Priority
1. Amount of Claim as of Date Case Filed: $ _______________________________                                                                       under 11 U.S.C. §507(a). If any portion of
If all or part of your claim is secured, complete Item 4 below; however, if all of your claim is unsecured, do not complete                       your claim falls in one of the following
item 4.                                                                                                                                           categories, check the box and state the
If all or part of your claim is entitled to priority, complete Item 5.                                                                            amount.
If all or part of your claim qualifies as an Administrative Expense under 11 U.S.C. §503(b)(9), complete Item 6.
       Check this box if all or part of your claim is based on a Derivative Contract.*                                                            Specify the priority of the claim:
       Check this box if all or part of your claim is based on a Guarantee.*
*IF YOUR CLAIM IS BASED ON AMOUNTS OWED PURSUANT TO EITHER A DERIVATIVE CONTRACT                                                                      Domestic support obligations under 11
OR A GUARANTEE OF A DEBTOR, YOU MUST ALSO LOG ON TO http://www.lehman-claims.com AND                                                              U.S.C. § 507(a)(1)(A) or (a)(1)(B).
FOLLOW THE DIRECTIONS TO COMPLETE THE APPLICABLE QUESTIONNAIRE AND UPLOAD                                                                             Wages, salaries or commissions (up to
SUPPORTING DOCUMENTATION OR YOUR CLAIM WILL BE DISALLOWED.                                                                                        $10,950), earned within 180 days before filing
       Check this box if claim includes interest or other charges in addition to the principal amount of the claim. Attach                        of the bankruptcy petition or cessation of the
itemized statement of interest or additional charges. Attach itemized statement of interest or charges to this form or on                         debtor's business, whichever is earlier - 11
http://www.lehman-claims.com if claim is a based on a Derivative Contract or Guarantee.                                                           U.S.C. § 507(a)(4).
                                                                                                                                                      Contributions to an employee benefit plan -
2.    Basis for Claim: ___________________________________________________                                                                        11 U.S.C. § 507(a)(5).
      (See instruction #2 on reverse side.)
                                                                                                                                                      Up to $2,425 of deposits toward purchase,
3.    Last four digits of any number by which creditor identifies debtor: _____________________________                                           lease, or rental of property or services for
      3a. Debtor may have scheduled account as: _____________________________________                                                             personal, family, or household use - 11 U.S.C.
            (See instruction #3a on reverse side.)                                                                                                § 507(a)(7).
4.    Secured Claim (See instruction #4 on reverse side.)                                                                                             Taxes or penalties owed to governmental
      Check the appropriate box if your claim is secured by a lien on property or a right of setoff and provide the requested                     units - 11 U.S.C. § 507(a)(8).
      information.                                                                                                                                    Other – Specify applicable paragraph of 11
      Nature of property or right of setoff:      Real Estate           Motor Vehicle             Other                                           U.S.C. § 507(a)(_____).
      Describe: ________________________________________________
      Value of Property: $__________________________ Annual Interest Rate _______%                                                                     Amount entitled to priority:
      Amount of arrearage and other charges as of time case filed included in secured claim, if any:
      $___________________________ Basis for perfection: _________________________________                                                             $_________________

      Amount of Secured Claim: $__________________ Amount Unsecured: $__________________
6.     Amount of Claim that qualifies as an Administrative Expense under 11 U.S.C. §503(b)(9): $______________
       (See instruction #6 on reverse side.)
7. Credits: The amount of all payments on this claim has been credited for the purpose of making this proof of claim.                                        FOR COURT USE ONLY
8. Documents: Attach redacted copies of any documents that support the claim, such as promissory notes, purchase
orders, invoices, itemized statements of running accounts, contracts, judgments, mortgages and security agreements.
Attach redacted copies of documents providing evidence of perfection of a security interest. (See definition of “redacted”
on reverse side.) If the documents are voluminous, attach a summary.
DO NOT SEND ORIGINAL DOCUMENTS. ATTACHED DOCUMENTS MAY BE DESTROYED AFTER
SCANNING.
If the documents are not available, please explain:

Date:                    Signature: The person filing this claim must sign it. Sign and print name and title, if any, of the creditor or other
                         person authorized to file this claim and state address and telephone number if different from the notice address
                         above. Attach copy of power of attorney, if any.



                      Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.
               08-13555-scc                    Doc 4271               Filed 07/02/09                   Entered 07/02/09 14:42:52                              Main Document
                                                                INSTRUCTIONS FOR
                                                                               PgPROOF  OF CLAIM FORM
                                                                                  27 of 32
 The instructions and definitions below are general explanations of the law. In certain circumstances, such as bankruptcy cases not filed voluntarily by the debtor, there may
                                                                     be exceptions to these general rules.
                                                              Items to be completed in Proof of Claim form
Name of Debtor, and Case Number:                                                                                    4. Secured Claim:
Fill in the name of the Debtor in the bankruptcy case, and the bankruptcy case number.                              Check the appropriate box and provide the requested information if the claim is
 08-13555 Lehman Brothers Holdings Inc.              08-13905 CES Aviation LLC                                      fully or partially secured. Skip this section if the claim is entirely unsecured. (See
 08-13600 LB 745 LLC                                 08-13906 CES Aviation V LLC                                    DEFINITIONS, below.) State the type and the value of property that secures the
 08-13885 Lehman Brothers Commodity Services 08-13907 CES Aviation IX LLC                                           claim, attach copies of lien documentation, and state annual interest rate and the
              Inc.                                                                                                  amount past due on the claim as of the date of the bankruptcy filing.
 08-13888 Lehman Brothers Special Financing          08-13908 East Dover Limited
              Inc.                                                                                                  5. Amount of Claim Entitled to Priority Under 11 U.S.C. §507(a).
 08-13893 Lehman Brothers OTC Derivatives            09-10108 Luxembourg Residential                                If any portion of your claim falls in one or more of the listed categories, check
              Inc.                                               Properties Loan Finance S.a.r.l.                   the appropriate box(es) and state the amount entitled to priority. (See
 08-13899 Lehman Brothers Derivative Products 09-10137 BNC Mortgage LLC                                             DEFINITIONS, below.) A claim may be partly priority and partly non-priority.
              Inc.                                                                                                  For example, in some of the categories, the law limits the amount entitled to
 08-13900 Lehman Commercial Paper Inc.               09-10558 Structured Asset Securities                           priority.
                                                                 Corporation                                        6. Amount of Claim that qualifies as an Administrative Expense under 11
 08-13901 Lehman Brothers Commercial                 09-10560 LB Rose Ranch LLC                                     U.S.C. §503(b)(9)
              Corporation                                                                                           State the value of any goods received by the debtor within 20 days before the
 08-13902 Lehman Brothers Financial Products 09-12516 LB 2080 Kalakaua Owners LLC                                   date of commencement in which the goods have been sold to the debtor in the
              Inc.                                                                                                  ordinary course of the debtor’s business.
 08-13904 Lehman Scottish Finance L.P.               08-13664 PAMI Statler Arms LLC                                 7. Credits:
If your Claim is against multiple Debtors, complete a separate form for each Debtor.                                An authorized signature on this proof of claim serves as an acknowledgment that
Creditor’s Name and Address:                                                                                        when calculating the amount of the claim, the creditor gave the debtor credit for
Fill in the name of the person or entity asserting a claim and the name and address of the person who               any payments received toward the debt.
should receive notices issued during the bankruptcy case. A separate space is provided for the                      8. Documents:
payment address if it differs from the notice address. The creditor has a continuing obligation to keep             Attach to this proof of claim form redacted copies documenting the existence of
the court informed of its current address. See Federal Rule of Bankruptcy Procedure (FRBP)                          the debt and of any lien securing the debt. You may also attach a summary. You
2002(g).                                                                                                            must also attach copies of documents that evidence perfection of any security
1. Amount of Claim as of Date Case Filed:                                                                           interest. You may also attach a summary. FRBP 3001(c) and (d). Do not send
State the total amount owed to the creditor on the date of the Bankruptcy filing. Follow the                        original documents, as attachments may be destroyed after scanning.
instructions concerning whether to complete items 4, 5 and 6. Check the box if interest or other                    Date and Signature:
charges are included in the claim.                                                                                  The person filing this proof of claim must sign and date it. FRBP 9011. If the
2. Basis for Claim:                                                                                                 claim is filed electronically, FRBP 5005(a)(2), authorizes courts to establish local
State the type of debt or how it was incurred. Examples include goods sold, money loaned, services                  rules specifying what constitutes a signature. Print the name and title, if any, of
performed, personal injury/wrongful death, car loan, mortgage note, and credit card.                                the creditor or other person authorized to file this claim. State the filer’s address
3. Last Four Digits of Any Number by Which Creditor Identifies Debtor:                                              and telephone number if it differs from the address given on the top of the form
State only the last four digits of the debtor’s account or other number used by the creditor to identify            for purposes of receiving notices. Attach a complete copy of any power of
the debtor.                                                                                                         attorney. Criminal penalties apply for making a false statement on a proof of
                                                                                                                    claim.
      3a. Debtor May Have Scheduled Account As:
      Use this space to report a change in the creditor’s name, a transferred claim, or any other
      information that clarifies a difference between this proof of claim and the claim as scheduled
      by the debtor.
                                         _________D E F I N I T I O N S _________                                                              _________I N F O R M A T I O N _________
Debtor                                                                Claim Entitled to Priority Under 11 U.S.C. §507(a)                  Acknowledgment of Filing of Claim
A debtor is the person, corporation, or other entity that has filed   Priority claims are certain categories of unsecured Claims that     To receive acknowledgment of your filing, you
a bankruptcy case.                                                    are paid from the available money or property in a bankruptcy       may either enclose a stamped self-addressed
Creditor                                                              case before other unsecured claims.                                 envelope and a copy of this proof of claim, or you
A creditor is the person, corporation, or other entity owed a         Redacted                                                            may access the Claims Agent's system (http://www.lehman-
debt by the debtor on the date of the bankruptcy                      A document has been redacted when the person filing it has          docket.com) to view
filing.                                                               masked, edited out, or otherwise deleted, certain information.      your filed proof of claim.
Claim                                                                 A creditor should redact and use only the last four digits of any   Offers to Purchase a Claim
A claim is the creditor’s right to receive payment on a debt that     social-security, individual’s tax identification, or financial-     Certain entities are in the business of purchasing claims for
was owed by the debtor on the date of the bankruptcy filing.          account number, all but the                                         an amount less than the face value of the claims. One or
See 11 U.S.C. §101 (5). A claim may be secured or unsecured.          initials of a minor’s name and only the year of any person’s        more of these entities may contact the creditor and offer to
Proof of Claim                                                        date of birth.
                                                                                                                                          purchase the claim. Some of the written communications
A proof of claim is a form used by the creditor to indicate the       Evidence of Perfection                                              from these entities may easily be confused with official
amount of the debt owed by the debtor on the date of the              Evidence of perfection may include a mortgage, lien, certificate    court documentation or communications from the debtor.
bankruptcy filing. The creditor must file the form with the           of title, financing statement, or other document showing that       These entities do not represent the bankruptcy court or the
Claims Agent at the following address:                                the lien has been filed or recorded.                                debtor. The creditor has no obligation to sell its claim.
Lehman Brothers Holdings Claims Processing                            Derivative Contract                                                 However, if the creditor decides to sell its claim, any
c/o Epiq Bankruptcy Solutions, LLC                                    A contract that is any of (i) a “swap agreement” as such term is    transfer of such claim is subject to FRBP 3001(e), any
FDR Station, PO Box 5076                                              defined in section 101(53B) of the Bankruptcy Code or (ii) a
New York, NY 10150- 5076                                                                                                                  applicable provisions of the Bankruptcy Code (11 U.S.C. §
                                                                      “forward contract” as such term is defined in section 101(25)       101 et seq.), and any applicable orders of the bankruptcy
Secured Claim Under 11 U.S.C. §506(a)                                 of the Bankruptcy Code. A cash-market purchase or sale of a         court.
A secured claim is one backed by a lien on property of the            security or loan (i.e. any purchase or sale of a security or loan
debtor. The claim is secured so long as the creditor has the          for settlement within the standard settlement cycle for the
right to be paid from the property prior to other creditors. The      relevant market), exchange-traded future or option, securities
amount of the secured claim cannot exceed the value of the            loan transaction, repurchase agreement in respect of securities
property. Any amount owed to the creditor in excess of the            or loans, and any guarantee or reimbursement obligations
value of the property is an unsecured claim. Examples of liens        which would otherwise be included in the definition of such
on property include a mortgage on real estate or a security           terms in the Bankruptcy Code shall not be considered a
interest in a car. A lien may be voluntarily granted by a debtor      Derivative Contract for the purposes of this definition nor shall
or may be obtained through a court proceeding. In some states,        any notes, bonds, or other securities issued by the Debtors or
a court judgment is a lien. A claim also may be secured if the        their affiliates (including, but not limited to, Lehman Brothers
creditor owes the debtor money (has a right to setoff).               Holdings Inc., Lehman Brothers Treasury Co. B.V., Lehman
                                                                      Brothers Bankhaus AG, Lehman Brothers Holdings plc,
Unsecured Claim                                                       Lehman Brothers Securities N.V., and Lehman Brothers
An unsecured claim is one that does not meet the requirements         (Luxembourg) Equity Finance S.A.).
of a secured claim. A claim may be partly unsecured if the            Guarantee
amount of the claim exceeds the value of the property on which        A promise, representation or agreement to answer for the
the creditor has a lien.                                              payment of some debt or the performance of some duty in case
                                                                      of the failure of another person or entity who is liable in the
                                                                      first instance.
08-13555-scc         Doc 4271          Filed 07/02/09 Entered 07/02/09 14:42:52         Main Document
                                                    Pg 28 of 32




                                                      Exhibit C

                                               Derivative Questionnaire

    Please note that information stated on or uploaded on this website is being submitted as part of
    the Proof of Claim form. As such, criminal penalties apply for making a false statement. The
    penalty for presenting fraudulent claim is a fine of up to $500,000 or imprisonment for up to 5
    years, or both. 18 U.S.C. §§ 152 and 3571.

    YOU MUST COMPLETE ONE DERIVATIVE QUESTIONNAIRE PER PROOF OF CLAIM BASED ON
    AMOUNTS OWED PURSUANT TO A MASTER AGREEMENT. IF A MASTER AGREEMENT DOES NOT
    EXIST, YOU MUST COMPLETE ONE DERIVATIVE QUESTIONNAIRE PER DERIVATIVE CONTRACT.


    General:_________________________________________________________________
    Name of Debtor (drop down of Lehman entities):

    Name of Creditor:

    Name and address where notices should be sent:

    Creditor contact person and phone number:

    Name and address where payment should be sent if different from above:
    ________________________________________________________________________

    1. Is the Debtor identified above (i) a counterparty to the derivative contract or (ii) a
    guarantor or credit support provider? Please identify the counterparties,
    guarantors and/or credit support providers to the derivative contract.



    2. Have Termination Agreement(s) related to the allowance of a claim in respect of
    derivatives been entered into with the debtor?


    If Yes---Enter the amount of the derivative claim $_______

    Please attach Termination Agreement and go to ___(end).

    If No, proceed to #3.

    3. Have the derivatives matured or been terminated?

    If Yes--Enter the derivative claim amount and each line item included in the calculation
    thereof on the provided table and provide the information in 4.



    US_ACTIVE:\21002323\11\21002323_11.DOC\.
08-13555-scc         Doc 4271          Filed 07/02/09 Entered 07/02/09 14:42:52      Main Document
                                                    Pg 29 of 32




    If No, STOP HERE. For Derivative Contracts that have not matured or been terminated,
    you do not need to complete the rest of the Derivative Questionnaire or submit any of the
    documents or information requested below.

    4. a. Documentation of Transactions. Please provide copies of all master agreements and
    schedules thereto, netting agreements, credit support agreements, guarantees and other
    agreements (other than confirmations) evidencing the transactions, in each case that relate
    to the claim.

    b. Termination Notice. Please provide a copy of the termination notice, including
    evidence supporting delivery date of the termination notice.

    c. Valuation Statement. Please provide a copy of the valuation statement. Please identify
    any collateral that has been posted by any party in connection with the transactions and
    any claims of set-off against other transactions reflected in the claim.

    d. Individual Trade Level Detail. Please provide with respect to each transaction (i) the
    valuation date (to the extent not included in your valuation statement) and value and (ii)
    details for the purpose of identifying and reconciling each transaction (e.g. including, as
    applicable, trade id, electronic trade reference id, trade type, product, trade date, reference
    obligation or reference entity, factor and original contract notional amount, quantity/unit
    of measure, currency, price or strike price, buy/sell, call or put, cap or floor, effective
    date, and maturity date. (For the avoidance of doubt, you are not required to submit each
    and every one of the foregoing)). Please provide this information in Microsoft Excel
    format.

    e. Trade Valuation Methodology and Quotations. Please check the box next to each
    valuation methodology used to support the claim (if multiple methodologies were used,
    please check multiple boxes and identify the trade population listed in clause d. above to
    which each valuation method applies):

    ____ ISDA Master Agreements Specifying Market Quotation Methodology: If not
    already provided in the valuation statement, provide the date and identity of and
    quotations received from Reference Market-makers or other persons (i.e. name of
    institution) concerning the transactions.

    ____ ISDA Master Agreements Specifying Loss Methodology. To the extent applicable,
    if not already provided in the valuation statement, provide the date and identity of and
    quotations received from Reference Market-makers or other persons (i.e. name of
    institution) concerning the transactions.

    ____ ISDA Master Agreements Specifying Close-Out Amount Methodology. To the
    extent applicable, if not already provided in the valuation statement, provide the date and
    identity of and quotations received from Reference Market-makers or other persons (i.e.
    name of institution) concerning the transactions.


    US_ACTIVE:\21002323\11\21002323_11.DOC\.          2
08-13555-scc         Doc 4271          Filed 07/02/09 Entered 07/02/09 14:42:52          Main Document
                                                    Pg 30 of 32




    ____ ISDA Master Agreements Specifying Any Other Methodology. To the extent
    applicable, if not already provided in the valuation statement, provide the date and
    identity of and quotations received from Reference Market-makers or other persons (i.e.
    name of institution) concerning the transactions.

    ____ Non-ISDA Master Agreements. To the extent applicable, if not already provided in
    the valuation statement, provide the date and identity of and quotations received from
    Reference Market-makers or other persons (i.e. name of institution) concerning the
    transactions.

    ____ Replacement Transactions: If you replaced a terminated transaction with a
    transaction with the same economic terms as the terminated transaction, provide
    documentation evidencing such replacement transaction and the quotation(s) used,
    including specifying any cash (or other consideration) paid or received by or to any
    person to replace the transactions, the name of each entity that effectuated a replacement
    and when any such transactions were effected.

    f. Unpaid Amounts. Please specify any unpaid amounts and interest accrued thereon
    included in calculation of any amounts due with respect to the transactions.

    g. Collateral. Please provide CUSIP/ISIN for collateral listed, if applicable, or other
    information that reasonably identifies collateral reflected in the claim calculation and the
    valuation of such collateral. Please provide this information in Microsoft Excel format.

    h. Other costs.
                        i.     If claim includes other costs, please include a schedule that lists
                        each such cost by vendor and indicates the service provided and amount
                        paid.

                        ii.      If claim includes interest charges, please provide calculation in
                        Microsoft Excel format of interest including principal amount, interest
                        rate, term and assumptions.




    US_ACTIVE:\21002323\11\21002323_11.DOC\.          3
08-13555-scc         Doc 4271          Filed 07/02/09 Entered 07/02/09 14:42:52         Main Document
                                                    Pg 31 of 32




                                                      Exhibit D

                                               Guarantee Questionnaire

    Please note that information stated on or uploaded on this website is being submitted as part of
    the Proof of Claim form. As such, criminal penalties apply for making a false statement. The
    penalty for presenting fraudulent claim is a fine of up to $500,000 or imprisonment for up to 5
    years, or both. 18 U.S.C. §§ 152 and 3571.

    General:_________________________________________________________________
    Name of Creditor:

    Name and address where notices should be sent:

    Creditor contact person and phone number:

    Name and address where payment should be sent if different from above:
    ________________________________________________________________________

    1. Name of Debtor, or other entity, against which you have a direct claim (the “Obligor”):

    2. If such Obligor is in a bankruptcy or insolvency proceeding, administration,
    receivership, conservatorship, liquidation or similar proceeding (and is not a Debtor in
    these chapter 11 cases), please provide the proof of claim and any attachments thereto
    filed against such Obligor or describe the claim against such Obligor if a proof of claim
    has not yet been filed.

    3. List the agreement(s) under which your claim arises against the Obligor and, unless
    you have uploaded information in compliance with question 4a of the Derivative
    Questionnaire, provide documentation evidencing your claim and supporting the
    calculation of the claim amount.*

    4. Amount of claim against Obligor: $_______________.

    5. Name of Debtor that guarantees the payment/obligations of the Obligor against which
    you have a direct claim (the “Guarantor”):

    6. Please upload the specific promise, representation and/or agreement(s) (including any
    corporate resolutions) under which your claim arises against the Guarantor and describe
    the obligations/performance that is guaranteed. If you do not have possession of such
    document, please upload a written explanation of such guarantee in reasonable detail.
    You do not need to comply with this question if you have uploaded information in
    compliance with question 4a of the Derivative Questionnaire.

    7. Amount of claim against the Guarantor: $_____________.



    US_ACTIVE:\21002323\11\21002323_11.DOC\.
08-13555-scc         Doc 4271          Filed 07/02/09 Entered 07/02/09 14:42:52   Main Document
                                                    Pg 32 of 32




    * Pursuant to Federal Rule of Bankruptcy Procedure 3001(c), if your claim is based on a
    written agreement, you are required to attach a copy of the writing evidencing such
    agreement.




    US_ACTIVE:\21002323\11\21002323_11.DOC\.          2
EXHIBIT C
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 1 of 11 Page ID #:1
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 2 of 11 Page ID #:2
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 3 of 11 Page ID #:3
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 4 of 11 Page ID #:4
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 5 of 11 Page ID #:5
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 6 of 11 Page ID #:6
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 7 of 11 Page ID #:7
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 8 of 11 Page ID #:8
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 9 of 11 Page ID #:9
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 10 of 11 Page ID #:10
Case 2:09-cv-03785-SJO-SH Document 1 Filed 05/28/09 Page 11 of 11 Page ID #:11
EXHIBIT D
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No.


LEHMAN BROTHERS HOLDINGS INC,


                Plaintiff,

v.

UNIVERSAL AMERICAN MORTGAGE
COMPANY, LLC,

                Defendant.



                                         COMPLAINT


         Plaintiff, Lehman Brothers Holdings Inc. (“LBHI”),1 by and through its undersigned

attorneys, and for causes of action against Defendant Universal American Mortgage Company,

LLC (“Universal”), alleges as follows:




1
 Plaintiff Lehman Brothers Holdings Inc. (“LBHI”) commenced a voluntary case under chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”), on September 15, 2008, in the
United States Bankruptcy Court of the Southern District of New York (the “Bankruptcy Court”).
On December 6, 2011, the Bankruptcy Court entered an order confirming LBHI’s Modified
Third Amended Chapter 11 Plan. LBHI’s chapter 11 plan became effective on March 6, 2012,
and LBHI is authorized to operate its business and manage its property as a debtor in possession
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

In August 2009, the Bankruptcy Court authorized LBHI to pursue claims with respect to the
origination and purchase of residential mortgage loans. LBHI is pursuing that exact type of
claim here and prosecuting this case to preserve the value of its assets for the benefit of its
creditors.


{25675458;1}
                                    I. NATURE OF ACTION

         1.    At all times relevant hereto, Lehman Brothers Bank, FSB (“LBB,” and

collectively with LBHI, “Lehman”) purchased mortgage loans from Universal pursuant to a

series of written contracts. LBB subsequently assigned its rights under those contracts to LBHI.

With respect to certain of these mortgage loans, Universal breached provisions of the contracts

that required it to repurchase from, or indemnify Lehman for mortgage loans which failed to

comply with the parties’ contracts. By this action, LBHI seeks to recover money damages for

injuries that have been sustained as a result of Universal’s failure or refusal to honor its

obligation to repurchase loans and/or indemnify Lehman for its incurred losses.

         2.    The claim presented in this Complaint was originally Count III of LBHI’s 8-count

complaint in Case No. 11-20859-CIV-KING, filed in the Southern District of Florida. Pursuant

to a ruling by the District Judge at the pretrial conference on January 4, 2013, and a subsequent

Order entered on January 9, 2013, this claim was dismissed without prejudice to be re-filed as a

separate cause of action, because the District Judge was of the opinion that each loan must be

filed separately, rather than joined within one action.

                                           II. PARTIES

         3.    Plaintiff LBHI is a Delaware corporation with its principal place of business in

New York, New York.

         4.    Defendant Universal is a Florida limited liability company with its principal place

of business at 700 N.W. 107th Avenue, Suite 400, Miami, Florida.




{25675458;1}                                      2
                              III. JURISDICTION AND VENUE

         5.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because there is

complete diversity of citizenship between Plaintiff LBHI and Defendant Universal, and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

         6.    Personal jurisdiction comports with due process under the United States

Constitution and the long-arm statutes of Colorado because Universal has been registered to do

business in Colorado since 2002 and has maintained an agent in the state for the last ten years.

         7.    Universal has purposefully availed itself of the benefit of doing business—both

with and without Lehman—in Colorado. On information and belief, Universal’s business in

Colorado includes, but is not limited to, mortgage lending.

         8.    In 2004, Universal entered into a business relationship with the Lehman entities

pursuant to which Universal would sell residential mortgage loans to Lehman. That relationship

was overseen by Aurora Loan Services, LLC (“Aurora”), a Lehman subsidiary then based in

Littleton, Colorado.

         9.    Universal has had continuous and systematic communication with Lehman

entities in Colorado, including with respect to the loans and related transactions at issue in this

case. This includes: (1) recertification of their ability to originate loans; (2) securing delegated

underwriting authority, which affected Universal’s ability to approve mortgage loans to sell to

Lehman with less oversight from Lehman; and (3) responding to repurchase demands issued by

Lehman or its agent from Colorado.

         10.   Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial

part of the events that give rise to the claims occurred in this District and because the division of




{25675458;1}                                     3
LBHI that oversees its residential mortgage loss recovery program is based in Greenwood

Village, Colorado, and thus its witnesses and documents are located here.

                               IV. FACTUAL ALLEGATIONS

         11.   At all relevant times, Lehman engaged in the purchase and sale of mortgage

loans.

         12.   Universal engages in mortgage lending, as well as the sale of mortgage loans on

the secondary market to investors such as Lehman.

         13.   Universal entered into a written Loan Purchase Agreement (Servicing Released

Transactions) dated September 20, 2005 with LBB and thereafter amended the Agreement by

Addendum dated October 1, 2006 (together the “Agreement”). A true and correct copy of the

Agreement is attached hereto as Exhibit 1.

         14.   The Agreement specifically incorporates the terms and conditions of the Seller's

Guide of Lehman's agent, Aurora Loan Services LLC, which sets forth additional duties and

obligations of Universal.

         15.   The Seller's Guide in its entirety is valid and binding upon Universal. Attached

hereto as Exhibit 2 are the specific Sections of the Seller’s Guide most directly pertinent to the

claims in this Complaint.

         16.   The Agreement and the Seller’s Guide set forth the duties and obligations of the

parties with respect to the purchase and sale of mortgage loans, including but not limited to

purchase price, delivery and conveyance of the mortgage loans and mortgage loan documents,

examination of mortgage loan files and underwriting, representations and warranties concerning

the parties and individual mortgage loans purchased or sold, and remedies for breach.




{25675458;1}                                    4
         17.   Universal sold mortgage loans to LBB under the Agreement and Seller's Guide,

including Loan ****8749 (Reynolds).

         18.   LBB purchased Loan ****8749 from Universal.

         19.   Subsequent to the sale of Loan ****8749 by Universal to LBB, LBB sold Loan

****8749 to LBHI.

         20.   Subsequent or simultaneously with the sale by LBB to LBHI, LBB assigned to

LBHI all of its rights and remedies under the Agreement and Seller's Guide pertaining to Loan

****8749.

                          Misrepresentations/Underwriting Defects

         21.   With respect to each of the loans sold to Lehman under the Agreement and

Seller's Guide, Universal made a number of representations, warranties and covenants

concerning the mortgage loans including, but not limited to the following:

               (a)    the validity of all mortgage loan documentation;

               (b)    the accuracy and integrity of all information and documentation regarding
                      borrower identity, income, employment, credit, assets, and liabilities used
                      in making the decision to originate the mortgage loans;

               (c)    occupancy by the borrowers of the properties securing the mortgage loans;

               (d)    the ownership, nature, condition, and value of the real properties securing
                      the mortgage loans; and

               (e)    the conformance of the mortgage loans with applicable underwriting
                      guidelines and loan program requirements.

         22.   Universal also represented and/or warranted that no errors, omissions,

misrepresentations, negligence, fraud, or similar occurrence took place with respect to the

mortgage loans by any person involved in the origination of the mortgage loans, and that no

predatory or deceptive lending practices were used in the origination of the mortgage loans.


{25675458;1}                                    5
         23.   Universal represented and/or warranted that it had the ability to perform its

obligations under, and satisfy all requirements of, the Agreement and Seller’s Guide.

         24.   Lehman discovered material problems with Loan ****8749 (Reynolds) and that

Universal had breached representations, warranties, and/or covenants under the Agreement and

Seller's Guide, including, without limitation, those set forth above.

         25.   As to Loan ****8749 (Reynolds), the borrower and/or the loan documents,

including the borrower's loan application, represented that borrower was employed as an “LVN /

Nurse / Health Office” at Queen Creek Medical for a period of 3 years and 1 month. A re-

verification of employment was conducted after the loan was purchased by LBB, and the

employer advised that the borrower was employed on a part-time basis as a “back office medical

assistant.”

         26.   LBHI, through its agent, provided Universal with a letter informing Universal of

Universal’s material breaches of the representations, warranties, and covenants with respect to

Loan ****8749.

         27.   Subsequent to the initial filing of a legal action against Universal and in the

course of discovery (see ¶ 2 above), LBHI discovered that Loan ****8749 was also in violation

of the Seller’s Guide because the loan obligation resulted in “payment shock” (Loan payment is

more than double borrower's previous housing payment) as described in Section 502 of the

Seller’s Guide and required Universal to utilize a full-documentation loan product for the

borrower.

         28.   LBHI, through its agent, transmitted a letter on August 23, 2012, informing

Universal of the existence of payment shock and the violation of Section 502.




{25675458;1}                                     6
         29.      Also subsequent to the initial filing of a legal action against Universal and in the

course of discovery, LBHI discovered that Loan ****8749 was also in violation of the Seller’s

Guide and program profile (also referred to as product guidelines) because:

               (a) Universal failed to complete a Verification of Employment (“VOE”) within five

                  (5) days of closing the loan as required by the loan program profile;

               (b) Universal had first attempted to process the borrower for a Countrywide loan

                  product, but then switched to an Aurora product; and

               (c) Universal had received two months of the borrower’s bank statements but then

                  ignored that information and failed to take the borrower’s income into

                  consideration.

         30.      LBHI notified Universal of the additional breaches discussed in paragraph 29

through its summary judgment documents filed in the prior legal action (see ¶ 2 above).

         31.      The misrepresentation on the loan documents, including the loan application, as to

position and duration of employment was a material breach of Universal’s representation,

warranty and covenant in Section 703(1) of the Seller’s Guide that:

         No document, report or material furnished to Purchaser in any Mortgage Loan
         File or related to any Mortgage Loan (including, without limitation, the
         Mortgagor’s application for the Mortgage Loan executed by the Mortgager), was
         falsified or contains any untrue statement of fact or omits to state a fact necessary
         to make the statements contained therein not misleading.

         ///

         ///

         ///




{25675458;1}                                       7
         32.    The misrepresentation on the loan documents, including the loan application, also

constituted a material breach of Universal’s representation, warranty and covenant in Section

703(12) of the Seller’s Guide that:

         The documents, instruments and agreements submitted for loan underwriting were
         not falsified and contain no untrue statement of material fact or omit to state a
         material fact required to be stated therein or necessary to make the information
         and statements therein not misleading. No fraud was committed in connection
         with the origination of the Mortgage Loan. The Seller has reviewed all of the
         documents constituting the Mortgage Loan File and has made such inquiries as it
         deems necessary to make and confirm the accuracy of the representations set forth
         herein.

         33.    Universal’s failure to comply (i) with the loan program profile by failing to

conduct a VOE within five days of closing, (ii) with Section 502 of the Seller’s Guide by failing

to require full-documentation due to existence of payment shock, and (iii) failure to comply with

Section 502 of the Seller’s Guide by failing to consider the borrower’s income which was

disclosed on bank statements submitted to Universal, were also material breaches of Universal’s

representation, warranty and covenant in Section 703(8) of the Seller’s Guide that:

         Seller, . . . has duly and faithfully complied with and will continue to comply
         with: (i) all applicable laws, rules, regulations, decrees, pronouncements,
         directives, orders and contractual requirements with respect to the origination,
         closing, underwriting, processing and servicing of each Mortgage Loan; . . .

         34.    Universal’s failure to comply (i) with the loan program profile by failing to

conduct a VOE within five days of closing, (ii) with Section 502 of the Seller’s Guide by failing

to require full-documentation due to existence of payment shock, and (iii) failure to comply with

Section 502 of the Seller’s Guide by failing to consider the borrower’s income which was

disclosed on bank statements submitted to Universal, were also material breaches of Universal’s

representation, warranty and covenant in Section 703(21) of the Seller’s Guide that:




{25675458;1}                                    8
         The Mortgage Loan has been originated and processed by Seller or Seller’s
         correspondent in accordance with, and conforms with, the terms of this Seller’s
         Guide and the Loan Purchase Agreement, and the Mortgage Loan has been
         underwritten in accordance with Underwriting Guidelines in effect as of the date
         of the Delivery Commitment applicable to the Mortgage Loan. The Mortgage
         Loan complies with all the requirements of the related Program Profile applicable
         to such Mortgage Loan. . . .

         35.    Universal’s failure to comply (i) with the loan program profile by failing to

conduct a VOE within five days of closing, (ii) with Section 502 of the Seller’s Guide by failing

to require full-documentation due to existence of payment shock, and (iii) failure to comply with

Section 502 of the Seller’s Guide by failing to consider the borrower’s income which was

disclosed on bank statements submitted to Universal was a material breach of Section 717 of the

Seller’s Guide that:

         All underwriting performed by Seller hereunder shall be in strict compliance with
         the underwriting guidelines and product descriptions contained in the Seller's
         Guide and such other guidelines and requirements as may be provided to Seller in
         writing from time to time.

         36.    Section 701 of the Seller’s Guide provides that:

         Seller acknowledges that Mortgage Loans are purchased in reliance upon: (i) the
         truth and accuracy of Seller’s representations and warranties set forth in the Loan
         Purchase Agreement and this Seller's Guide, each of which representations and
         warranties relates to a matter material to such purchase; and (ii) Seller’s
         compliance with each of the agreements, requirements, terms, covenants and
         conditions set forth in the Loan Purchase Agreement and this Seller's Guide.

         37.    The breaches discussed above materially and adversely affected the value of the

Loan and the interests of LBHI, causing LBHI to lose over one-hundred thousand dollars

($100,000).

         38.    As assigned, the Agreement and Seller’s Guide provide that in the event of a

breach of the representations, warranties, and/or covenants, LBHI or its agent may demand that




{25675458;1}                                     9
Universal repurchase the loan and Universal shall repurchase the loan at a certain repurchase

price, and/or that Universal shall indemnify LBHI or its agent for LBHI’s losses on such a loan.

         39.     Universal has refused or otherwise failed to repurchase Loan ****8749 and has

otherwise failed to comply with its obligations under the Agreement and Seller's Guide,

including its obligation to indemnify LBHI.

         40.     Pursuant to Section 8 of the Agreement, the laws of the State of New York govern

this contract action.

         41.     All conditions precedent to bringing this action have been met, occurred or have

been waived.

                                   V. CLAIMS FOR RELIEF

                                      First Claim for Relief
                                       (Breach of Contract)

         42.     LBHI hereby incorporates by reference the allegations set forth above as though

fully set forth herein.

         43.     The Agreement and the Seller's Guide is a valid and enforceable contract that is

binding upon Universal.

         44.     Lehman, Lehman's agents and any and all assignees of Lehman's rights have

substantially performed all of their obligations under the Agreement and Seller's Guide.

         45.     Universal breached the Agreement and Seller's Guide by breaching the

representations, warranties, and/or covenants including but not limited to those described above

in Section IV.

         46.     Universal further breached the Agreement and Seller's Guide by refusing or

otherwise failing to repurchase Loan ****8749 and/or failing to indemnify Lehman for its losses

as to Loan ****8749.



{25675458;1}                                    10
         47.    Universal’s breaches of the Agreement and Seller's Guide as to Loan ****8749

resulted in actual and consequential damages to LBHI in excess of $100,000.00, plus

prejudgment interest pursuant to New York law, attorneys fees, litigation costs and all other fees

and costs provided by the Agreement, the exact amount of which to be proven by the evidence.

                                  VI. PRAYER FOR RELIEF

         WHEREFORE, LBHI respectfully requests that this Court enter judgment in its favor and

against defendant Universal as follows:

                (a)    For all damages arising from or relating to Universal’s breaches of

                       contract, in an amount to be proven at trial;

                (b)    For an Order of this Court declaring that Universal is required to

                       compensate Lehman immediately for all actual and consequential damages

                       resulting from Universal’s breaches of the Representations, Warranty, and

                       Covenant provisions of the Agreement and Seller’s Guide;

                (c)    For recoverable interest;

                (d)    For the costs and expenses incurred by LBHI in enforcing Universal’s

                       obligations under the Agreement and Seller’s Guide, including attorneys’

                       fees and costs and any expert witness fees incurred in litigation; and

                (e)    For such other relief as the Court deems just and proper.


Dated: January 16, 2013
                                                    Respectfully submitted,

                                                    By:        /s/ Christopher P. Carrington
                                                               Justin D. Balser
                                                               Christopher P. Carrington
                                                    Email: justin.balser@akerman.com
                                                    Email: chris.carrington@akerman.com


{25675458;1}                                       11
               AKERMAN SENTERFITT LLP
               1400 Wewatta Street, Suite 500
               Denver, Colorado 80202
               Telephone: (303) 260-7712
               Facsimile: (303) 260-7714
               Attorneys for Plaintiff, Lehman   Brothers
               Holdings Inc.




{25675458;1}   12
EXHIBIT E
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 1 of 14 Page ID #:1
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 2 of 14 Page ID #:2
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 3 of 14 Page ID #:3
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 4 of 14 Page ID #:4
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 5 of 14 Page ID #:5
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 6 of 14 Page ID #:6
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 7 of 14 Page ID #:7
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 8 of 14 Page ID #:8
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 9 of 14 Page ID #:9
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 10 of 14 Page ID #:10
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 11 of 14 Page ID #:11
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 12 of 14 Page ID #:12
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 13 of 14 Page ID #:13
Case 2:10-cv-07207-JAK-PJW Document 1 Filed 09/27/10 Page 14 of 14 Page ID #:14
EXHIBIT F
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 1 of 10
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 2 of 10
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 3 of 10
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 4 of 10
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 5 of 10
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 6 of 10
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 7 of 10
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 8 of 10
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 9 of 10
Case 1:11-cv-01605-RBJ-MEH Document 2 Filed 06/17/11 USDC Colorado Page 10 of 10
EXHIBIT G
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 1 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 2 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 3 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 4 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 5 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 6 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 7 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 8 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 9 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 10 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 11 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 12 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 13 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 14 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 15 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 16 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 17 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 18 of 19
Case 1:11-cv-01605-RBJ-MEH Document 90 Filed 05/23/13 USDC Colorado Page 19 of 19
EXHIBIT H
Case 1:13-cv-00497-LTB-KLM Document 2-3 Filed 02/26/13 USDC Colorado Page 3 of 15




   DISTRICT COURT, DOUGLAS COUNTY,                                EFILED Document
                                                                  CO Douglas County District Court 18th JD
   STATE OF COLORADO                                              Filing Date: Jan 18 2013 04:56PM MST
   4000 Justice Way, Suite 2009                                   Filing ID: 49027908
   Castle Rock, Colorado 80109                                    Review Clerk: denisa bogart
   Telephone: 303­663­7200


   Plaintiff: AURORA BANK, FSB

   v.

   Defendant: PMAC LENDING SERVICES, INC., f/d/a
   PREFERRED MORTGAGE ALLIANCE CORP.                                ▲COURT USE ONLY▲


   Attorneys for Plaintiff:                                     Case Number:
   Daniel K. Calisher (Reg. No. 28196)
   David S. Canter (Reg. No. 34257)                             Division:
   Foster Graham Milstein & Calisher LLP
   360 South Garfield Street, 6th Floor
   Denver, Colorado 80209
   Phone: (303) 333­9810
   Email: calisher@fostergraham.com
          dcanter@fostergraham.com


                              COMPLAINT AND JURY DEMAND


           Plaintiff Aurora Bank, FSB f/k/a Lehman Brothers Bank, FSB (“Plaintiff”), through its
   undersigned counsel, for its Complaint against defendant PMAC Lending Services, Inc., f/k/a
   Preferred Mortgage Alliance Corp. (“Defendant”), hereby states and alleges as follows:

                          I. PARTIES, JURISDICTION, AND VENUE.

        1.     Plaintiff is a federal savings bank with a business address of 10350 Park
   Meadows Drive, Littleton, Colorado 80124.

          2.      Upon information and belief, Defendant is a California corporation with a
   principal business address of 15325 Fairfield Ranch Road, Suite 200, Chino Hills, California
   91709.

           3.      This Court is vested with jurisdiction over Defendant because Defendant is
   registered to conduct business in the State of Colorado, and Defendant conducts business within
   the State of Colorado.
Case 1:13-cv-00497-LTB-KLM Document 2-3 Filed 02/26/13 USDC Colorado Page 4 of 15




          4.        Pursuant to C.R.C.P. 98(c), venue of this action is proper in Douglas County.

                                   II. FACTUAL ALLEGATIONS.

                                         A. The Subject Loans.

          5.      At all times relevant hereto, Defendant engaged in the sale of residential mortgage
   loans on the secondary market to investors such as Plaintiff.

          6.        Among other loans sold by Defendant to Plaintiff were the following:

               a.   That certain mortgage Loan No. ****0652 to borrower Juan Barba in connection
                    with property commonly known by street and number as 1236 North Ukiah Way,
                    Upland, California 91786 (“Barba Loan”);

               b.   That certain mortgage Loan No. ****9981 to borrower Victor Cortez in
                    connection with property commonly known by street and number as 949 North El
                    Dorado Avenue, Ontario, California 91764 (“Cortez Loan”);

               c.   That certain mortgage Loan No. ****3238 to borrower Maria Garcia in
                    connection with property commonly known by street and number as 2615 South
                    Fern Avenue, Ontario, California 91762 (“Garcia Loan”);

               d.   That certain mortgage Loan No. ****2831 to borrower Oscar Paz in connection
                    with property commonly known by street and number as 9691 Woodale Avenue,
                    Arleta, Los Angeles, California 91331 (“Paz Loan”);

               e.   That certain mortgage Loan No. ****0770 to borrowers Joyce and Malik Rodgers
                    in connection with property commonly known by street and number as 2008
                    Crawford Court, Fairfield, California 94533 (“Rodgers Loan”);

               f.   That certain mortgage Loan No. ****4063 to borrower Oliveria Torres­Mozo in
                    connection with property commonly known by street and number as 819 Via
                    Juanita, San Marcos, California 92078 (“Torres­Mozo Loan”); and

               g.   That certain mortgage Loan No. ****2911 to borrower Edell White in connection
                    with property commonly known by street and number as 13584 Sherman Place,
                    Fontana, California 92336 (“White Loan”).

           7.      Borrowers Barba, Cortez, Garcia, Paz, Rodgers, Torres­Mozoe, and White are
   collectively referred to herein as “Borrowers.” The Barba Loan, the Cortez Loan, the Garcia
   Loan, the Paz Loan, the Rodgers Loan, the Torres­Mozo Loan, and the White Loan are
   collectively referred to herein as “Loans.”




                                                     2
Case 1:13-cv-00497-LTB-KLM Document 2-3 Filed 02/26/13 USDC Colorado Page 5 of 15




                      B. The Loan Purchase Agreement and Seller’s Guide.

          8.      The Loans were purchased by Plaintiff from Defendant pursuant to the terms and
   conditions of the written Loan Purchase Agreement between Plaintiff and Defendant dated on or
   about January 22, 2004 (“Agreement”).

           9.     The Agreement specifically incorporated the terms and conditions of Aurora Loan
   Services, Inc.’s Seller’s Guide (“Seller’s Guide”), which sets forth additional duties and
   obligations of Defendant.

          10.    The Agreement and/or Seller’s Guide constitute a valid and enforceable contract
   binding upon Defendant with respect to the Loans.

          11.     With respect to the Loans, Defendant made a number of representations,
   warranties, and covenants, including, but not limited to, the following:

                 a. No document, report or material furnished to Plaintiff in any mortgage loan
                    file or related to the Loans, or any of them, was falsified or contains any
                    untrue statement of fact or omits to state a fact necessary to make the
                    statements contained therein not misleading.

                 b. The notes and the mortgages respecting the Loans, and each of them, sold to
                    Plaintiff are genuine, and each is a legal, valid, and binding obligation.

                 c. All parties to the notes and mortgages respecting the Loans, and each of them,
                    had legal capacity to enter into the Loans and to execute and deliver the notes
                    and mortgages, and the notes and the mortgages respecting the Loans have
                    been duly and properly executed by such parties.

                 d. The documents, instruments and agreements submitted in connection with the
                    underwriting of the Loans were not falsified and contain no untrue statements
                    of material fact or omit to state a material fact required to be stated therein or
                    necessary to make the information and statements therein not misleading.

                 e. No fraud was committed in connection with the origination of the Loans.

                 f. Defendant has reviewed all of the documents constituting the files submitted
                    in connection with each of the Loans and has made such inquiries as
                    Defendant deemed necessary to make and confirm the accuracy of the
                    representations set forth therein.

                 g. The Loans, and each of them, have been originated and processed by
                    Defendant or Defendant’s correspondent in accordance with, and in
                    conformity with, the terms of the Agreement and the Seller’s Guide, and the
                    Loans, and each of them, have been underwritten in accordance with
                    Underwriting Guidelines in effect as of the date of the Delivery Commitment


                                                   3
Case 1:13-cv-00497-LTB-KLM Document 2-3 Filed 02/26/13 USDC Colorado Page 6 of 15




                      applicable to the Loans, and each of them. The Loans, and each of them,
                      comply with all the requirements of the related Program Profile applicable to
                      the Loans, and each of them.

          12.    In addition, Defendant represented, warranted, and covenanted that Plaintiff
   purchased the Loans in reliance upon (a) the truth and accuracy of Defendant’s representations
   and warranties set forth in the Agreement and Seller’s Guide, and (b) Defendant’s compliance
   with each of the agreements, requirements, terms, covenants, and conditions set forth in the
   Agreement and Seller’s Guide.

           13.      Defendant also agreed, among other things, that in the event of a breach of any of
   the representations, warranties or covenants contained in the Agreement or Seller’s Guide, which
   breach materially and adversely affects the value of the Loan(s) or the interest of Plaintiff, or
   materially and adversely affects the interest of Plaintiff in the Loan(s), Defendant shall
   repurchase the related Loan(s), with the repurchase to occur no later than thirty (30) days after
   Plaintiff notifies Defendant of the breach.

         14.     Defendant further agreed that in addition to any repurchase and cure obligations,
   Defendant shall indemnify Plaintiff from and hold Plaintiff harmless against all claims, losses,
   damages, attorney’s fees, and expenses Plaintiff may sustain in any way related to or resulting
   from any act or failure to act or any breach of any warranty, obligation, representation or
   covenant contained in the Agreement or the Seller’s Guide.

           15.     As set forth in the Agreement, Defendant agreed that the Agreement and Seller’s
   guide shall be construed in accordance with the laws of the State of New York, and further, the
   obligations, rights, and remedies of Plaintiff and Defendant shall be determined in accordance
   with New York law.

   C. Defendant’s Material Breaches Of Its Representations, Warranties, And/Or Covenants.

           16.     Plaintiff discovered one or more material defects in the Loans, and further
   discovered Defendant had breached one or more of its representations, warranties, and/or
   covenants under the Agreement and/or Seller’s Guide. Such material defects and/or Defendant’s
   breach of one or more of its representations, warranties, and/or covenants include, but need not
   be limited to, the following:

                  a. With respect to the Barba Loan, among other things, Defendant
                     misrepresented Borrower Barba’s income.

                  b. With respect to the Cortez Loan, among other things, Defendant
                     misrepresented Borrower Cortez’s mortgage payments and total debt
                     obligations, and thus, Borrower Cortez’s actual debt­to­income (“DTI”)
                     obligation mandated full documentation for the loan. Defendant’s failure to
                     provide full documentation constitutes an underwriting violation and breach
                     of the Agreement.



                                                   4
Case 1:13-cv-00497-LTB-KLM Document 2-3 Filed 02/26/13 USDC Colorado Page 7 of 15




              c. With respect to the Garcia Loan, among other things, Defendant failed to
                 diligently investigate whether Borrower Garcia’s reasonably supported
                 Borrower Garcia’s ability to repay the mortgage debt, which constitutes an
                 underwriting violation and breach of the Agreement. Additionally, the
                 underwriting policy requires that transactions resulting in significant payment
                 shock (i.e., the housing payment more than doubles) be underwritten under
                 full documentation guidelines. Borrower Garcia’s housing payment increased
                 by 1100%, yet Defendant failed to provide full documentation, which
                 constitutes an underwriting violation and breach of the Agreement.

              d. With respect to the Paz Loan, among other things, Plaintiff is informed and
                 believes the broker was also acting as a real estate agent for both the buyer
                 and the seller. This was a non­arms’ length transaction, without exception,
                 which is an underwriting violation and breach of the Agreement.

              e. With respect to the Rodgers Loan, among other things, Defendant
                 misrepresented one of the borrowers’ employment and income. Because the
                 Rodgers Borrowers presented inconsistent employment and earnings
                 information, Defendant was required to obtain further documentation to verify
                 both employment and income.           Defendant’s failure to obtain such
                 documentation is a violation of Plaintiff’s underwriting guidelines.
                 Additionally, when the Rodgers Borrowers’ verified income was used to
                 calculate DTI, the DTI grossly exceeded the maximum allowable under
                 Plaintiff’s underwriting guidelines. Further, the Rodgers Borrowers’ housing
                 payment increased by 162% (i.e., payment shock), yet Defendant failed to
                 provide full documentation, which constitutes an underwriting violation and
                 breach of the Agreement.

              f. With respect to the Torres­Mozo Loan, among other things, Defendant failed
                 to verify Borrower Torres­Mozo’s assets and funds on deposit, which
                 constitutes an underwriting violation and breach of the Agreement.

              g. With respect to the White Loan, among other things, Defendant failed to
                 provide the required documentation of six months of assets necessary for
                 Borrower White to pay principal, interest, taxes, and insurance (“PITI”). This
                 constitutes an underwriting violation and breach of the Agreement.
                 Additionally, Defendant failed to exercise due diligence or otherwise confirm
                 that Borrower White’s reported income source would reasonably support
                 Borrower White’s ability to repay the mortgage debt. It was not reasonable
                 for Defendant to assume that Borrower White’s reported profession would
                 generate income sufficient to support Borrower White’s monthly obligation.
                 Defendant’s failure to exercise due diligence or otherwise confirm Borrower
                 White’s reported income source constitutes an underwriting violation and
                 breach of the Agreement.



                                              5
Case 1:13-cv-00497-LTB-KLM Document 2-3 Filed 02/26/13 USDC Colorado Page 8 of 15




         17.     Defendant breached one or more of its representations, warranties, and/or
   covenants under the Agreement and/or Seller’s Guide, including those identified in above.

          18.     On or about April 16, 2012, Plaintiff provided Defendant with written notice of
   Defendant’s material breach of the representations, warranties, and/or covenants with respect to
   the Loans, and demanded that Defendant indemnify Plaintiff for Plaintiff’s losses associated with
   the Loans.

         19.    Defendant has refused or otherwise failed to comply with its obligations under the
   Agreement and Seller’s Guide regarding the Loans.

          20.    Plaintiff, and as applicable its predecessors and agents, have substantially
   performed any and all of their respective obligations under the Agreement and Seller’s Guide.

           21.     All conditions precedent to this action on the part of Plaintiff, if any, have been
   satisfied, waived, are futile or have been prevented by Defendant.

                                 III. FIRST CLAIM FOR RELIEF.
                                        (Breach of Contract)

          22.     Plaintiff hereby incorporates by this reference the allegations set forth above as
   though fully set forth herein.

           23.    Defendant has breached the Agreement and Seller’s Guide by: (a) breaching one
   or more of its agreements, representations, warranties, and/or covenants; (b) refusing or
   otherwise failing to repurchase the Loans; and/or (c) refusing to indemnify Plaintiff for losses
   arising from or relating to the Loans.

           24.      Defendant’s prior and continuing breaches have resulted in substantial damages to
   Plaintiff in an amount to be proven at trial.

                                IV. SECOND CLAIM FOR RELIEF.
                                    (Breach of Express Warranty)

           25.      Plaintiff hereby incorporates by this reference the allegations set above as though
   fully set forth herein.

          26.    Defendant made a number of express warranties with respect to material facts
   concerning the Loans, including but not limited to the warranties described above.

           27.     The warranties contained in the Agreement and Seller’s Guide were an essential
   part of the bargain between Plaintiff and Defendant.

          28.     Defendant breached one or more of its warranties with respect to the Loans.




                                                    6
Case 1:13-cv-00497-LTB-KLM Document 2-3 Filed 02/26/13 USDC Colorado Page 9 of 15




            29.    Plaintiff provided Defendant with written notice concerning Defendant’s breach
   of its express warranties.

         30.     Defendant has refused or otherwise failed to remedy or compensate Plaintiff for
   Defendant’s breach of its express warranties.

         31.     As a result of Defendant’s breach of the express warranties contained in the
   Agreement and Seller’s Guide, Plaintiff has sustained actual, consequential, and substantial
   damages in an amount to be proven at trial.

                                  V. THIRD CLAIM FOR RELIEF.
                   (Breach of the Implied Covenant of Good Faith and Fair Dealing)

          32.     Plaintiff hereby incorporates by this reference the allegations set forth above as
   though fully set forth herein.

           33.      The Agreement and Seller’s Guide contain an implied covenant of good faith and
   fair dealing.

          34.     Defendant breached the implied covenant of good faith and fair dealing by,
   among other things, failing to act in good faith in refusing to repurchase one or more of the
   Loans or, alternatively, to indemnify Plaintiff relating thereto.

           35.    Plaintiff has suffered actual, consequential, and substantial damages arising from
   or relating to Defendant’s breach of the implied covenant of good faith and fair dealing, in an
   amount to be proven at trial.

                                      VI. RELIEF REQUESTED.
           WHEREFORE, Plaintiff respectfully requests that judgment enter in its favor, and
   against Defendant, as follows:
           (1)      For all damages incurred by Plaintiff arising from or relating to Defendant’s
                    breach of contract, in an amount to be proven at trial;

           (2)      For all damages incurred by Plaintiff arising from or relating to Defendant’s
                    breach of express warranty, in an amount to be proven at trial;

           (3)      For all damages incurred by Plaintiff arising from or relating to Defendant’s
                    breach of the implied covenant of good faith and fair dealing, in an amount to be
                    proven at trial;

           (4)      For recoverable interest;

           (5)      For the costs and expenses of suit incurred by Plaintiff herein, including
                    recoverable attorneys’ fees; and



                                                    7
Case 1:13-cv-00497-LTB-KLM Document 2-3 Filed 02/26/13 USDC Colorado Page 10 of 15




         (6)    For such other and further relief as this Court deems just and proper.



         DATED this 18th day of January, 2013.

                                              FOSTER GRAHAM
                                              MILSTEIN & CALISHER LLP


                                              /s/ David S. Canter
                                              Daniel K. Calisher
                                              David S. Canter
                                              ATTORNEYS FOR PLAINTIFF



   Address of Plaintiff:
   Aurora Bank, FSB
   10350 Park Meadows Drive
   Littleton, Colorado 80124




   In accordance with C.R.C.P. 121 § 1­26(9), a printed copy of this document with original
   signature(s) is maintained by Foster Graham Milstein & Calisher, LLP and will be made
   available for inspection by other parties or the Court upon request.




                                                 8
EXHIBIT I
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:13-cv-_________

  LEHMAN BROTHERS HOLDINGS INC,

                  Plaintiff,

  v.

  PMAC LENDING SERVICES, INC., f/k/a PREFERRED MORTGAGE ALLIANCE
  CORP.

                  Defendant.




                                        COMPLAINT


           Plaintiff, Lehman Brothers Holdings Inc. (“LBHI”), by and through its undersigned

  attorneys, and for claims for relief against Defendant PMAC LENDING SERVICES,

  INC., f/k/a PREFERRED MORTGAGE ALLIANCE CORP. (“PMAC”), alleges as follows:

                                    I. NATURE OF ACTION

             1.   At all times relevant hereto, Lehman Brothers Bank, FSB (“LBB,” and

    collectively with LBHI, “Lehman”) purchased mortgage loans from PMAC pursuant to a

    series of written contracts in which PMAC represented and warranted certain facts

    relating to the quality of the loans and the loan underwriting.      LBB subsequently

    assigned its rights under those contracts to LBHI. With respect to certain of these

    mortgage loans, PMAC breached provisions of the contracts because the loans were

    not as represented and, therefore, required that PMAC repurchase from, or indemnify

    Lehman for, the mortgage loans which failed to comply with the parties’ contracts. By

    this action, LBHI seeks to recover money damages for injuries that have been


  {25684501;1}
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 2 of 12




   sustained as a result of PMAC’s failure or refusal to honor its obligation to repurchase

   loans and/or indemnify Lehman for its incurred losses.

                                         II. PARTIES

          2.   Plaintiff LBHI is a Delaware corporation with its principal place of business

   in New York, New York.

          3.   Defendant PMAC is a California corporation with its principal place of

   business at 15325 Fairfield Ranch Rd., Suite 200, Chino Hills, CA 91709.

          4.   At all relevant times, PMAC is authorized to do business in Colorado and

   maintains a registered agent in Colorado.

          5.   Upon information and belief, none of the current shareholders in PMAC

   are citizens of Delaware or New York.

                             III. JURISDICTION AND VENUE

          6.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

   because there is complete diversity of citizenship between Plaintiff LBHI and

   Defendant PMAC, and the amount in controversy exceeds $75,000, exclusive of

   interest and costs.

          7.   Personal jurisdiction comports with due process under the United States

   Constitution and the long-arm statutes of Colorado because PMAC has been

   registered to do business in Colorado since March 9, 2004 and has maintained an

   agent in the state since that time.

          8.   PMAC has purposefully availed itself of the benefit of doing business—

   both with and without Lehman—in Colorado.           On information and belief, PMAC’s

   business in Colorado includes, but is not limited to, mortgage lending operations.




                                               2
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 3 of 12




          9.   On December 31, 2004, PMAC entered into a business relationship with

   the Lehman entities pursuant to which PMAC would sell residential mortgage loans to

   Lehman. That relationship was overseen by Aurora Loan Services, LLC (“Aurora”), a

   Lehman subsidiary based in Littleton, Colorado.

          10. PMAC has had continuous and systematic communication with Lehman

   entities in Colorado, such as Aurora, including with respect to the loans and related

   transactions at issue in this case. This includes: (1) recertification of their ability to

   originate loans; (2) securing delegated underwriting authority, which affected

   Republic’s ability to approve mortgage loans to sell to Lehman with less oversight from

   Lehman; and (3) responding to repurchase demands from Lehman issued by

   Lehman’s agent Aurora from Colorado.

          11. Venue is proper in this district under 28 U.S.C. § 1391(b) because a

   substantial part of the events that give rise to the claims occurred in this District and

   because the division of LBHI that oversees its residential mortgage loss recovery

   program is based in Greenwood Village, Colorado, and thus its witnesses and

   documents are located here.

                              IV. FACTUAL ALLEGATIONS

          12. At all relevant times, Lehman engaged in the purchase and sale of

   mortgage loans.

          13. PMAC engages in mortgage lending, as well as the sale of mortgage

   loans on the secondary market to investors such as Lehman.




                                              3
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 4 of 12




         14. On or about January 22, 2004 and September 1, 2005, PMAC entered into

   a written Loan Purchase Agreement with LBB (“Agreement”). True and correct copies

   of the LPAs are attached hereto as Exhibit 1.

         15. The LPA specifically incorporates the terms and conditions of the Seller's

   Guide of Lehman's agent, Aurora Loan Services LLC, which sets forth additional

   duties and obligations of PMAC.

         16. The Seller's Guide in its entirety is valid and binding upon PMAC.

   Attached hereto as Exhibit 2 are the specific Sections most directly pertinent to the

   claims in this Complaint.

         17. The LPA and the Seller’s Guide (collectively the “Agreement”) set forth the

   duties and obligations of the parties with respect to the purchase and sale of mortgage

   loans, including but not limited to purchase price, delivery and conveyance of the

   mortgage loans and mortgage loan documents, examination of mortgage loan files

   and underwriting, representations and warranties concerning the parties as well as the

   individual mortgage loans purchased or sold, and remedies for breach.

         18. PMAC sold mortgage loans to LBB pursuant to the terms of the

   Agreement and Seller's Guide, including the following loans:

         Borrower: Cubenas, Gervacio

                      Aurora Loan No.:    ******8908

                      PMAC Loan No.:      ******8908

                      Property Address: 950 South Acacia Lane

                                          Rialto, California 92376




                                             4
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 5 of 12




           Borrower: Bernardino, Labiano

                        Auroroa Loan No.: ******3297

                        Property Address: 230 East Flamingo Road 309

                                            Las Vegas, Nevada 89109

  (collectively, the “Loans”).

           19. LBB purchased the Loans from PMAC.

           20. Subsequent to the sale of the Loans by PMAC to LBB, LBB sold the

   Loans to LBHI.

           21. Subsequent or simultaneously with the sale by LBB to LBHI, LBB

   assigned to LBHI all of its rights and remedies under the Agreement pertaining to the

   Loans.

                          Misrepresentation/Underwriting Defects

           22. With respect to each of the loans sold to Lehman under the Agreement

   and Seller's Guide, PMAC made a number of representations, warranties and

   covenants concerning the mortgage loans including, but not limited to the following:

                (a)     the validity of all mortgage loan documentation;

                (b)     the accuracy and integrity of all information and documentation
                        regarding borrower identity, income, employment, credit, assets,
                        and liabilities used in making the decision to originate the mortgage
                        loans;

                (c)     occupancy by the borrowers of the properties securing the
                        mortgage loans;

                (d)     the ownership, nature, condition, and value of the real properties
                        securing the mortgage loans; and




                                               5
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 6 of 12




               (e)   the conformance of the mortgage loans with applicable underwriting
                     guidelines and loan program requirements.

         23. PMAC also represented and/or warranted that no errors, omissions,

   misrepresentations, negligence, fraud, or similar occurrence took place with respect to

   the mortgage loans by any person involved in the origination of the mortgage loans,

   and that no predatory or deceptive lending practices were used in the origination of

   the mortgage loans.

         24. PMAC represented and/or warranted that it had the ability to perform its

   obligations under, and satisfy all requirements of, the Agreement.

         25. Lehman discovered material problems with the Loans and found that

   PMAC had breached representations, warranties and/or covenants under the

   Agreement, including, without limitation, those representations and warranties set forth

   above.

         26. Lehman, through its agent, provided PMAC with notice of PMAC’s

   breaches of representations, warranties, and covenants with respect to the Loans.

         27. The written notices advised PMAC as to the nature of the discovered

   breaches with respect to each Loan. There may be additional breaches that LBHI

   discovered after providing the written notices or has yet to discover which also pertain

   to the Loans.

         28. PMAC failed to repurchase/indemnify as promised.

         29. Misrepresentations contained within the loan files constitute a material

   breach of PMAC’s representations, warranties and covenants contained in the Seller’s

   Guide, including but not limited to the representations and warranties set out in §§

   703(1), 703(12), 703(27), and 703(36):


                                             6
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 7 of 12




        No document, report or material furnished to Purchaser in any Mortgage
        Loan File or related to any Mortgage Loan (including, without limitation,
        the Mortgagor’s application for the Mortgage Loan executed by the
        Mortgager), was falsified or contains any untrue statement of fact or omits
        to state a fact necessary to make the statements contained therein not
        misleading.

        The documents, instruments and agreements submitted for loan
        underwriting were not falsified and contain no untrue statement of material
        fact or omit to state a material fact required to be stated therein or
        necessary to make the information and statements therein not misleading.
        No fraud was committed in connection with the origination of the Mortgage
        Loan. The Seller has reviewed all of the documents constituting the
        Mortgage Loan File and has made such inquiries as it deems necessary to
        make and confirm the accuracy of the representations set forth herein.

        Seller represents that there is no circumstance or condition with respect to
        the Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor’s
        credit standing, that can reasonably be expected to cause private
        institutional investors to regard the Mortgage Loan as an unacceptable
        investment, cause the Mortgage Loan to become delinquent, or adversely
        affect the value or marketability of the Mortgage Loan.

        Seller hereby represents and warrants that all appraisals and other forms
        of real estate valuation conducted in connection with the Mortgage Loan
        comply [with applicable law] and the requirements of Fannie Mae and
        Freddie Mac….The fair market value of the Mortgaged Property as
        indicated by the property appraisal or valuation is materially accurate.

         30. Lehman purchased the Loans from PMAC in reliance upon PMAC’s

   representations and warranties, as made clear by § 701 of the Seller’s Guide:

        Seller acknowledges that Mortgage Loans are purchased in reliance upon:
        (i) the truth and accuracy of Seller’s representations and warranties set
        forth in the Loan Purchase Agreement and this Seller's Guide, each of
        which representations and warranties relates to a matter material to such
        purchase; and (ii) Seller’s compliance with each of the agreements,
        requirements, terms, covenants and conditions set forth in the Loan
        Purchase Agreement and this Seller's Guide.




                                             7
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 8 of 12




          31. The Agreement, at § 710 of the Seller’s Guide, specifies that Lehman or

   its agent may demand that PMAC repurchase, and that PMAC shall repurchase, any

   mortgage loan that suffers an EPD:

        …if a loan becomes an Early Payment Default in accordance with Section
        715 herein, Seller shall, at Purchaser’s option, repurchase the related
        Mortgage Loan… at the Repurchase Price. Any such repurchase shall
        occur no later than thirty (30) days after the earlier of the date on which
        Purchaser notifies Seller of such breach or the date on which Seller knows
        of such breach.

          32. PMAC acknowledged and agreed that a loan may suffer an EPD in one of

   two ways, as set forth in § 715 of the Seller’s Guide:

        For Mortgage Loans prior-approved by Purchaser (i.e. as to which
        Purchaser underwrote the loan prior to Purchase), a mortgage loan has an
        early payment default if the first monthly payment due Purchaser is not
        made within thirty (30) days of its due date.

        For Mortgage Loans delivered pursuant to Seller’s Delegated Underwriting
        Authority, a Mortgage Loan has an early payment default if either the first
        or second monthly payment due the Purchaser is not made within 30 days
        of each such monthly payment’s respective due date.

          33. PMAC was granted delegated underwriting authority on July 15, 2005.

          34. The breaches discussed above materially and adversely affected the

   value of the Loan and the interests of LBHI causing LBHI to lose over three-hundred,

   fifty thousand dollars ($350,000).

          35. PMAC further promised to indemnify Lehman for any and all losses that in

   any way relate to or result from any act or failure to act or any breach of any warranty,

   obligation, representation, or covenant contained in the Agreement, as set forth in §

   711 of the Seller’s Guide:

        In addition to any repurchase and cure obligations of Seller, and any and
        all other remedies available to Purchaser under this Seller's Guide and the
        Loan Purchase Agreement, Seller shall indemnify Purchaser…from and


                                              8
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 9 of 12




        hold them harmless against all claims, losses, damages, penalties, fines,
        claims, forfeitures, lawsuits, court costs, reasonable attorney's fees,
        judgments and any other costs, fees and expenses that the Purchaser
        may sustain in any way related to or resulting from any act or failure to act
        or any breach of any warranty, obligation, representation or covenant
        contained in or made pursuant to this Seller's Guide or the Loan Purchase
        Agreement.

          36. Finally, as to Loan ****3297, Lehman’s damages include the amount paid

   by Lehman to indemnify a third-party government-sponsored entity (“GSE”) due to the

   breaches of representations and warranties committed by PMAC related to these

   Loans.

          37. PMAC also agreed to pay the reasonable attorneys’ fees incurred by

   Lehman in enforcing PMAC’s obligations, as set forth in § 711 of the Seller’s Guide:

        In addition to any and all other obligations of Seller hereunder, Seller
        agrees that it shall pay the reasonable attorneys’ fees of Purchaser
        incurred in enforcing Seller’s obligations hereunder, including, without
        limitation, the repurchase obligation set forth above.

          38. PMAC has refused or otherwise failed to repurchase the Loans and/or

   indemnify Lehman for losses related thereto, and has otherwise failed to comply with

   its obligations under the Agreement.

          39. PMAC’s failure and refusal to honor its contractual obligations discussed

   above caused LBHI to suffer losses on the Loans which it would not have suffered had

   PMAC honored its obligations.

          40. Pursuant to Section 8 of the Agreement, the laws of the State of New York

   govern this contract action.

          41. All conditions precedent to bringing this action have been met, occurred or

   have been waived.




                                             9
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 10 of 12




                                    V. CLAIMS FOR RELIEF

                                     First Claim for Relief
                                      (Breach of Contract
                                          – all Loans)

          42. LBHI hereby incorporates by reference the allegations set forth above as

   though fully set forth herein.

          43. The Agreement is a valid and enforceable contract that is binding upon

   PMAC.

          44. Lehman, Lehman's agents, and any and all assignees of Lehman's rights

   have substantially performed all of their obligations under the Agreement.

          45. PMAC       breached     the   Agreement    by   breaching   the   contractual

   representations, warranties, and/or covenants relating to the Loans, including but not

   limited to those described above in Section IV above.

          46. PMAC further breached the Agreement by refusing or otherwise failing to

   repurchase the Loans and/or failing to indemnify Lehman for its losses related to the

   Loans.

          47. PMAC’s breaches of the Agreement resulted in actual and consequential

   damages to LBHI in excess of $350,000.00, in an amount to be proven by the

   evidence, to which LBHI is entitled plus prejudgment interest pursuant to New York

   law, attorneys’ fees, litigation costs and all other fees and costs provided by the

   Agreement.




                                              10
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 11 of 12




                                      Second Claim for Relief
                                    (Breach of Express Warranty
                                            – all Loans)

          48. LBHI hereby incorporates by reference the allegations set forth above as

   though fully set forth herein.

          49. PMAC made a number of express warranties with respect to material facts

   concerning the Loans, including but not limited to the warranties described in Section

   IV above.

          50. The warranties contained in the Agreement were an essential part of the

   bargain, and Lehman purchased the Loans in reliance upon the warranties.

          51. PMAC breached one or more of its warranties relating to the Loans.

          52. Lehman, Lehman's agents, and any and all assignees of Lehman's rights

   have substantially performed all of their obligations under the Agreement.

          53. PMAC has refused or otherwise failed to compensate or otherwise

   indemnify LBHI for PMAC’s breach of one or more express warranty.

          54. As a result of PMAC’s breach of one or more express warranty contained

   in the Agreement, LBHI has sustained actual and consequential damages, in an

   amount to be proven by the evidence, to which LBHI is entitled plus prejudgment

   interest pursuant to New York law, attorneys’ fees, litigation costs and all other fees

   and costs provided by the Agreement.




                                               11
Case 1:13-cv-03373-RM-KLM Document 1 Filed 12/13/13 USDC Colorado Page 12 of 12




                               VI. PRAYER FOR RELIEF

        WHEREFORE, LBHI respectfully requests that this Court enter judgment in its

  favor and against defendant PMAC as follows:

              (a) For all damages arising from or relating to PMAC’s breaches of

                  contract, in an amount to be proven at trial;

              (b) For all damages arising from or relating to PMAC’s breach of one or

                  more express warranty, in an amount to be proven at trial;

              (c) For recoverable interest;

              (d) For the costs and expenses incurred by LBHI in enforcing PMAC’s

                  obligations under the Agreement, including reasonable attorneys’ fees

                  and costs and any expert witness fees incurred in litigation; and

              (e) For such other relief as the Court deems just and proper.


  Dated: December 13, 2013
                                               Respectfully submitted,

                                               By:      /s/ Christopher P. Carrington
                                                        Christopher P. Carrington
                                                        Michael J. Gates
                                              Email: Carrington@fostergraham.com
                                              mgates@fostergraham.com
                                              Foster Graham Milstein & Calisher, LLP
                                              360 S. Garfield Street, Ste. 600
                                              Denver, Colorado 80209
                                              Telephone: (303) 333-9810
                                              Facsimile: (303) 333-9786
                                              Attorneys for Plaintiff Lehman Brothers
                                              Holdings Inc.




                                              12
         Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 1 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                             Page 1
         Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 2 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                             Page 2
         Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 3 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                             Page 3
         Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 4 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                             Page 4
         Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 5 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                             Page 5
         Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 6 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                             Page 6
         Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 7 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                             Page 7
         Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 8 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                             Page 8
         Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 9 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                             Page 9
        Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 10 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                            Page 10
        Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 11 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                            Page 11
        Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 12 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                            Page 12
        Case 1:13-cv-03373-RM-KLM Document 1-1 Filed 12/13/13 USDC Colorado Page 13 of 13




LBHI v. PMAC                                                                                Exhibit 1
                                                                                            Page 13
         Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 1 of 27

                                                                                                                                                                                                   Section 7
                                                     REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS




                                                                                     TABLE OF CONTENTS

         701        REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER ...................................................................................... 1
         702        CONCERNING SELLER AND GUARANTOR................................................................................................................................. 1
         703        CONCERNING INDIVIDUAL MORTGAGE LOANS........................................................................................................................ 5
         704        EVENTS OF DEFAULT.................................................................................................................................................................. 17
         705        RIGHT TO DEMAND REASONABLE ASSURANCES.................................................................................................................. 18
         706        ADDITIONAL REMEDIES; SETOFF.............................................................................................................................................. 19
         707        WAIVER OF DEFAULTS ............................................................................................................................................................... 19
         708        TERMINATION WITHOUT CAUSE................................................................................................................................................ 19
         709        EFFECT OF TERMINATION.......................................................................................................................................................... 19
         710        REPURCHASE OBLIGATION ....................................................................................................................................................... 20
         711        INDEMNIFICATION AND THIRD PARTY CLAIMS....................................................................................................................... 21
         712        SURVIVAL OF REMEDIES ............................................................................................................................................................ 21
         713        MISCELLANEOUS......................................................................................................................................................................... 22
           713.1       GOVERNING LAW .................................................................................................................................................................. 22
           713.2       SEVERABILITY OF PROVISIONS........................................................................................................................................... 22
           713.3       ASSIGNMENT ......................................................................................................................................................................... 22
           713.4       GOVERNING CONTRACT ...................................................................................................................................................... 22
           713.5       ENTIRE AGREEMENT; NO WAIVER ...................................................................................................................................... 22
           713.6       NO PARTNERSHIP ................................................................................................................................................................. 23
           713.7       CONFIDENTIALITY ................................................................................................................................................................. 23
           713.8       NON-EXCLUSIVE RELATIONSHIP ........................................................................................................................................ 23
         714        SOLICITATION FOR REFINANCING............................................................................................................................................ 23
         715        EARLY PAYMENT DEFAULT ....................................................................................................................................................... 23
         716        EARLY PAYOFF ............................................................................................................................................................................ 24
         717        DELEGATED UNDERWRITING .................................................................................................................................................... 24
         718        AUTOMATED UNDERWRITING.................................................................................................................................................... 26




         Representations, Warranties and Indemnifications                                                 i                                                                                       12/15/2006

LBHI v. PMAC                                                                                                                                                                                                       Exhibit 2
                                                                                                                                                                                                                    Page 1
         Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 2 of 27

                                                                                                                                Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



         700        CONTINUING ELIGIBILITY REQUIREMENTS
                                            To continue as an approved Seller or Seller/Servicer, each Seller must remain in
                                            compliance with all provisions of this Seller's Guide, the Purchase Agreement, and as
                                            applicable, the Servicing Agreement, the Custodial Agreement and any other agreement
                                            by and between Purchaser and Seller. Additionally, each Seller/Servicer must maintain
                                            an acceptable claims experience with all mortgage insurers.

         701        REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
                                            Seller acknowledges that Mortgage Loans are purchased in reliance upon: (i) the truth
                                            and accuracy of Seller’s representations and warranties set forth in the Loan Purchase
                                            Agreement and this Seller’s Guide, each of which representations and warranties relates
                                            to a matter material to such purchase; and (ii) Seller’s compliance with each of the
                                            agreements, requirements, terms, covenants and conditions set forth in the Loan
                                            Purchase Agreement and this Seller’s Guide. Seller makes the representations,
                                            warranties, and covenants set forth in this Section as of the date of the Loan Purchase
                                            Agreement and remakes them as of each Purchase Date, unless the representation or
                                            warranty provides otherwise. Making such representations, warranties and covenants
                                            does not release Seller from its obligations under any representations, warranties or
                                            covenants contained in other sections of this Seller’s Guide, including the exhibits hereto,
                                            or in the Loan Purchase Agreement. It is expressly understood and agreed that
                                            Purchaser’s rights in connection with Seller’s representations, warranties and covenants
                                            survive the Purchase Date of any particular Mortgage Loan and any termination of the
                                            Loan Purchase Agreement, and are not affected by any investigation or review made by,
                                            or on behalf of, Purchaser, except to the extent expressly waived in writing by Purchaser.

                                            In addition to Purchaser’s right to assign its rights and duties under the Loan Purchase
                                            Agreement and the Seller’s Guide, Seller agrees that Purchaser separately may assign
                                            to any other party any or all representations, warranties or covenants made by Seller to
                                            Purchaser in the Seller’s Guide and Loan Purchase Agreement, along with any or all of
                                            the remedies available against Seller for Seller’s breach of any representation, warranty
                                            or covenant, including, without limitation, the repurchase and indemnification remedies.
                                            Any such party shall be an intended third party beneficiary of these representations,
                                            warranties, covenants and remedies.

         702        CONCERNING SELLER AND GUARANTOR
                                            In addition to the representations, warranties and covenants set forth elsewhere in this
                                            Seller’s Guide, Seller represents and warrants as of the respective dates of the Loan
                                            Purchase Agreement and as of each Purchase Date, and covenants that:

                                            1. Due Organization; Good Standing; Licensing. Seller and to Seller’s knowledge,
                                               Seller’s Guarantor, if applicable, is and shall continue to be duly organized, validly
                                               existing, and in good standing under the laws of the United States or under the laws
                                               of the jurisdiction in which it was incorporated or organized, as applicable, and has
                                               and shall continue to maintain licenses, registrations and certifications necessary to
                                               carry on its business as now being conducted, and is and will continue to be
                                               licensed, qualified and in good standing in each state where a Mortgaged Property is
                                               located if the laws of such state require licensing or qualification in order to conduct
                                               business of the type conducted by Seller, and, in any event, Seller is and will remain




         Representations, Warranties and Indemnifications                    1                                                  12/15/2006

LBHI v. PMAC                                                                                                                                 Exhibit 2
                                                                                                                                              Page 2
         Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 3 of 27

                                                                                                                                    Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  in compliance with the laws of any such state, and is and will remain in good
                                                  standing with federal authorities to the extent necessary to ensure the enforceability
                                                  of the related Mortgage Loan. Seller has disclosed the final written reports, actions
                                                  and/or sanctions of any and all reviews, investigations, examinations, audits, actions
                                                  and/or sanctions that have been undertaken and/or imposed within two (2) years
                                                  prior to the date of the Loan Purchase Agreement by any federal or state agency or
                                                  instrumentality with respect to either the lending-related financial operations of Seller,
                                                  or the ability of Seller to perform in accordance with the terms hereof. Except as may
                                                  have been disclosed to and approved by Purchaser in writing, Seller is not operating
                                                  under any type of agreement or order (including, without limitation, a supervisory
                                                  agreement, memorandum of understanding, cease and desist order, capital directive,
                                                  supervisory directive and consent decree) with or by the Office of Thrift Supervision,
                                                  Federal Deposit Insurance Corporation Federal Reserve Board, Office of the
                                                  Comptroller of the Currency, or any state banking department or other government
                                                  banking agency, and Seller is in compliance with any and all capital, leverage or
                                                  other financial standards imposed by any applicable regulatory authority. Each of the
                                                  representations and warranties made by Seller is true, accurate and complete, and is
                                                  deemed to be remade in its entirety as of the date of the Loan Purchase Agreement
                                                  executed by Seller and as of each Purchase Date.

                                            2. Authority. Seller has and will maintain the full corporate, limited liability company or
                                               partnership (as the case may be) power and authority to execute and deliver the
                                               Loan Purchase Agreement and to perform in accordance with each of the terms
                                               thereof and the terms of this Seller’s Guide; the execution, delivery and performance
                                               of the Loan Purchase Agreement and the performance of the terms of this Seller’s
                                               Guide (including, without limitation, all instruments of transfer to be delivered under
                                               the terms of the Loan Purchase Agreement) by Seller, and the consummation of the
                                               transactions contemplated thereby and hereby, have been duly and validly
                                               authorized; the Loan Purchase Agreement and the Seller’s Guide evidence the legal
                                               valid, binding and enforceable obligations of Seller; except as such enforcement may
                                               be limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
                                               other laws relating to or affecting the rights of creditors generally, and by general
                                               equity principles, and all requisite corporate, limited liability company or partnership
                                               (as the case may be) action has been taken by Seller to make the Loan Purchase
                                               Agreement and the terms of this Seller’s Guide valid and binding upon Seller, and
                                               enforceable in accordance with their respective terms.

                                            3. Ordinary Course of Business.               The consummation of the transactions
                                               contemplated by the Loan Purchase Agreement and the terms of this Seller’s Guide
                                               are in the ordinary course of business of Seller, and the transfer, assignment and
                                               conveyance of the Mortgage Loans by Seller pursuant to the Loan Purchase
                                               Agreement and the terms of this Seller’s Guide are not subject to the bulk transfer
                                               laws or any similar statutory provision in effect in any applicable jurisdiction.

                                            4. No Conflicts. Neither the execution and delivery of the Loan Purchase Agreement,
                                               the acquisition and/or making of the Mortgage Loans by Seller, the sale of the
                                               Mortgage Loans to Purchaser or the transactions contemplated thereby or pursuant
                                               to this Seller’s Guide, nor the fulfillment of or compliance with the terms and
                                               conditions of the Loan Purchase Agreement, will conflict with or result in a breach of




         Representations, Warranties and Indemnifications                      2                                                    12/15/2006

LBHI v. PMAC                                                                                                                                     Exhibit 2
                                                                                                                                                  Page 3
         Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 4 of 27

                                                                                                                                    Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  any of the terms, conditions or provisions of Seller’s articles of incorporation, charter,
                                                  by-laws, partnership agreement, operating agreement or other organizational
                                                  document (as the case may be), or of any legal restriction or regulatory directive or
                                                  any agreement or instrument to which Seller is now a party or by which it is bound, or
                                                  constitute a default or result in any acceleration under any of the foregoing, or result
                                                  in the violation of any law, rule, regulation, order, judgment, or decree to which Seller
                                                  or any of its property is subject, or impair the ability of Purchaser to realize on any of
                                                  the Mortgage Loans, or impair the value of any of the Mortgage Loans.

                                            5. Ability to Perform. Seller has the ability to perform each and every obligation of,
                                               and/or satisfy each and every requirement imposed on Seller pursuant to the Loan
                                               Purchase Agreement and this Seller’s Guide, and no offset, counterclaim or defense
                                               exists to the full performance by Seller of the requirements of the Loan Purchase
                                               Agreement and this Seller’s Guide.

                                            6. No Litigation Pending. There is no action, suit, proceeding, inquiry, review, audit or
                                               investigation pending or, to Seller’s knowledge, threatened by or against Seller that,
                                               either in any one instance or in the aggregate, may result in any material adverse
                                               change in the business, operations, financial condition, properties or assets of Seller,
                                               or in any material liability on the part of Seller, or which would draw into question the
                                               validity or enforceability of any of the Loan Purchase Agreement, this Seller’s Guide,
                                               or the Mortgage Loans or of any action taken or to be taken in connection with the
                                               obligations of Seller contemplated in the Loan Purchase Agreement or this Seller’s
                                               Guide, or which would be likely to impair materially the ability of Seller to perform
                                               under the terms of the Loan Purchase Agreement or this Seller’s Guide.

                                            7. No Consent Required. No consent, approval, authority or order of any court or
                                               governmental agency or body is required for the execution and performance by
                                               Seller of, or compliance by Seller with, the Loan Purchase Agreement or this Seller’s
                                               Guide, the sale of any of the Mortgage Loans, or the consummation of any of the
                                               transactions contemplated by the Loan Purchase Agreement, or, if required, such
                                               unconditional approval has been obtained prior to the related Purchase Date.

                                            8. No Untrue Information. Neither the Seller Application Package, the Loan Purchase
                                               Agreement, nor any statement, report or other document furnished or to be furnished
                                               by Seller or Seller’s correspondent pursuant to the Loan Purchase Agreement or this
                                               Seller’s Guide, contains any untrue statement of material fact or omits to state a
                                               material fact necessary to make the statements contained therein not misleading.
                                               Seller meets the Eligibility Standards and shall take all steps necessary to continue
                                               to meet such Eligibility Standards.

                                            9. Securities Law. Purchaser has made no representation whatsoever to Seller
                                               concerning the applicability or inapplicability of the Security Act of 1933, as amended
                                               (the “1933 Act”) or of any state securities laws (each, a “State Act”) to the
                                               transactions that are the subject of this Seller’s Guide. Seller hereby represents and
                                               warrants:

                                                        a. The offer, issuance, sale and delivery of the Mortgage Loans under the
                                                           circumstances contemplated hereunder constitute exempted transactions




         Representations, Warranties and Indemnifications                      3                                                    12/15/2006

LBHI v. PMAC                                                                                                                                     Exhibit 2
                                                                                                                                                  Page 4
         Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 5 of 27

                                                                                                                                    Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                           under the registration provisions of the 1933 Act, and the registration of the
                                                           Mortgage Loans under the 1933 Act is not required in connection with any
                                                           such offer, issuance, sale or delivery of the Mortgage Loans; and
                                                        b. The offer, issuance, sale and delivery of the Mortgage Loans under the
                                                           circumstances contemplated hereunder constitute exempted transactions
                                                           under applicable state acts, and neither the registration or qualification of the
                                                           Mortgage Loans under such state acts nor the authorization, approval, or
                                                           consent of any governmental authority or agency is required or necessary in
                                                           connection with any such offer, issuance, sale or delivery of the Mortgage
                                                           Loans.

                                            10. No Accrued Liabilities. Except as may be otherwise disclosed by Seller and
                                                acknowledged by Purchaser in writing prior to the date of the Loan Purchase
                                                Agreement, there are no accrued liabilities of Seller with respect to any of the
                                                Mortgage Loans, or circumstances under which any such accrued liabilities will arise
                                                against Purchaser, as successor to Seller’s interests in and to the Mortgage Loans,
                                                with respect to any action or failure to act by Seller occurring on or prior to the
                                                Purchase Date.

                                            11. Origination, Servicing. The origination and servicing of the Mortgage Loans by
                                                Seller have been legal, proper, prudent and customary and have conformed to
                                                customary standards of the residential mortgage origination and servicing business.

                                            12. Compliance with Laws. Seller has complied with, and has not violated any law,
                                                ordinance, requirement, regulation, rule or order applicable to its business or
                                                properties, the violation of which might adversely affect the operations or financial
                                                conditions of Seller or the ability of Seller to consummate the transactions
                                                contemplated by the Loan Purchase Agreement and this Seller’s Guide.

                                            13. Compliance with Loan Purchase Agreement and Seller’s Guide. Seller will
                                                comply with all provisions of this Seller’s Guide and the Loan Purchase Agreement,
                                                and will promptly notify Purchaser of any occurrence, act or omission regarding
                                                Seller, the Mortgage Loan, the Mortgaged Property or the Mortgagor of which Seller
                                                has knowledge, which occurrence, act or omission may materially affect Seller, the
                                                Mortgage Loan, the Mortgaged Property or the Mortgagor.

                                            14. Standards and Procedures. The origination practices utilized by Seller with respect
                                                to the Mortgage Loans have been legal, proper, prudent and customary for mortgage
                                                loans of a type and credit quality similar to the Mortgage Loans and Seller maintains
                                                (i) a staff that is experienced and trained in the proper origination of mortgage loans
                                                of a type and credit quality similar to the Mortgage Loans, and (ii) operating
                                                procedures, including refined risk assessment strategies beyond simple credit risk
                                                analysis, that are prudent and customary in the origination of mortgage loans of a
                                                type and credit quality similar to the Mortgage Loans.

                                            15. No Brokers or Finders. Seller has not in connection with any Mortgage Loan
                                                incurred any obligation, made any commitment or taken any action that might result
                                                in a claim against Purchaser or an obligation by Purchaser to pay a sales brokerage
                                                commission, finder's fee or similar fee in respect to the transactions between




         Representations, Warranties and Indemnifications                       4                                                   12/15/2006

LBHI v. PMAC                                                                                                                                     Exhibit 2
                                                                                                                                                  Page 5
         Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 6 of 27

                                                                                                                                 Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  Purchaser and Seller as described in this Seller’s Guide or the Loan Purchase
                                                  Agreement.

                                            16. No Insolvency, etc. Seller has not transferred any Mortgage Loan to Purchaser with
                                                any intent to hinder, delay or defraud any of Seller's creditors. Seller is not insolvent
                                                and the sale of the Mortgage Loans will not cause Seller to become insolvent. The
                                                consideration received by Seller upon the sale of the Mortgage Loans under this
                                                Seller’s Guide and the Loan Purchase Agreement constitutes fair consideration and
                                                reasonably equivalent value for the Mortgage Loans.

         703        CONCERNING INDIVIDUAL MORTGAGE LOANS
                                            In addition to the representations, warranties and covenants set forth elsewhere in this
                                            Seller’s Guide or the Loan Purchase Agreement, as to each Mortgage Loan, Seller
                                            represents and warrants as of the related Purchase Date, and covenants that:

                                            1. Mortgage Loans as Described. No document, report or material furnished to
                                               Purchaser in any Mortgage Loan File or related to any Mortgage Loan (including,
                                               without limitation, the Mortgagor’s application for the Mortgage Loan executed by the
                                               Mortgagor), was falsified or contains any untrue statement of fact or omits to state a
                                               fact necessary to make the statements contained therein not misleading.

                                            2. Payments Current. All payments required to be made through the related Purchase
                                               Date for the Mortgage Loan under the terms of the Note have been made and
                                               credited. No payment required under the Mortgage Loan is delinquent and no
                                               payment under the Mortgage Loan has been delinquent at any time since the
                                               origination of the Mortgage Loan. For the purpose of this paragraph, a payment
                                               under a Mortgage Loan will be deemed delinquent if that payment due was not paid
                                               by the Mortgagor prior to the date that the next payment was due under the Mortgage
                                               Loan. The Mortgage Loan has not at any time been modified, renewed or extended
                                               for the purpose of concealing the delinquency of the Mortgagor.

                                            3. No Outstanding Charges. There has been no default under the terms of the
                                               Mortgage, and any and all taxes, including, without limitation, any and all transfer
                                               taxes due and payable to any state or municipality relating to the transfer of the
                                               ownership and occupancy interest in the Mortgaged Property, and all governmental
                                               assessments, insurance premiums, water, sewer and municipal charges, leasehold
                                               payments and/or ground rents that previously became due and owing have been
                                               paid, or an escrow of funds has been established in an amount sufficient to pay for
                                               every such item that remains unpaid and that has been assessed but is not yet due
                                               and payable.

                                            4. No Advances. Except as has been clearly and conspicuously disclosed in writing to
                                               and approved by Purchaser prior to the Purchase Date: (i) Seller has not advanced
                                               funds, or induced, solicited or knowingly received any advance of funds by a party
                                               other than the Mortgagor, directly or indirectly, for the payment of any amount
                                               required under the Mortgage Loan, except for interest accruing from the date of the
                                               Note or date of disbursement of the Mortgage Loan proceeds, whichever is greater,
                                               to the day that precedes by one (1) month the due date of the first installment of
                                               principal and interest; and (ii) the Mortgagor has, in compliance with the Underwriting




         Representations, Warranties and Indemnifications                    5                                                   12/15/2006

LBHI v. PMAC                                                                                                                                  Exhibit 2
                                                                                                                                               Page 6
         Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 7 of 27

                                                                                                                                    Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  Guidelines, made any down payment required in connection with the Mortgage Loan,
                                                  and has received no concession from Seller, any correspondent, the seller of the
                                                  Mortgaged Property, or any other third party.

                                            5. Original Terms Unmodified. The original terms of the Note and the Mortgage have
                                               not been impaired, waived, altered, or modified in any respect, except by a written
                                               instrument that Purchaser has approved and has been recorded, if necessary, to
                                               protect the interest of Purchaser and which has been delivered to Purchaser with the
                                               Mortgage Loan documents; the substance of any such waiver, alteration or
                                               modification has been approved by the issuer of any related PMI Policy and the title
                                               insurer, to the extent required by the respective policies. No Mortgagor has been
                                               released, in whole or in part.

                                            6. No Defense. The Mortgage Loan is not subject to any unexpired right of rescission,
                                               set-off, counterclaim or defense, including, without limitation, the defense of usury.
                                               The operation of any of the terms of the Note or the Mortgage, or the exercise of any
                                               right thereunder will not render either the Note or the Mortgage unenforceable, in
                                               whole or in part, or subject to any right of rescission, cancellation, set-off,
                                               counterclaim, or defense, including without limitation, the defense of usury, and no
                                               such right of rescission, cancellation, set-off, counterclaim or defense has been
                                               asserted with respect thereto. No Mortgagor was a debtor in any state or federal
                                               bankruptcy or insolvency proceeding at the time the Mortgage Loan was originated.

                                            7. Hazard and Flood Insurance. Pursuant to the terms of the Mortgage, all buildings
                                               and improvements upon the Mortgaged Property are insured by an insurer
                                               acceptable to Purchaser against loss by fire, hazards of extended coverage and such
                                               other hazards as are customarily insured against in the area where each Mortgaged
                                               Property is located in an amount which is at least equal to the lesser of: (a) the
                                               outstanding principal balance of the applicable Mortgage Loan or if identified as a
                                               second lien mortgage, the total of the outstanding principal balance of the Mortgage
                                               Loan and any first lien loan affecting the Mortgaged Property; (b) the full replacement
                                               value of the Mortgaged Property, or (c) in the case of flood insurance, the maximum
                                               amount of insurance which is available under the Flood Disaster Protection Act of
                                               1973. If the Mortgaged Property is in an area identified in the Federal Register by
                                               the Federal Emergency Management Agency as having special flood hazards and in
                                               which flood insurance has been made available, a flood insurance policy meeting the
                                               requirements of the current guidelines of the Flood Insurance Administration is in
                                               effect with an insurance carrier acceptable to Purchaser. All individual insurance
                                               policies contain a standard mortgagee clause naming the Seller and its successors
                                               and assigns as mortgagee, and all premiums thereon have been paid. The
                                               Mortgage obligates the Mortgagor thereunder to maintain the individual insurance
                                               policies at the Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do
                                               so, authorizes the holder of the Mortgage to obtain and maintain such insurance at
                                               the Mortgagor’s cost and expense, and to seek reimbursement therefor from the
                                               Mortgagor. The amount of insurance is sufficient to prevent the application of any
                                               co-insurance contribution on any loss. The hazard insurance policy is the valid and
                                               binding obligation of the insurer, is in full force and effect, and will be in full force and
                                               effect and inure to the benefit of Purchaser upon the consummation of the
                                               transactions contemplated by the Loan Purchase Agreement. Seller has not




         Representations, Warranties and Indemnifications                     6                                                     12/15/2006

LBHI v. PMAC                                                                                                                                     Exhibit 2
                                                                                                                                                  Page 7
         Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 8 of 27

                                                                                                                                 Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  engaged in, and has no knowledge of the Mortgagor having engaged in, any act or
                                                  omission that would impair the coverage of any such policy, the benefits of the
                                                  endorsement provided for herein, or the validity and binding effect of either including
                                                  without limitation, no unlawful fee, commission, kickback or other unlawful
                                                  compensation or value of any kind has been or will be received, retained or realized
                                                  by any attorney, firm or other person or entity, and no such unlawful items have been
                                                  received, retained or realized by the Seller. Where required by state law or
                                                  regulation, the Mortgagor has been given an opportunity to choose the carrier of the
                                                  required hazard insurance, provided the policy is not a “master” or “blanket” hazard
                                                  insurance policy covering the common facilities of a planned unit development.
                                                  Guaranteed initial flood zone determination documentation is included in each
                                                  Mortgage Loan file delivered to Purchaser for Purchase.

                                            8. Origination, Underwriting and Servicing Compliance. Seller, and, to the extent
                                               the Mortgage Loan was originated by, closed in the name of, or serviced by a
                                               correspondent, such correspondent, has duly and faithfully complied with and will
                                               continue to comply with: (i) all applicable laws, rules, regulations, decrees,
                                               pronouncements, directives, orders and contractual requirements with respect to the
                                               origination, closing, underwriting, processing and servicing of each Mortgage Loan;
                                               and (ii) any and all other applicable federal, state, county, municipal, or other local
                                               laws, including, without limitation, those laws relating to truth-in-lending, real estate
                                               settlement procedures, consumer credit protection, usury limitations, fair housing,
                                               equal credit opportunity, collection practices, money laundering and real estate
                                               appraisals.

                                            9. No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
                                               subordinated, or rescinded in whole or in part, and the Mortgaged Property has not
                                               been released, in whole or in part, from the lien of the Mortgage, and no instrument
                                               has been executed that would affect any such release, cancellation, subordination or
                                               rescission. The Seller has not waived the performance by the Mortgagor of any
                                               action, if the Mortgagor’s failure to perform such action would cause the Mortgage
                                               Loan to be in default, nor has the Seller waived any default resulting from any action
                                               or inaction by the Mortgagor.

                                            10. Location and Type of Mortgaged Property. The Mortgaged Property is a fee
                                                simple or acceptable leasehold property located in the state identified in the
                                                Mortgage Loan File and unless otherwise provided for in the Loan Purchase
                                                Agreement, consists of a single parcel of real property with a single family residence
                                                erected thereon or a two-to-four family dwelling or an individual unit in a planned unit
                                                development or Condominium Project, provided, however, that any condominium or
                                                planned unit development shall conform with applicable requirements outlined in this
                                                Seller’s Guide; no Mortgaged Property is a mobile home or a boat. No portion of the
                                                Mortgaged Property is used for commercial purposes in such a manner that the
                                                Mortgaged Property would be considered commercial rather than residential property
                                                by knowledgeable and sophisticated investors active in the residential secondary
                                                mortgage market.

                                            11. Valid Lien. The Mortgage is a valid, existing, and enforceable lien on the Mortgaged
                                                Property, and on all buildings on the Mortgaged Property, and on all installations and




         Representations, Warranties and Indemnifications                     7                                                  12/15/2006

LBHI v. PMAC                                                                                                                                  Exhibit 2
                                                                                                                                               Page 8
         Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 9 of 27

                                                                                                                                  Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  mechanical, electrical, plumbing, heating, and air conditioning systems located in or
                                                  affixed to such buildings, and on all additions, alterations, and replacements made at
                                                  any time with respect to the foregoing in the lien position identified by Seller and in
                                                  accordance with the appropriate Program Profile. The lien of the Mortgage is subject
                                                  only to:

                                                  a. The lien of current real property taxes and assessments not yet due and payable;
                                                  b. Covenants, conditions, restrictions, rights of way, easements and other matters
                                                     of the public record as of the date of recording acceptable to mortgage lending
                                                     institutions generally and specifically referred to in the Title Report delivered to
                                                     the originator of the Mortgage Loan, none of which (i) were not referred to or
                                                     otherwise considered in the appraisal made for the originator of the Mortgage
                                                     Loan; or (ii) adversely affects the appraised value of the Mortgaged Property set
                                                     forth in such appraisal;
                                                  c. Other matters to which like properties are commonly subject, which other matters
                                                     do not materially interfere with the benefits of the security intended to be
                                                     provided by the Mortgage, or the use, enjoyment, value, or marketability of the
                                                     related Mortgaged Property; and
                                                  d. If the Mortgage is identified to Purchaser by the Seller as a second lien
                                                     mortgage, the lien of the first mortgage.

                                                  Any security agreement, chattel mortgage or equivalent document related to and
                                                  delivered in connection with the Mortgage Loan establishes and creates a valid,
                                                  subsisting and enforceable lien and security interest on the property described
                                                  therein in the lien position identified by Seller and in accordance with the appropriate
                                                  Program Profile and Seller has full right to sell and assign the same to the Purchaser.
                                                  The Mortgaged Property was not, as of the date of origination of the Mortgage Loan,
                                                  subject to a mortgage, deed of trust, deed to secured debt or other security interest
                                                  creating a lien subordinate to the lien of the Mortgage other than any such
                                                  subordinate lien disclosed in the Underwriting Package and considered in the
                                                  underwriting review of the Mortgage Loan.

                                            12. Validity of Mortgage Documents. The Note and the Mortgage are genuine, and
                                                each is a legal, valid, and binding obligation of the maker thereof, enforceable in
                                                accordance with its terms except as such enforcement may be limited by bankruptcy,
                                                insolvency, reorganization, receivership, moratorium or other laws relating to or
                                                affecting the rights of creditors generally, and by general equity principles. All parties
                                                to the Note and the Mortgage had legal capacity to enter into the Mortgage Loan and
                                                to execute and deliver the Note and the Mortgage and any other related agreement,
                                                and the Note and the Mortgage have been duly and properly executed by such
                                                parties.    The documents, instruments and agreements submitted for loan
                                                underwriting were not falsified and contain no untrue statement of material fact or
                                                omit to state a material fact required to be stated therein or necessary to make the
                                                information and statements therein not misleading. No fraud was committed in
                                                connection with the origination of the Mortgage Loan. The Seller has reviewed all of
                                                the documents constituting the Mortgage Loan File and has made such inquiries as it
                                                deems necessary to make and confirm the accuracy of the representations set forth
                                                herein.




         Representations, Warranties and Indemnifications                     8                                                   12/15/2006

LBHI v. PMAC                                                                                                                                   Exhibit 2
                                                                                                                                                Page 9
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 10 of 27

                                                                                                                                     Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                            13. Full Disbursement of Proceeds. The Mortgage Loan has been closed and, except
                                                for home equity lines of credit, the proceeds of the Mortgage Loan have been fully
                                                disbursed and there is no requirement for the future advances thereunder, and any
                                                and all requirements as to completion of any on-site or off-site improvements and as
                                                to disbursements of any escrow funds thereof have been complied with, unless
                                                otherwise provided for in the Seller’s Guide. All costs, fees and expenses incurred in
                                                making or Closing the Mortgage Loan and the recording of the Mortgage were paid,
                                                and the Mortgagor is not entitled to any refund of any amounts paid or due under the
                                                Note or Mortgage.

                                            14. Ownership of Mortgage Loans. Immediately prior to the transfer of the Mortgage
                                                Loan to Purchaser, Seller is the sole owner of record and is the holder of the
                                                Mortgage Loan. Except for the security interest of a warehouse lender, which
                                                security interest has been disclosed in writing to Purchaser, the Mortgage Loan is not
                                                assigned or pledged, and Seller has good and marketable title thereto, and has full
                                                right to transfer and sell the Mortgage Loan free and clear of any encumbrance,
                                                equity, participation interest, lien, pledge, charge, claim, security interest, right,
                                                option, assignment or servicing agreement, whatsoever (except pursuant to the Loan
                                                Purchase Agreement and this Seller’s Guide), and Seller has full right and authority
                                                (subject to no interest or participation of, or agreement with, any other party) to sell
                                                and assign each Mortgage Loan pursuant to the Loan Purchase Agreement and this
                                                Seller’s Guide.

                                            15. Doing Business. All parties that have had any interest in the Mortgage Loan,
                                                whether as mortgagee, assignee, pledgee, or otherwise, are (or during the period in
                                                which they held and disposed of such interest, were) (i) in compliance with any and
                                                all applicable requirements concerning licensing and qualifications to do business
                                                under the laws of the state wherein the Mortgaged Property is located, and (ii)
                                                organized under the laws of such state, or (iii) qualified to do business in such state,
                                                or (iv) federal savings and loan associations or national banks having principal
                                                offices in such state, or (v) not doing business in such state.

                                            16. LTV/CLTV/HCLTV; PMI Policy. The LTV/CLTV/HCLTV of each Mortgage Loan
                                                does not exceed the maximum LTV/CLTV/HCLTV permitted by the Underwriting
                                                Guidelines. All provisions of each PMI Policy have been and are being complied
                                                with, and such policy is written with a private mortgage insurance company
                                                acceptable to Purchaser, is the binding obligation of such insurer, is in full force and
                                                effect, and all premiums due thereunder have been paid. Seller, and if applicable,
                                                Seller’s correspondent, has not engaged in any act or omission, and Seller has no
                                                knowledge of an act or omission by or on behalf of the Mortgagor of any other
                                                person, which act or omission would impair the coverage or validity of any such
                                                policy. The Mortgage Loan subject to a PMI Policy obligates the Mortgagor
                                                thereunder to maintain such PMI Policy and to pay all premiums and charges in
                                                connection therewith. The Mortgage interest rate for the Mortgage Loan is net of any
                                                such insurance premiums.

                                            17. Title Insurance. Unless otherwise indicated in this Seller’s Guide, the Mortgage
                                                Loan is covered by either (i) an attorney’s opinion of title and abstract of title, or (ii) an
                                                ALTA lender’s title insurance policy or other generally acceptable form of policy of




         Representations, Warranties and Indemnifications                      9                                                     12/15/2006

LBHI v. PMAC                                                                                                                                      Exhibit 2
                                                                                                                                                  Page 10
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 11 of 27

                                                                                                                                     Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  insurance acceptable to FNMA or FHLMC or (iii) Lien Search if Cooperative Loan,
                                                  issued by a title insurer acceptable to FNMA or FHLMC and qualified to do business
                                                  in the jurisdiction where the Mortgaged Property is located, insuring the Seller, its
                                                  successors and assigns, as to the appropriate priority lien of the Mortgage in the
                                                  original principal amount of the Mortgage Loan (or to the extent that a Mortgage
                                                  Note provides for the potential for negative amortization, the potential
                                                  maximum principal amount due to negative amortization in accordance with
                                                  the Mortgage Note), and against any loss by reason of the invalidity or
                                                  unenforceability of the lien resulting from the provisions of the Mortgage providing for
                                                  adjustment in the Mortgage interest rate and monthly payment, subject only to the
                                                  exceptions contained in clauses (a), (b), (c) and (d) of paragraph (11) of this Section
                                                  703. Where required by state law or regulations, the Mortgagor has been given the
                                                  opportunity to choose the carrier of the required title insurance. Additionally, such
                                                  Title Policy affirmatively insures ingress and egress, and against encroachments by
                                                  or upon the Mortgaged Property or any interests therein. Seller (or Seller’s
                                                  correspondent, as the case may be) is the sole insured of the Title Policy, and such
                                                  Title Policy is in full force and effect and will be in full force and effect upon the
                                                  consummation of the transactions contemplated herein and in the Loan Purchase
                                                  Agreement. No claims have been made under such Title Policy, the accuracy of any
                                                  attorney’s opinion of title has not been disputed, and no prior holder of the Mortgage,
                                                  including Seller, has done, by act or omission, anything that would impair the
                                                  coverage of such Title Policy or the accuracy of such attorney’s opinion of title
                                                  including without limitation, no unlawful fee, commission, kickback or other unlawful
                                                  compensation or value of any kind has been or will be received, retained or realized
                                                  by any attorney, firm or other person and no such unlawful item has been received,
                                                  retained or realized by the Seller. The attorney’s opinion of title, if applicable, is in a
                                                  form and substance acceptable to mortgage lending institutions making mortgage
                                                  loans in reliance upon an attorney’s opinion of title in the state in which the
                                                  Mortgaged Property is located.

                                                  For any Mortgage Loan not requiring Title Insurance in accordance with this Seller’s
                                                  Guide, the Seller has obtained, examined and considered the matters disclosed in a
                                                  title report for the Mortgaged Property meeting the requirements of the Seller’s Guide
                                                  (the “Title Report”). The Title Report was prepared and issued by a title insurer
                                                  acceptable to FNMA, FHLMC or Purchaser and qualified to do business in the
                                                  jurisdiction where the Mortgaged Property is located. The Seller does not have
                                                  actual knowledge of any material inaccuracy in the Title Report or of any lien, claim
                                                  or encumbrance affecting the Mortgaged Property that is not disclosed by the Title
                                                  Report (other than the lien of the Mortgage). The Seller’s examination of the Title
                                                  Report indicates that the Mortgage is a valid and perfected lien on the Mortgaged
                                                  Property, is in the position identified by Seller and in accordance with the appropriate
                                                  Program Profile, and is in the original principal amount of the Mortgage Loan (or to
                                                  the extent that a Mortgage Note provides for the potential for negative
                                                  amortization, the maximum potential principal amount due to negative
                                                  amortization in accordance with the Mortgage Note), subject only to the
                                                  exceptions contained in clauses (a), (b), (c) and (d) of paragraph (11) of this Section
                                                  703.




         Representations, Warranties and Indemnifications                      10                                                    12/15/2006

LBHI v. PMAC                                                                                                                                      Exhibit 2
                                                                                                                                                  Page 11
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 12 of 27

                                                                                                                                 Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                            18. No Defaults. There is no default, breach, violation or event of acceleration existing
                                                under the Mortgage or the Note and, no event has occurred or condition exists that,
                                                with the passage of time or with notice and the expiration of any grace or cure period,
                                                would constitute a default, breach, violation or event of acceleration and neither
                                                Seller nor its predecessors has waived any default, breach, violation or event of
                                                acceleration.

                                            19. No Mechanic’s Lien. There is no mechanic’s or similar lien or claim that has been
                                                filed for work, labor or material (and no rights are outstanding that are under
                                                applicable law could give rise to such a lien or claim), affecting the related Mortgaged
                                                Property, which is or may be a lien prior to, or equal with, the lien of the related
                                                Mortgage.

                                            20. Location of Improvements; No Encroachments. All improvements which are
                                                considered in determining the appraised value of the Mortgaged Property at
                                                origination lie wholly within the boundaries and building restriction lines of the
                                                Mortgaged Property and no improvements on adjoining properties encroach upon the
                                                Mortgaged Property (except such encroachments as have been affirmatively insured
                                                over by the title insurer). No improvement located on or being part of the Mortgaged
                                                Property is in violation of any applicable zoning law or regulations.

                                            21. Origination; Payment Terms. The Mortgage Loan has been originated and
                                                processed by Seller or Seller’s correspondent in accordance with, and conforms with,
                                                the terms of this Seller’s Guide and the Loan Purchase Agreement, and the
                                                Mortgage Loan has been underwritten in accordance with Underwriting Guidelines in
                                                effect as of the date of the Delivery Commitment applicable to the Mortgage Loan.
                                                The Mortgage Loan complies with all the requirements of the related Program Profile
                                                applicable to such Mortgage Loan. Unless otherwise permitted by the program
                                                parameters, the related Note is payable on the first day of each month in self-
                                                amortizing equal monthly installments of principal and interest, with interest
                                                calculated and payable in arrears, providing for full amortization or a balloon payment
                                                by maturity, over an original term of not more than thirty (30) years. Further, for each
                                                Adjustable-Rate Mortgage Loan other than a loan that provides for the potential
                                                of negative amortization, effective with the first payment due after each related
                                                Interest Rate Change Date, the monthly payment for each Adjustable-Rate Mortgage
                                                Loan will be adjusted to an amount that will amortize fully the unpaid principal
                                                balance of the Mortgage Loan over its remaining term and pay interest at the interest
                                                rate so adjusted, with the exception of interest-only Adjustable-Rate Mortgage Loans
                                                outlined in the applicable product descriptions for which each interest-only Mortgage
                                                Loan is subject to an initial period of interest-only payments. If the Mortgage Note is
                                                one that provides for the potential for negative amortization, the form of
                                                Mortgage Note has been approved for purchase by Purchaser.

                                            22. Customary Provisions. The Mortgage contains customary and enforceable
                                                provisions such as to render the rights and remedies of the holder thereof adequate
                                                for the realization against the Mortgaged Property of the benefits of the security
                                                provided thereby, including (i) in the case of Mortgage designated as a deed of trust,
                                                by trustee’s sale; and (ii) otherwise, by non-judicial foreclosure, if applicable, and if
                                                not, by judicial foreclosure. To the extent permissible under applicable law, any




         Representations, Warranties and Indemnifications                   11                                                   12/15/2006

LBHI v. PMAC                                                                                                                                  Exhibit 2
                                                                                                                                              Page 12
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 13 of 27

                                                                                                                                 Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  homestead or other exemption available to a Mortgagor, which exemption would
                                                  interfere with the right to sell the Mortgaged Property at a trustee’s sale or with the
                                                  right to foreclose the Mortgage, has been waived by the Mortgagor or any other
                                                  necessary party. Upon default by Mortgagor on a Mortgage Loan and foreclosure
                                                  on, or trustee’s sale of the Mortgaged Property pursuant to the proper procedures,
                                                  the holder of the Mortgage Loan will be able to deliver good and merchantable title to
                                                  the Mortgaged Property.

                                            23. Documents. The Mortgage Loan has been originated using the forms and loan
                                                documents expressly permitted or approved by Purchaser.

                                            24. Occupancy Certifications. The Mortgaged Property is lawfully occupied under
                                                applicable law, unless properly disclosed to Purchaser. All inspections, licenses and
                                                certificates required to be made or issued with respect to all occupied portions of the
                                                Mortgaged Property, or with respect to the use and occupancy of the same
                                                (including, without limitation, certificates of occupancy and fire underwriting
                                                certificates), have been made or obtained by Seller or Seller’s correspondent from
                                                the appropriate authorities. The Mortgagor represented at the time of origination of
                                                the Mortgage Loan that the Mortgagor would occupy the Mortgaged Property as the
                                                Mortgagor’s primary residence, if applicable.

                                            25. No Additional Collateral. The Note is not and has not been secured by any
                                                collateral except the lien of the corresponding Mortgage and the security interest of
                                                any applicable security agreement or chattel mortgage, the existence of which has
                                                previously been disclosed to, and approved by, Purchaser in writing.

                                            26. Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a trustee,
                                                duly qualified under applicable law to serve as such, has been properly designated
                                                and currently so serves and is named in the Mortgage, and no fees or expenses are
                                                or will become payable by Purchaser to the trustee under the deed of trust, except in
                                                connection with a trustee’s sale after default by the Mortgagor.

                                            27. Acceptable Investment. Seller represents that there is no circumstance or
                                                condition with respect to the Mortgage, the Mortgaged Property, the Mortgagor, or
                                                the Mortgagor’s credit standing, that can reasonably be expected to cause private
                                                institutional investors to regard the Mortgage Loan as an unacceptable investment,
                                                cause the Mortgage Loan to become delinquent, or adversely affect the value or
                                                marketability of the Mortgage Loan.

                                            28. Condominium Units.         As to each condominium unit located in a Condominium
                                                Project:

                                                  a. The Condominium Project has been created and is existing in full compliance
                                                     with the requirements of the condominium enabling statute of the jurisdiction in
                                                     which the Condominium Project is located, and with other applicable laws;
                                                  b. The condominium constituent documents contain customary and enforceable
                                                     provision protecting the right of the mortgagee of each unit, as specified in the
                                                     Seller’s Guide;




         Representations, Warranties and Indemnifications                     12                                                 12/15/2006

LBHI v. PMAC                                                                                                                                  Exhibit 2
                                                                                                                                              Page 13
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 14 of 27

                                                                                                                                Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  c. Not more than six months of regular common expense assessments for the
                                                     Condominium Unit (and no other condominium assessments) will have priority
                                                     over the lien of the Mortgage; all taxes, assessments and charges that may
                                                     become liens prior to the Mortgage under local law relate only to the individual
                                                     Condominium Unit and not to the Condominium Project as a whole; the
                                                     Condominium Unit is not located in a jurisdiction that allows for more than six
                                                     months of regular common expense assessments to have priority over the
                                                     Mortgage;
                                                  d. Any mortgagee who obtains title to a Condominium Unit pursuant to the
                                                     remedies provided in the Mortgage or by foreclosure of the Mortgage will not be
                                                     liable for any fees or charges related to the collection of unpaid assessments that
                                                     accrued prior to the acquisition of title to the Condominium Unit by the
                                                     mortgagee;
                                                  e. The requisite percentage of the units in the Condominium Project specified in the
                                                     Underwriting Guidelines have been sold and conveyed to bona fide purchasers
                                                     who have Closed or who are legally obligated to Close; multiple purchases of
                                                     Condominium Units by one owner were counted as one sale when counting the
                                                     number of sales within a Condominium Project to determine if this sale
                                                     requirement has been met; and
                                                  f. Condominium dues or charges include an adequate reserve fund for
                                                     maintenance, repairs or replacement of those common elements that must be
                                                     replaced on a periodic basis, and are payable in regular installments rather than
                                                     by special assessments.

                                            29. Transfer of Mortgage Loans. The Assignment of Mortgage from Seller to
                                                Purchaser (or Purchaser’s designee) is in recordable form and is acceptable for
                                                recording or filing under the laws of the jurisdiction in which the Mortgaged Property
                                                is located.

                                            30. Due-on-Sale. Unless otherwise provided for in the Seller’s Guide, the Mortgage
                                                Loan contains an enforceable provision for the acceleration of the payment of the
                                                unpaid principal balance of the Mortgage Loan in the event that the Mortgaged
                                                Property is sold or transferred without the prior written consent of the Mortgagee
                                                thereunder.

                                            31. No Graduated Payments or Contingent Interest. Unless otherwise provided for in
                                                the Seller’s Guide, the Mortgage Loan is not a graduated payment mortgage loan;
                                                and the Mortgage Loan does not have a shared appreciation or other feature
                                                providing for contingent interest or contingent principal.

                                            32. Mortgaged Property Undamaged; No Condemnation. The Mortgaged Property is
                                                undamaged by waste, fire, earthquake or earth movement, windstorm, flood,
                                                tornado, or other casualty so as to affect adversely the value of the Mortgaged
                                                Property as security for the Mortgage Loan or the use for which the premises were
                                                intended. The Mortgaged Property is in good repair. There are no condemnation
                                                proceedings by any federal, state or local authority pending or, to Seller’s knowledge,
                                                threatened against the Mortgaged Property.




         Representations, Warranties and Indemnifications                    13                                                 12/15/2006

LBHI v. PMAC                                                                                                                                 Exhibit 2
                                                                                                                                             Page 14
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 15 of 27

                                                                                                                                Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                            33. Servicing Practices; Escrow Deposits. The origination and collection practices
                                                used with respect to the Mortgage Loan have been in accordance with Accepted
                                                Servicing Practices, and have been in all respects legal and proper. Unless
                                                otherwise prohibited by applicable law or as otherwise set forth within this Seller’s
                                                Guide, the mortgage documents permit the establishment and maintenance of an
                                                escrow account, an escrow account has been established in an amount sufficient to
                                                pay for all taxes, governmental assessments, insurance premiums, leasehold
                                                payments, ground rents and other similar items as the same become due and
                                                payable, and all Escrow Payments have been collected in full compliance with state
                                                and federal law. With respect to escrow deposits and Escrow Payments, all such
                                                payments are in the possession of Seller and there exists no deficiency in connection
                                                therewith for which customary arrangements for repayment thereof have not been
                                                made. No escrow deposits or Escrow Payments or other charges or payments due
                                                Seller have been capitalized under the Mortgage or the Mortgage Note. All Mortgage
                                                Loans delivered for purchase shall contain the HUD required Initial Escrow Account
                                                Disclosure Statement. Any interest required to be paid pursuant to state and local
                                                law has been properly paid and credited. All interest rate adjustments have been
                                                made in compliance with state and federal law.

                                            34. No Other Hazards. No hazardous or toxic materials or wastes, or products
                                                regulated by any law or ordinance, or asbestos or asbestos products or materials, or
                                                polychlorinated biphenyls or urea formaldehyde insulation material (collectively,
                                                “hazardous material”), is present on, in, at or under any Mortgaged Property such
                                                that: (a) the value of such Mortgaged Property is materially and adversely affected, or
                                                (b) under applicable federal, state or local law: (i) such hazardous material would be
                                                required to be eliminated before such property could be altered, renovated,
                                                demolished or transferred or, (ii) the presence of such hazardous material would
                                                subject the owner of such property, or the holder of a security interest therein, to
                                                liability for the cost of eliminating such hazardous material or the hazard created
                                                thereby. There is no pending action or proceeding directly involving any Mortgaged
                                                Property of which the Seller is aware in which compliance with any environmental
                                                law, rule or regulation is an issue; and to the best of the Seller’s knowledge, nothing
                                                further remains to be done to satisfy in full all requirements of each such law, rule or
                                                regulation containing a prerequisite to the use and enjoyment of said property.

                                            35. Supervision of Originator of Mortgage Loan. The Mortgage Loan was originated
                                                by a savings and loan association, savings bank, commercial bank, credit union,
                                                insurance company or similar institution which is supervised and examined by a
                                                Federal or State authority, or by a Mortgagee approved by the Secretary of Housing
                                                and Urban Development pursuant to Sections 203 and 211 of the National Housing
                                                Act.

                                            36. Real Estate Valuations. Notwithstanding anything contained elsewhere in this
                                                Seller’s Guide or the Loan Purchase Agreement, Seller hereby represents and
                                                warrants that all appraisals and other forms of real estate valuation conducted in
                                                connection with each Mortgage Loan comply with applicable federal and state law,
                                                including without limitation, the Financial Institutions Reform, Recovery and
                                                Enforcement Act of 1989 as applicable, and the requirements of Fannie Mae or
                                                Freddie Mac and the Seller’s Guide and were conducted and delivered prior to




         Representations, Warranties and Indemnifications                   14                                                  12/15/2006

LBHI v. PMAC                                                                                                                                 Exhibit 2
                                                                                                                                             Page 15
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 16 of 27

                                                                                                                                  Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  approval of the Mortgage Loan application by either (i) in the case of an appraisal, by
                                                  a qualified appraiser, duly appointed by the Seller, or (ii) a valuation method meeting
                                                  the requirements of the Seller’s Guide. The fair market value of the Mortgaged
                                                  Property as indicated by the property appraisal or valuation is materially accurate.
                                                  Any appraiser, inspector or other real estate professional engaged in the valuation of
                                                  the Mortgaged Property has no interest, direct or indirect, in the Mortgaged Property
                                                  or in any loan made on the security thereof. The compensation of any appraiser,
                                                  inspector or other real estate professional engaged in the valuation of the Mortgaged
                                                  Property was not affected by the approval or disapproval of the Mortgage Loan.

                                            37. Bankruptcy or Insolvency. To the best of Seller’s knowledge (or Seller’s
                                                correspondent’s knowledge, if applicable) Mortgagor is not a debtor in any state or
                                                federal bankruptcy proceeding.

                                            38. Delivery of Mortgage Documents. The Mortgage Note, the Mortgage, the
                                                Assignment of Mortgage and any other documents required to be delivered for the
                                                Mortgage Loan by the Seller under this Seller’s Guide have been or shall be
                                                delivered to Purchaser in accordance with the terms set forth in this Seller’s Guide.
                                                The Seller is in possession of a complete, true and accurate Mortgage Loan file,
                                                except for such documents the originals of which have been delivered to Purchaser.

                                            39. Consolidation of Future Advances. Any future advances made prior to the
                                                Purchase Date have been consolidated with the outstanding principal amount
                                                secured by the Mortgage, and the secured principal amount, as consolidated, bears
                                                a single interest rate and single repayment term. The lien of the Mortgage securing
                                                the consolidated principal amount is expressly insured as having the appropriate lien
                                                priority by a title insurance policy, an endorsement to the policy insuring the
                                                mortgagee’s consolidated interest or by other title evidence acceptable to FNMA and
                                                FHLMC. The consolidated principal amount does not exceed the original principal
                                                amount of the Mortgage Loan.

                                            40. No Construction Loans. No Mortgage Loan was made in connection with the
                                                construction or rehabilitation of a Mortgaged Property.

                                            41. No Denial of Insurance. No action, inaction or event has occurred and no state of
                                                facts exists or has existed that has resulted or will result in the exclusion from, denial
                                                of or defense to coverage under any applicable pool insurance policy, special hazard
                                                insurance policy, PMI Policy or bankruptcy bond, irrespective of the cause of such
                                                failure of coverage. In connection with the placement of any such insurance, no
                                                commission, fee or other compensation has been or will be received by the Seller or
                                                any designee of the Seller or any corporation in which the Seller or any officer,
                                                director or employee had a financial interest at the time of placement of such
                                                insurance.

                                            42. Mortgagor Acknowledgment. The Mortgagor has executed a statement to the
                                                effect that the Mortgagor has received all disclosure materials required by applicable
                                                law with respect to the making of adjustable rate mortgage loans. The Seller shall
                                                maintain such statement in the Mortgage Loan File.




         Representations, Warranties and Indemnifications                     15                                                  12/15/2006

LBHI v. PMAC                                                                                                                                   Exhibit 2
                                                                                                                                               Page 16
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 17 of 27

                                                                                                                                  Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                            43. Regarding the Mortgagor. The Mortgagor is one or more natural persons and/or
                                                trustees for a Land Trust (aka Illinois land trust), a trustee under an Inter Vivos
                                                Revocable Trust (living trust), or a trustee under a Blind Trust and such trust is in
                                                compliance with the guidelines for such trusts as outlined in the Seller’s Guide
                                                including but not limited to the policies contained within the following forms:

                                                  a.    Form 407 Inter Vivos Revocable Trust, Land Trust, Blind Trust – Trust Review
                                                  b.    Form 407-LivT, Inter Vivos Revocable Trust – Closing Document Review
                                                  c.    Form 407-LandT, Land Trust – Closing Document Review
                                                  d.    Form 407-BT, Blind Trust – Closing Document Review

                                            44. Servicemembers Civil Relief Act. The Mortgagor has not notified the Seller and
                                                the Seller has no knowledge of any relief requested or allowed to the Mortgagor
                                                under the Servicemembers Civil Relief Act of 2003.

                                            45. Prepayment Charges. If the Mortgage Loan provides for any prepayment penalty or
                                                charge (a "Prepayment Charge") to be paid by the Mortgagor in connection with any
                                                prepayment, such Prepayment Charge is enforceable and is in compliance with all
                                                applicable laws, rules and regulations. If the Mortgage Loan provides for a
                                                Prepayment Charge, Seller warrants that only one Prepayment Charge has been
                                                contracted for between Seller and Mortgagor, the Prepayment Charge has been fully
                                                disclosed to Mortgagor and to Purchaser, and the Prepayment Charge complies with
                                                all requirements of the related Program Profile applicable to the Mortgage Loan. Any
                                                Prepayment Charge contracted for between Seller and Mortgagor that is not fully
                                                disclosed to Purchaser shall not be enforced by Seller, and Seller will be liable to
                                                Purchaser for any damages incurred by Purchaser as a result of Seller’s failure to
                                                disclose the existence of any prepayment provision, rider or addendum and/or the
                                                unenforceability of any Prepayment Charge related to the Mortgage Loan.

                                            46. Cooperative Loan. As to each Cooperative Loan:

                                                  a. Each Security Instrument is a valid, enforceable, and subsisting first security
                                                     interest in the stock in the residential housing corporation and the Proprietary
                                                     Lease that were pledged to secure the Cooperative Loan related thereto, and the
                                                     related Cooperative Loan Property is free and clear of all encumbrances and
                                                     liens having priority over the lien of the Security Instrument except for the lien of
                                                     the residential housing corporation for amounts, if any, due under the Proprietary
                                                     Lease. The cooperative housing corporation which is the owner of the Co-op
                                                     Premises owns a good, marketable and insurable title to such premises free and
                                                     clear of all liens or encumbrances not otherwise approved by Purchaser.
                                                  b. All cooperative maintenance fees affecting the Cooperative Loan Property which
                                                     are due and owing have been paid.
                                                  c. Seller and the cooperative housing corporation have entered into a recognition
                                                     agreement in a form satisfactory to Purchaser, which such agreement sets forth
                                                     the specific rights of Seller and its successors (including Purchaser) and any
                                                     successor servicer and the responsibilities of the cooperative housing
                                                     corporation to Seller and its successors (including Purchaser) and any successor
                                                     servicer.




         Representations, Warranties and Indemnifications                     16                                                  12/15/2006

LBHI v. PMAC                                                                                                                                   Exhibit 2
                                                                                                                                               Page 17
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 18 of 27

                                                                                                                                  Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  d. The stock that is pledged as security for the Cooperative Loan is held by a
                                                     Person as a tenant-stockholder (as that term is defined in Section 216 of the
                                                     Internal Revenue Code) in a cooperative housing corporation (as that term is
                                                     defined by Section 216 of the Internal Revenue Code).
                                                  e. No Borrower is in default under the related Proprietary Lease. Seller has not
                                                     received any notice to cure maintenance defaults.
                                                  f. Each Co-op Premises related to a Cooperative Loan Property is located in a
                                                     cooperative project that is acceptable to Purchaser. Each Cooperative Loan
                                                     meets all of the eligibility requirements set forth in the Seller’s Guide (including,
                                                     without limitation, the Cooperative Loan Program Profile) for Cooperative Loans
                                                     and Seller has or will promptly deliver to Purchaser each of the Cooperative Loan
                                                     documents set forth in the Seller’s Guide (including, without limitation, the
                                                     Cooperative Loan Program Profile) for Cooperative Loans.

                                            47. Section 32 Mortgage Loans; Predatory Lending Laws. The Mortgage Loan is not
                                                a Section 32 Mortgage Loan nor is it a “high cost,” “threshold,” “covered” or
                                                “predatory” loan under any other applicable state, federal or local law; none of the
                                                proceeds of the Mortgage Loan were used to finance single-premium credit life
                                                insurance policies.

                                            48. High Cost Loan. Mortgaged Loan is not a High Cost Loan as defined by the
                                                appropriate Program Profile.
                                                                            SM
                                            49. Aurora Choice Advantage        Loans. Product descriptions and disclosures
                                                provided to consumers in advance of the closing must provide information
                                                about the costs, terms, features and risks of the product, including without
                                                limitation the following:
                                                (a) Payment Shock. Consumers have been informed in writing of the potential
                                                    increases in payment obligations, including circumstances in which
                                                    negative amortization reaches the contractual limit.
                                                (b) Negative Amortization. Consumers have been informed in writing about
                                                    the potential for an increasing principal balance and decreasing home
                                                    equity, as well as other potential adverse consequences of negative
                                                    amortization.
                                                (c) Option Period. Consumers have been informed in writing about the option
                                                    period and when the option period ends (60 months or when negative
                                                    amortization cap is reached).

         704        EVENTS OF DEFAULT
                                            Each of the following shall constitute an Event of Default on the part of Seller under this
                                            Seller’s Guide and under the Loan Purchase Agreement:

                                            1. Any breach of any of the representations, warranties or covenants set forth in this
                                               Seller’s Guide or the Loan Purchase Agreement, including, without limitation, the
                                               Eligibility Standards and the provisions of Section 7 hereof; or the failure of Seller to
                                               perform any of its obligations under this Seller’s Guide or the Loan Purchase
                                               Agreement; or




         Representations, Warranties and Indemnifications                     17                                                  12/15/2006

LBHI v. PMAC                                                                                                                                   Exhibit 2
                                                                                                                                               Page 18
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 19 of 27

                                                                                                                                       Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                            2. The occurrence of an act of insolvency or bankruptcy concerning Seller, including,
                                               without limitation: (i) a decree or order of a court or agency or supervisory authority
                                               having jurisdiction for the appointment of a conservator or receiver or liquidator in
                                               any insolvency, readjustment of debt, marshaling of assets and liabilities, or similar
                                               proceedings, or for the winding-up or liquidation of its affairs, shall have been entered
                                               against Seller; or (ii) Seller shall consent to the appointment of a conservator or
                                               receiver or liquidator in any insolvency, readjustment of debt, marshaling of assets
                                               and liabilities, or similar proceedings of or relating to Seller, or of or relating to all or
                                               substantially all of its property or (iii) Seller shall admit in writing its inability to pay its
                                               debts generally as they become due, or Seller files a petition to take advantage of
                                               any applicable insolvency or reorganization statue, makes an assignment for the
                                               benefit of its creditors, or voluntarily suspends payment of its obligations; or

                                            3. Seller fails to meet any capital, leverage or other financial standard imposed by any
                                               laws or applicable regulatory authority, or in Purchaser’s sole discretion, any material
                                               adverse change occurs in the financial condition of the Seller, or Seller fails to meet
                                               any net worth or ownership requirements as may be set forth in this Seller’s Guide;
                                               or

                                            4. Any Guarantor of Seller’s obligations defaults under the terms of the Guaranty
                                               Agreement (including, without limitation, any default by Guarantor in maintaining any
                                               minimum Tangible Net Worth required under, and as defined in, such Guaranty
                                               Agreement), or becomes insolvent or bankruptcy, or a material adverse change
                                               occurs in the financial condition of such Guarantor; or Guarantor fails to meet any
                                               capital, leverage or other financial standard imposed by any applicable regulatory
                                               authority; or

                                            5. Seller defaults under the terms of any other agreement to which Seller and
                                               Purchaser are parties.

         705        RIGHT TO DEMAND REASONABLE ASSURANCES
                                            If, at any time during the term of the Loan Purchase Agreement, Purchaser has reason to
                                            believe that Seller is not conducting its business in accordance with: (i) all applicable
                                            statutes, regulations, rules and notices of federal, state or local government agencies or
                                            instrumentalities; or (ii) all applicable requirements of Purchaser, as set forth in this
                                            Seller’s Guide or the Loan Purchase Agreement, then, in either case, Purchaser shall
                                            have the right to demand, pursuant to written notice from Purchaser to Seller, reasonable
                                            assurances from Seller that such a belief is in fact unfounded, and any failure of Seller to
                                            provide such reasonable assurances within a time frame specified in such written notices
                                            shall itself constitute an Event of Default hereunder; provided, however, that,
                                            notwithstanding anything set forth in this Seller’s Guide or the Loan Purchase Agreement
                                            to the contrary, and so long as no other Event of Default hereunder has occurred and is
                                            continuing, Purchaser shall only be entitled to exercise such remedies hereunder (with
                                            respect to an Event of Default under this Section) as may be necessary or appropriate for
                                            Purchaser to insulate itself from any potential harm or loss relating to or caused by the
                                            facts or circumstances giving rise to such Event of Default. Nothing in this Section 7
                                            shall be deemed or construed to limit, waive or impair any of Purchaser’s rights or
                                            remedies with respect to any Event of Default under any other Section of this Seller’s
                                            Guide.




         Representations, Warranties and Indemnifications                      18                                                      12/15/2006

LBHI v. PMAC                                                                                                                                        Exhibit 2
                                                                                                                                                    Page 19
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 20 of 27

                                                                                                                                 Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



         706        ADDITIONAL REMEDIES; SETOFF
                                            Upon the occurrence of any Event of Default, without affecting any repurchase obligation
                                            of Seller, and in addition to whatever rights Purchaser may have under the Seller’s
                                            Guide, Loan Purchase Agreement or at law to damages or in equity, including, without
                                            limitation, injunctive relief and specific performance, Purchaser, by notice in writing to
                                            Seller, may immediately suspend all Registrations and Commitments and refuse to fund
                                            any or all Mortgage Loans, pending the cure, to Purchaser’s satisfaction if such Event of
                                            Default is, in Purchaser’s judgment, susceptible to cure within thirty (30) calendar days
                                            after the date of such notice of an Event of Default; if any such Event of Default is not
                                            cured to Purchaser’s satisfaction within such thirty (30) day period, Purchaser may, by
                                            written notice to Seller, immediately terminate any and all duties and obligations of
                                            Purchaser under the Loan Purchase Agreement and this Seller’s Guide. Notwithstanding
                                            the foregoing, upon the occurrence of an Event of Default of the type set forth in Section
                                            704(2) or 704(3), any and all duties and obligations of Purchaser under the Loan
                                            Purchase Agreement and this Seller’s Guide shall immediately and automatically
                                            terminate without notice to Seller or any opportunity to cure such defaults.

                                            Upon the failure by Seller to perform any of its obligations under this Seller’s Guide or the
                                            Loan Purchase Agreement, including without limitation the failure to pay any and all
                                            monies due Purchaser, in addition to all rights Purchaser may have under this Seller’s
                                            Guide, the Loan Purchase Agreement or at law or in equity, Purchaser shall have the
                                            right to deduct any amount due to Purchaser from any amount due to Seller, whether
                                            under Section 601 or otherwise.

         707        WAIVER OF DEFAULTS
                                            Purchaser may waive any default by Seller in the performance of Seller’s obligations
                                            hereunder and its consequences, but only by a written waiver specifying the nature and
                                            terms of such waiver. No such waiver shall extend to any subsequent or other default or
                                            impair any right consequent thereto, nor shall any delay by Purchaser in exercising or
                                            failure to exercise any right arising from such default affect or impair Purchaser’s rights
                                            as to such default or any subsequent default.

         708        TERMINATION WITHOUT CAUSE
                                            In addition to the provisions set forth elsewhere herein or in the Loan Purchase
                                            Agreement for termination of this Seller’s Guide and the Loan Purchase Agreement, this
                                            Seller’s Guide and the Loan Purchase Agreement may be terminated without cause at
                                            any time by either party upon prior written notice of termination to the other party. The
                                            effective date of termination must be specified in such notice and must be at least thirty
                                            (30) days after the date such written notice is sent.

         709        EFFECT OF TERMINATION
                                            Any termination of the Loan Purchase Agreement shall not affect Seller’s obligations with
                                            respect to Mortgage Loans previously sold or delivered to Purchaser prior to the effective
                                            date of such termination. Provided that termination is without cause, as provided in the
                                            immediately preceding section and provided that no Event of Default on the part of Seller
                                            has occurred, termination of the Loan Purchase Agreement by Purchaser shall not apply
                                            to any Mortgage Loans that have been Registered with Purchaser by Seller before the
                                            effective date of such termination notice. If Purchaser terminates the Loan Purchase




         Representations, Warranties and Indemnifications                   19                                                   12/15/2006

LBHI v. PMAC                                                                                                                                  Exhibit 2
                                                                                                                                              Page 20
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 21 of 27

                                                                                                                                Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                            Agreement due to an Event of Default, Purchaser may refuse to Register or Fund any of
                                            all Mortgage Loans after the effective date of termination.

         710        REPURCHASE OBLIGATION
                                            In the event of a breach of any of the representations, warranties or covenants contained
                                            in Section 700 through 710 herein, which breach materially and adversely affects the
                                            value of the Mortgage Loans or the interest of Purchaser, or materially and adversely
                                            affects the interest of Purchaser in the related Mortgage Loan, and unless Purchaser
                                            determines that such breach has been cured, or if a loan becomes an Early Payment
                                            Default in accordance with Section 715 herein, Seller shall, at Purchaser’s option,
                                            repurchase the related Mortgage Loan (in the case of a breach of the representations,
                                            warranties or covenants contained in Section 703 hereof or an Early Payment Default), or
                                            all Mortgage Loans (in the case of a breach of any of the representations, warranties or
                                            covenants contained in Section 702 hereof), at the Repurchase Price. Any such
                                            repurchase shall occur no later than thirty (30) days after the earlier of the date on which
                                            Purchaser notifies Seller of such breach or the date on which Seller knows of such
                                            breach. Seller must notify Purchaser immediately upon Seller’s knowledge of any breach
                                            of any representation, warranty or covenant.

                                            Seller agrees to pay any and all documentary stamp taxes, recording fees, transfer taxes
                                            and all other expenses payable in connection with any such repurchase, including,
                                            without limitation, Purchaser’s reasonable attorney’s fees.

                                            Any such repurchase shall be accomplished by wire transfer from Seller to Purchaser of
                                            immediately available funds. Upon receipt by Purchaser of the Repurchase Price,
                                            Purchaser shall release to Seller the related Mortgage Loan Files and shall execute and
                                            deliver to Seller such instruments of transfer or assignment, in each case without
                                            recourse, as shall be necessary to vest in Seller, or its designee, title to such
                                            repurchased Mortgage Loans.         Seller shall assume the cost of recordation of
                                            assignments and other costs of transfer of any repurchased Mortgage Loans.

                                            Notwithstanding any other provision of the Seller’s Guide or Loan Purchase Agreement
                                            to the contrary, with respect to each Mortgage Loan that is the subject of any breach of
                                            one or more representations, warranties or covenants specified in Section 702 or 703
                                            hereof, if Purchaser (or Purchaser’s agent or affiliate, or any subsequent owner of the
                                            Mortgage Loan or such owner’s agent or affiliate) has acquired title to the related
                                            Mortgaged Property through foreclosure, deed-in-lieu of foreclosure, abandonment or
                                            reclamation from bankruptcy of the defaulted Mortgage Loan, then, within thirty (30) days
                                            after Purchaser’s demand therefor, Seller shall, at Purchaser’s option: (i) purchase the
                                            Mortgaged Property from Purchaser at a purchase price equal to the Repurchase Price;
                                            or (ii) if Purchaser has sold or otherwise disposed of the Mortgaged Property, indemnify
                                            Purchaser as specified in Section 711 hereof. If Purchaser determines, for any reason,
                                            not to acquire title to the Mortgaged Property relating to the defaulted Mortgage Loan,
                                            Seller will nonetheless remain responsible to indemnify Purchaser, pursuant to Section
                                            711 hereof, with respect to any breach of Section 702 or 703 hereof.

                                            All of Purchaser’s remedies hereunder, including, without limitation, the repurchase
                                            obligation with respect to the Mortgage Loan, the purchase obligation with respect to the
                                            Mortgaged Property, and the indemnification with respect to any breach of a




         Representations, Warranties and Indemnifications                   20                                                  12/15/2006

LBHI v. PMAC                                                                                                                                 Exhibit 2
                                                                                                                                             Page 21
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 22 of 27

                                                                                                                                Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                            representation, warranty or covenant (or any other Event of Default), shall exist
                                            regardless of (i) the dates of Purchaser’s discovery and notice to Seller of the breach and
                                            Purchaser’s demand for any remedy and (ii) any limitation or qualification of a
                                            representation or warranty as being made “to Seller’s knowledge” or “to the best of
                                            Seller’s knowledge” or any similar qualification relating to the knowledge of Seller.
                                            Notwithstanding any other provision of the Seller’s Guide or Loan Purchase Agreement
                                            to the contrary, Seller shall remain liable for all remedies hereunder, even if Purchaser
                                            discovers a breach after the Mortgage Loan is liquidated in foreclosure.

         711        INDEMNIFICATION AND THIRD PARTY CLAIMS
                                            In addition to any repurchase and cure obligations of Seller, and any and all other
                                            remedies available to Purchaser under this Seller’s Guide and the Loan Purchase
                                            Agreement, Seller shall indemnify Purchaser and Purchaser’s designee (including,
                                            without limitation, any subsequent holder of any Note) from and hold them harmless
                                            against all claims, losses, damages, penalties, fines, claims, forfeitures, lawsuits, court
                                            costs, reasonable attorney’s fees, judgments and any other costs, fees and expenses
                                            that the Purchaser may sustain in any way related to or resulting from any act or failure to
                                            act or any breach of any warranty, obligation, representation or covenant contained in or
                                            made pursuant to this Seller’s Guide or the Loan Purchase Agreement by any agent,
                                            employee, representative or officer of Seller or Seller’s correspondent. In addition to any
                                            and all other obligations of Seller hereunder, Seller agrees that it shall pay the
                                            reasonable attorney’s fees of Purchaser incurred in enforcing Seller’s obligations
                                            hereunder, including, without limitation, the repurchase obligation set forth above. It is
                                            understood and agreed that any subsequent holder of any Note acquired hereunder by
                                            Purchaser shall be a third party beneficiary of the Loan Purchase Agreement and this
                                            Seller’s Guide. The indemnification obligations of Seller hereunder shall survive the
                                            termination of this Seller’s Guide and the related Loan Purchase Agreement.

                                            The Seller immediately shall notify the Purchaser if a claim is made by a third party with
                                            respect to this Seller’s Guide, the Loan Purchase Agreement or the Mortgage Loans,
                                            assume (with the prior written consent of the Purchaser) the defense of any such claim
                                            and pay all expenses in connection therewith, including counsel fees, and promptly pay,
                                            discharge and satisfy any judgment or decree which may be entered against it or the
                                            Purchaser in respect of such claim. The Purchaser promptly shall reimburse the Seller
                                            for all amounts advanced by it pursuant to the preceding sentence except when the claim
                                            is in any way related to the Seller’s indemnification with respect to a breach by the Seller
                                            of any representation or warranty, or the failure of the Seller with respect to any of the
                                            Seller’s obligations under this Seller’s Guide or the Loan Purchase Agreement.

         712        SURVIVAL OF REMEDIES
                                            It is understood and agreed that Purchaser’s remedies for breach of the representations,
                                            warranties or covenants set forth herein and/or in the Loan Purchase Agreement shall
                                            survive the sale and delivery of the related Mortgage Loan to Purchaser and Funding of
                                            the related Purchase Price by Purchaser, and will continue in full force and effect,
                                            notwithstanding any termination of this Seller’s Guide and the related Loan Purchase
                                            Agreement, or any restrictive or qualified endorsement on any Note or Assignment of
                                            Mortgage or loan approval or other examination of or failure to examine any related
                                            Mortgage Loan File by Purchaser.




         Representations, Warranties and Indemnifications                   21                                                  12/15/2006

LBHI v. PMAC                                                                                                                                 Exhibit 2
                                                                                                                                             Page 22
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 23 of 27

                                                                                                                               Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



         713        MISCELLANEOUS
                    713.1                   GOVERNING LAW
                                            The Loan Purchase Agreement shall be construed in accordance with the substantive
                                            law of the State of New York and the obligations, rights and remedies of the parties
                                            hereunder shall be determined in accordance with such law without regard for the
                                            principles of conflict of laws.

                    713.2                   SEVERABILITY OF PROVISIONS
                                            If any one or more of the covenants, agreements, provisions or terms of the Loan
                                            Purchase Agreement or this Seller’s Guide shall be held invalid for any reason
                                            whatsoever, then any such covenants, agreements, provisions or terms shall be deemed
                                            severable from the remaining covenants, agreements, provisions and terms of the Loan
                                            Purchase Agreement or this Seller’s Guide and shall in no way affect the validity or
                                            enforceability of the other provisions of the Loan Purchase Agreement of this Seller’s
                                            Guide.

                    713.3                   ASSIGNMENT
                                            Purchaser shall have the right to assign its rights and duties under the Loan Purchase
                                            Agreement and this Seller’s Guide to any party without the consent of Seller. Purchaser
                                            shall notify Seller in writing of any such assignment. Seller shall have no right to assign
                                            its rights or duties under the Loan Purchase Agreement or this Seller’s Guide without
                                            Purchaser’s prior written consent. Purchaser also may assign separately to any other
                                            party any or all representations, warranties or covenants made by Seller to Purchaser in
                                            the Seller’s Guide or Loan Purchase Agreement, along with any or all of Purchaser’s
                                            remedies available against the Seller for Seller’s breach of any representation, warranty
                                            or covenant hereunder, including, without limitation, the repurchase and indemnification
                                            remedies. Any such party shall be an intended third party beneficiary of those
                                            representations, warranties, covenants and remedies.

                    713.4                   GOVERNING CONTRACT
                                            In the case of any inconsistency between this Seller’s Guide and the Loan Purchase
                                            Agreement, the terms of the Loan Purchase Agreement shall control. In the event of any
                                            conflict between the substantive provisions of the Underwriting Guidelines and the other
                                            substantive provisions of this Seller’s Guide, such other provisions of the Seller’s Guide
                                            shall control.

                    713.5                   ENTIRE AGREEMENT; NO WAIVER
                                            This Seller’s Guide, the Loan Purchase Agreement, and/or the exhibits hereto and
                                            thereto contain the final and entire agreement between Purchaser and Seller with respect
                                            to the purchase and sale of the Mortgage Loans, and are intended to be an integration of
                                            all prior negotiations and understandings. No waiver of any of the provisions of this
                                            Seller’s Guide or Loan Purchase Agreement shall be valid unless the same is in writing
                                            and is signed by the party against which such waiver is sought to be enforced. Delay by
                                            Purchaser in exercising any right or remedy under this Seller’s Guide, under the Loan
                                            Purchase Agreement, or otherwise provided by law shall not operate as a waiver or
                                            preclude the later exercise of that right or remedy.




         Representations, Warranties and Indemnifications                   22                                                 12/15/2006

LBHI v. PMAC                                                                                                                                Exhibit 2
                                                                                                                                            Page 23
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 24 of 27

                                                                                                                                  Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                    713.6                   NO PARTNERSHIP
                                            Nothing herein contained shall be deemed or construed to create a partnership or joint
                                            venture between the parties hereto. At no time shall Seller represent that it is acting as
                                            an agent for or on behalf of Purchaser. At all times Seller shall act as an independent
                                            contractor.

                    713.7                   CONFIDENTIALITY
                                            As a result of its relationship with Purchaser and access to the Loan Purchase
                                            Agreement, Seller will learn or have access to various trade secrets, confidential and
                                            proprietary methods, techniques, processes, applications, approaches and other
                                            information in various forms, which such information is used or useful in the conduct of
                                            Purchaser’s business, including its origination, purchase, sale and servicing of mortgage
                                            products, collectively referred to as “Confidential Information”. Seller acknowledges that
                                            such Confidential Information is the exclusive property of Purchaser. Seller shall not, at
                                            any time, regardless of if, when and how its relationship with Purchaser may terminate,
                                            directly or indirectly use, disclose, publish, reveal, copy, disseminate or otherwise make
                                            available such Confidential Information, other than as expressly set forth herein or in the
                                            Loan Purchase Agreement.

                    713.8                   NON-EXCLUSIVE RELATIONSHIP
                                            Notwithstanding anything set forth herein or elsewhere to the contrary, Seller
                                            acknowledges, understand and agrees that its relationship with Purchaser is on a non-
                                            exclusive basis and that Purchaser may, in its discretion, at any time or from time to time,
                                            and without any liability or obligation to Seller: (i) contract with, designate, authorize,
                                            constitute or appoint one or more entities other than Seller to originate, solicit, process,
                                            underwrite, close, fund, bill, sell and/or invest in loans of any type for funding by or sale
                                            to, or as agent for and on behalf of, Purchaser, all of which activity may occur in all or any
                                            portion of the geographic territory in which Seller originates loans; and/or (ii) either
                                            directly or indirectly compete with Seller, either for Purchaser’s own account or as agent
                                            for and on behalf of another, in the solicitation, processing, underwriting, closing,
                                            funding, billing, selling of and/or investing in loans in such geographic territory.

         714        SOLICITATION FOR REFINANCING
                                            During the remaining term of any Mortgage Loan purchased by Purchaser, neither Seller,
                                            nor any affiliate of Seller shall take any action personally, by telephone, mail or
                                            otherwise, to solicit the prepayment of Mortgage Loans, in whole or in part, without the
                                            prior written consent and approval of Purchaser. It is understood and agreed that
                                            promotions undertaken by the Seller or any Affiliate of Seller which are directed to the
                                            general public at large, including mass mailings based on commercially acquired mailing
                                            lists, newspaper, radio and television advertisements, shall not constitute solicitation
                                            under this Section.

         715        EARLY PAYMENT DEFAULT
                                            Early Payment Default loans are subject to repurchase by the Seller at the Repurchase
                                            Price in accordance with Section 710 herein.




         Representations, Warranties and Indemnifications                    23                                                   12/15/2006

LBHI v. PMAC                                                                                                                                   Exhibit 2
                                                                                                                                               Page 24
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 25 of 27

                                                                                                                                Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                            For Mortgage Loans prior-approved by Purchaser (i.e as to which Purchaser underwrote
                                            the loan prior to Purchase), a mortgage loan has an early payment default if the first
                                            monthly payment due Purchaser is not made within thirty (30) days of its due date.

                                            For Mortgage Loans delivered pursuant to Seller’s Delegated Underwriting Authority, a
                                            Mortgage Loan has an early payment default if either the first or second monthly payment
                                            due the Purchaser is not made within 30 days of each such monthly payment's
                                            respective due date.

                                            Delegated Underwriting Authority applies to all loans eligible for a delegated underwriting
                                            decision by Seller, whether or not Purchaser elects to underwrite the loan prior to
                                            Purchase.

                                            For Mortgage Loans delivered pursuant to Bulk Transactions, a Mortgage Loan has an
                                            early payment default if either the first or second monthly payment due the Purchaser is
                                            not made within 30 days of each such monthly payment's respective due date.

         716        EARLY PAYOFF
                                            If a Mortgage Loan is paid in full within three (3) months of the Purchase Date, Seller will
                                            reimburse Purchaser that portion of the Purchase Price in excess of par multiplied by the
                                            Unpaid Principal Balance as of the Date of the payment in full and net of potential
                                            prepayment charges on loans that contain a valid prepayment penalty provision in effect
                                            during the Early Payoff Period.

         717        DELEGATED UNDERWRITING
                                            Unless otherwise indicated within this Seller’s Guide, Sellers must have written
                                            authorization from Purchaser to utilize Delegated Underwriting Authority. Upon
                                            authorization to utilize delegated authority, Seller represents and warrants as of the
                                            Purchase Date of each Mortgage Loan delivered pursuant to Seller’s Delegated
                                            Underwriting Authority, in addition to the other representations and warranties contained
                                            within this Section 7, the following:

                                            1. All underwriting performed by Seller hereunder shall be in strict compliance with the
                                               underwriting guidelines and product descriptions contained in the Seller's Guide and
                                               such other guidelines and requirements as may be provided to Seller in writing from
                                               time to time.

                                            2. Seller shall not represent to any entity, person or party that it is acting as an agent
                                               for, or on behalf of, Purchaser. Nothing in this Seller’s Guide shall be construed to
                                               create any agency, partnership or joint venture between Seller and Purchaser for any
                                               purpose.

                                            3. Seller agrees to perform all underwriting functions with the same care and diligence
                                               as an experienced, prudent underwriter performing such duties in the industry with
                                               respect to similar mortgage loan products and, in any event, with no less care and
                                               diligence than if it were underwriting Mortgage Loans for its own account.

                                            4. Seller agrees that it shall maintain an experienced, qualified and approved
                                               underwriting staff and shall cause such staff to perform all underwriting functions to




         Representations, Warranties and Indemnifications                   24                                                  12/15/2006

LBHI v. PMAC                                                                                                                                 Exhibit 2
                                                                                                                                             Page 25
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 26 of 27

                                                                                                                                 Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



                                                  be performed by Seller in compliance with the requirements of the Seller's Guide and
                                                  all modifications thereto. Seller shall cause the actual underwriting decisions and
                                                  evaluations made during the underwriting process to be done only by employees of
                                                  Seller who are qualified to make, and have substantial experience making, such
                                                  decisions. All Mortgage Loans delivered to Purchaser pursuant to Purchaser’s
                                                  Delegated Underwriting Authority have been underwritten by Seller directly and not
                                                  by any third party underwriter, unless such third party underwriter has been
                                                  specifically approved in writing by Purchaser.

                                            5. It is Seller's responsibility to insure that (i) Seller and its underwriters at all times
                                               maintain and use complete, up-to-date versions of the Seller's Guide, including all
                                               updates, bulletins, announcements, memorandums, and product descriptions and (ii)
                                               all of its employees performing underwriting duties and functions remain informed
                                               and knowledgeable regarding such guidelines and all requirements of the Seller's
                                               Guide.

                                            6. Seller shall be responsible for approving only marketable Mortgage Loans and shall
                                               document its underwriting of each and every loan in a manner that justifies and
                                               supports such approval and marketability on the secondary mortgage market.

                                            7. Seller must include in each submission all underwriting worksheets and written
                                               comments from the underwriter in regard to the final loan decision in addition to any
                                               forms or documentation required by the Seller's Guide.

                                            8. Seller further agrees to maintain sufficient quality control guidelines to insure that all
                                               of the above requirements are carried forth. Seller agrees to provide Purchaser full
                                               access to its quality control procedures and to keep Purchaser apprised as to such
                                               procedures and policies.

                                            9. Purchaser shall have the right to perform pre-purchase and post-purchase reviews of
                                               all Mortgage Loans and to request any additional documentation to ensure
                                               compliance with Purchaser’s guidelines. Purchaser reserves the right to refuse
                                               purchase or to require repurchase of Mortgage Loans that do not meet Purchaser’s
                                               guidelines, determined at Purchaser’s sole discretion.

                                            10. Seller's delegated authority may be terminated upon written notice. Termination shall
                                                be effective as to all Mortgage Loans submitted to Purchaser on or after such notice
                                                of termination.

                                            11. Seller represents and warrants that any Mortgage Loan submitted under this
                                                Delegated Underwriting Authority was originated by a savings and loan association,
                                                savings bank, commercial bank, credit union, insurance company, or similar
                                                institution which is supervised and examined by a Federal or State authority, or by a
                                                Mortgagee approved by the Secretary of Housing and Urban Development pursuant
                                                to Sections 203 and 211 of the National Housing Act.

                                            Seller acknowledges that failure of Purchaser to review or discover any deficiency or
                                            error in the Mortgage Loan at time of Purchase by Purchaser will neither release Seller
                                            from its obligations to provide any required documentation or correct any errors, nor will it
                                            prevent or inhibit Purchaser’s exercise of any of its remedies.




         Representations, Warranties and Indemnifications                    25                                                  12/15/2006

LBHI v. PMAC                                                                                                                                  Exhibit 2
                                                                                                                                              Page 26
        Case 1:13-cv-03373-RM-KLM Document 1-2 Filed 12/13/13 USDC Colorado Page 27 of 27

                                                                                                                                Section 7
                                                REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS



         718        AUTOMATED UNDERWRITING
                                            All Loans submitted by Seller for Purchase by Purchaser that have been underwritten
                                            through Purchaser approved automated underwriting system shall meet the requirements
                                            specified within the Seller’s Guide. Further, Seller represents and warrants that:

                                            1. Seller is registered with the provider of the automated underwriting system and is a
                                               valid licensee of the automated underwriting system;

                                            2. The Mortgage Loan received a recommendation/disposition from the automated
                                               underwriting system that is acceptable to Purchaser;

                                            3. Any verification messages or approval conditions specified in the findings of the
                                               automated underwriting system were satisfactorily resolved before the Mortgage
                                               Loan is closed;

                                            4. The terms of the closed loan and the underwriting information in the Mortgage File
                                               both match the data on which the automated underwriting system’s
                                               recommendations and findings were based.

                                            Seller shall be deemed to make the following representation and warranty to Purchaser
                                            as of the related Funding Date. All data pertaining to the Mortgage Loan submitted to the
                                            applicable automated underwriting system was true, complete and accurate as of the
                                            date when entered and as of the closing date of the Mortgage Loan; verification of all
                                            such data is included in the Mortgage Loan File delivered to Purchaser and such
                                            verification complies with the requirements of the Seller's Guide; Seller has taken all
                                            appropriate action to satisfactorily resolve and comply with any verification
                                            messages/approval conditions produced by the automated underwriting system prior to
                                            closing the Mortgage Loan and documentation of such resolution is provided in the
                                            delivered loan file. This representation and warranty is made in addition to, and not in
                                            lieu of, any or all of the other representations and warranties contained elsewhere in the
                                            Seller’s Guide or Loan Purchase Agreement.

                                            Seller acknowledges that (i) in the event of a discrepancy between the data validated by
                                            Purchaser's review of the file and the data entered in the automated underwriting system
                                            by Seller, the findings of the automated underwriting system shall be considered null and
                                            void and Purchaser shall have no obligation to purchase/fund the loan, and (ii) failure of
                                            Purchaser to review or discover any deficiency or error in the Mortgage Loans(s) at the
                                            time of purchase by Purchaser will neither release Seller from its obligations to provide
                                            any required documentation or correct any errors, nor will it prevent or inhibit Purchaser's
                                            exercise of any of its remedies hereunder, including Mortgage Loan Repurchase in
                                            accordance with Section 710 herein.




         Representations, Warranties and Indemnifications                   26                                                  12/15/2006

LBHI v. PMAC                                                                                                                                 Exhibit 2
                                                                                                                                             Page 27
             Case 1:13-cv-03373-RM-KLM Document 1-3 Filed 12/13/13 USDC Colorado Page 1 of 1
JS 44 (Rev. 12/11)   District of Colorado Form                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a)                                                                                                   DEFENDANTS
          PLAINTIFFS
                                                                                                         PMAC Lending Services, Inc., f/k/a Preferred Mortgage Alliance Corp.
         Lehman Brothers Holdings, Inc.

                                                                                                         County of Residence of First Listed Defendant
  (b)    County of Residence of First Listed Plaintiff New York, New York                                                               (IN U.S. PLAINTIFF CASES ONLY)
                        (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                                 TRACT OF LAND INVOLVED.

  (c)     Attorneys (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)
         Christopher P. Carrington, Foster Graham Milstein & Calisher, LLP
         360 S. Garfield Street, 6th Floor, Denver, Colorado 80209
         303-333-9810
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES                                       (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                       and One Box for Defendant)
    1 U.S. Government                   3 Federal Question                                                                   PTF          DEF                                            PTF       DEF
        Plaintiff                           (U.S. Government Not a Party)                                                                          Incorporated or Principal Place
                                                                                                Citizen of This State               1        1                                                 4        4
                                                                                                                                                   of Business In This State

    2 U.S. Government               ✖ 4 Diversity                                               Citizen of Another State            2        2     Incorporated and Principal Place       ✖ 5         ✖ 5
        Defendant                         (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                Citizen or Subject of a             3        3     Foreign Nation                              6        6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
          CONTRACT                                  TORTS                                         FORFEITURE/PENALTY                        BANKRUPTCY                        OTHER STATUTES
   110 Insurance                     PERSONAL INJURY     PERSONAL INJURY                            625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
   120 Marine                         310 Airplane                   365 Personal Injury -              of Property 21 USC 881           423 Withdrawal                    400 State Reapportionment
   130 Miller Act                     315 Airplane Product               Product Liability                                                   28 USC 157                    410 Antitrust
   140 Negotiable Instrument              Liability                  367 Health Care/               690 Other
                                                                                                                                        PROPERTY RIGHTS                    430 Banks and Banking
                                      320 Assault, Libel &              Pharmaceutical
   150 Recovery of Overpayment            Slander                                                                                                                          450 Commerce
                                                                        Personal Injury                                                  820 Copyrights
    & Enforcement of Judgment         330 Federal Employers’            Product Liability                                                830 Patent                        460 Deportation
   151 Medicare Act                       Liability                  368 Asbestos Personal                                               840 Trademark                     470 Racketeer Influenced and
   152 Recovery of Defaulted          340 Marine
                                                                     Injury Product Liability                LABOR                      SOCIAL SECURITY                        Corrupt Organizations
   Student Loans (Excl. Veterans)     345 Marine Product
                                                                   PERSONAL PROPERTY                710 Fair Labor Standards                                               480 Consumer Credit
  153 Recovery of Overpayment             Liability                                                                                      861 HIA (1395ff)
                                      350 Motor Vehicle              370 Other Fraud                    Act
      of Veteran’s Benefits                                                                                                              862 Black Lung (923)              490 Cable/Sat TV
                                      355 Motor Vehicle              371 Truth in Lending           720 Labor/Mgmt. Relations
  160 Stockholders’ Suits                                                                                                                863 DIWC/DIWW (405(g))            850 Securities/Commodities/
                                          Product Liability          380 Other Personal
✖ 190 Other Contract                                                                                740 Railway Labor Act                864 SSID Title XVI                    Exchange
                                      360 Other Personal Injury         Property Damage                                                                                    890 Other Statutory Actions
  195 Contract Product Liability                                                                    751 Family and Medical               865 RSI (405(g))
                                      362 Personal Injury -          385 Property Damage                Leave Act
  196 Franchise                                                                                                                                                            891 Agricultural Acts
                                          Med. Malpractice              Product Liability
         REAL PROPERTY                CIVIL RIGHTS                 PRISONER PETITIONS               790 Other Labor Litigation              TAX SUITS                      893 Environmental Matters
   210 Land Condemnation               440 Other Civil Rights        Habeas Corpus:                 791 Empl. Ret. Inc.                                                    895 Freedom of Information Act
                                                                                                                                         870 Taxes (U.S. Plaintiff
   220 Foreclosure                    441 Voting                      463 Alien Detainee                Security Act                          or Defendant)                896 Arbitration
   230 Rent Lease & Ejectment         442 Employment                 510 Motions to Vacate                                               871 IRS - Third Party             899 Administrative Procedure
   240 Torts to Land                                                  Sentence                                                                26 USC 7609                     Act/Review or Appeal of
                                      443 Housing/                                                      IMMIGRATION
                                         Accommodations              530 General                                                                                              Agency Decision
   245 Tort Product Liability
                                      445 Amer. w/Disabilities -     535 Death Penalty             462 Naturalization Application                                          950 Constitutionality of
   290 All Other Real Property
                                         Employment                  Other:                        465 Other Immigration                                                       State Statutes
                                      446 Amer. w/Disabilities -     540 Mandamus & Other              Actions
                                         Other
                                                                     550 Civil Rights
                                       448 Education
                                                                     555 Prison Condition
                                                                     560 Civil Detainee -
                                                                   Conditions of Confinement
V. ORIGIN              (Place an “X” in One Box Only)                                                                                                                                  Appeal to District
 ✖ 1 Original
                                                                                                                     Transferred from
                            2 Removed from               3 Remanded from            4 Reinstated or               5 another district              6 Multidistrict                    7 Judge from
      Proceeding              State Court                  Appellate Court          Reopened                         (specify)                       Litigation                        Magistrate Judgment
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        28 U.S.C. § 1332
VI. CAUSE OF ACTION                    Brief description of cause:                                 AP Docket

                                       Breach of Contract

VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                                                                      CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER F.R.C.P. 23              DEMAND $ 500,000                                                      JURY DEMAND:         Yes     ✖ No

DATE                                                               SIGNATURE OF ATTORNEY OF RECORD

12/13/2013                                                         s/ Christopher P. Carrington
FOR OFFICE USE ONLY

  RECEIPT #                      AMOUNT                                APPLYING IFP                                       JUDGE                            MAG. JUDGE
    Case 1:13-cv-03373-RM-KLM Document 1-4 Filed 12/13/13 USDC Colorado Page 1 of 1


AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                  __________     of Colorado
                                                             District of __________

        LEHMAN BROTHERS HOLDINGS, INC.
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
      PMAC LENDING SERVICES, INC., f/k/a                           )
    PREFERRED MORTGAGE ALLIANCE CORP.                              )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PMAC LENDING SERVICES, INC., f/k/a PREFERRED MORTGAGE ALLIANCE
                                         CORP.
                                         c/o Samuel Kim, Registered Agent
                                         15325 Fairfield Ranch Road, Suite 125
                                         Chino Hills, California 91709



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Christopher P. Carrington
                                         Foster Graham Milstein & Calisher, LLP
                                         360 S. Garfield Street, 6th Floor
                                         Denver, Colorado 80209
                                         Telephone: 303-333-9810

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
EXHIBIT J
Case 1:13-cv-03373-RM-KLM Document 51 Filed 11/10/14 USDC Colorado Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:13-cv-03373-RM-KLM

  LEHMAN BROTHERS HOLDINGS INC,

                Plaintiff,

  v.

  PMAC LENDING SERVICES, INC., f/k/a PREFERRED MORTGAGE ALLIANCE
  CORP.

                Defendant.


                    NOTICE OF DISMISSAL WITHOUT PREJUDICE


        Plaintiff, Lehman Brothers Holdings Inc., respectfully submits this Notice of

  Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Defendant has not yet filed an

  answer or a motion for summary judgment.        Consequently, this case may be, and

  hereby is, dismissed upon notice. The dismissal is without prejudice per Fed. R. Civ. P.

  41(a)(1)(B). The dismissal is self-executing; no further action is required by the Court.

  See, e.g., Janssen v. Harris, 321 F.3d 998, 1000 (10th Cir. 2003).

        Dated: November 10, 2014

                                              Respectfully submitted,

                                                  /s/ Christopher P. Carrington
                                              Christopher P. Carrington
                                              Michael J. Gates
                                              Foster Graham Milstein & Calisher, LLP
                                              360 S. Garfield Street, Ste. 600
                                              Denver, Colorado 80209
                                              Telephone: (303) 333-9810
                                              Email: carrington@fostergraham.com
                                              mgates@fostergraham.com
                                              Attorneys for Plaintiff Lehman Brothers
                                              Holdings Inc.
Case 1:13-cv-03373-RM-KLM Document 51 Filed 11/10/14 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

          I hereby certify that on this 10th day of November, 2014, a true and correct copy
  of the foregoing NOTICE OF DISMISSAL WITHOUT PREJUDICE was electronically
  filed and served via ECF as follows:

        Tamara A. Hoffbuhr Seelman
        Nicole C. Salamander Irby
        Gordon & Rees LLP
        555 Seventeenth Street, Suite 3400
        Denver, Colorado 80202
        tseelman@gordonrees.com
        nsalamanderirby@gordonrees.com




                                                      s/ Tiffany A. Noel




                                             2
EXHIBIT K
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 1 of 14 Page ID #:1


     Stephen D. Weisskopf (State Bar No. 213596)
 1
     sweisskopf@weisskopflaw.com
 2   Weisskopf Law
     1800 Century Park East, Suite 600
 3
     Los Angeles, California, 90067
 4   Telephone: (310) 734-2026
     Facsimile: (310) 421-4180
 5

 6   Attorneys for Plaintiff LEHMAN
     BROTHERS HOLDINGS INC.
 7

 8

 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10

11
     LEHMAN BROTHERS HOLDINGS                 CASE NO. ________________
12
     INC.
13
                           Plaintiff,         COMPLAINT
14
              vs.
                                              1) CONTRACTUAL
15
                                                 INDEMNIFICATION
     PMC BANCORP f/k/a
16                                            2) CONTRACTUAL
     PROFESSIONAL MORTGAGE
                                                 INDEMNIFICATION/SUCCESSOR
17   CORP. and
                                                 LIABILITY
     PMAC LENDING SERVICES, INC.
18

19                         Defendant.
20

21            Plaintiff Lehman Brothers Holdings Inc. (“LBHI”), the Plan Administrator
22   under the Modified Third Amended Joint Chapter 11 Plan of Lehman Brothers
23   Holdings Inc. and Its Affiliated Debtors (the “Plan”), for its Complaint against
24   Defendants PMC Bancorp f/k/a Professional Mortgage Corp. (“PMC Bancorp”)
25   and PMAC Lending Services, Inc. (“PMAC Lending”) (PMAC Lending and PMC
26   Bancorp collectively “Defendants”), alleges upon knowledge as to itself and its
27   own conduct, and upon information and belief as to all other matters, as follows:
28
     {00161623.DOC / 1 }                      1
                                          COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 2 of 14 Page ID #:2



 1                                             Nature of Action
 2            1.           In this action, LBHI seeks to enforce its right to contractual
 3   indemnification for liability LBHI incurred as a result of Defendants’ sale—
 4   pursuant to separate sale agreements executed by each Defendant—of numerous
 5   defective mortgage loans in breach of Defendants’ representations, warranties, and
 6   covenants concerning those loans (the “Breaching Loans”).
 7            2.           LBHI sold the Breaching Loans to investors, including the Federal
 8   National Mortgage Association (“Fannie Mae”) and the Federal Home Loan
 9   Mortgage Corporation (“Freddie Mac”, and together with Fannie Mae, the “GSEs”)
10   under agreements that included representations and warranties concerning the
11   mortgage loans that were co-extensive with those made by Defendants.
12            3.           LBHI retained the right to seek indemnification from Defendants in
13   the event Defendants became liable for certain indemnified events.
14            4.           After the GSEs discovered that numerous mortgage loans breached
15   certain of those representations and warranties, the GSEs made claims against LBHI
16   for losses suffered on the mortgage loans.
17            5.           LBHI has incurred liability as a result of those claims, triggering
18   LBHI’s right to indemnification under the agreements with Defendants.
19            6.           LBHI has provided Defendants a detailed spreadsheet setting forth the
20   specific bases for the underlying claims on each Breaching Loan. True and correct
21   copies of the spreadsheets are attached hereto as Exhibit A (PMC Bancorp loan
22   schedule) and Exhibit B (PMAC Lending loan schedule).
23            7.           By this action, LBHI seeks to recover money damages from
24   Defendants for LBHI’s indemnification claims related to the loans sold by each
25   Defendant.
26            8.           In addition to each Defendant’s separate liability for the loans it sold,
27   LBHI also seeks to recover damages from PMAC Lending for LBHI’s
28   indemnification claim against PMC Bancorp because PMAC Lending is liable, as
     {00161623.DOC / 1 }                                2
                                                   COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 3 of 14 Page ID #:3



 1   successor, for PMC Bancorp’s obligations/debts—specifically, PMAC expressly or
 2   impliedly agreed to assume PMC Bancorp’s liabilities; engaged in a de-facto
 3   consolidation or merger with PMC Bancorp; is a mere continuation of PMC
 4   Bancorp; and/or engaged in a fraudulent transfer of PMC Bancorp’s assets with
 5   actual intent to hinder, delay, or defraud PMC Bancorp’s creditors.
 6                                                  Parties
 7            9.           Plaintiff LBHI is a Delaware corporation with its principal place of
 8   business in New York, New York.
 9            10.          On September 15, 2008, Plaintiff LBHI commenced with the United
10   States Bankruptcy Court for the Southern District of New York a voluntary case
11   under Chapter 11 of the Bankruptcy Code.
12            11.          Defendant PMC Bancorp is a California corporation with its principal
13   place of business in City of Industry, California, Los Angeles County.
14            12.          Defendant PMAC Lending is a California corporation with its
15   principal place of business in Chino Hills, California.
16                                         Jurisdiction and Venue
17            13.          This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because
18   there is complete diversity of citizenship between LBHI and Defendants, and the
19   amount in controversy exceeds $75,000, exclusive of costs and interest.
20            14.          Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)
21   because PMAC Lending and PMC Bancorp both reside within the Central District
22   of California.
23            15.          This Court has personal jurisdiction over Defendants.
24                                           Factual Background
25            16.          At all relevant times, LBHI engaged in the purchase and sale of
26   mortgage loans directly or through affiliates, including Lehman Brothers Bank,
27   FSB (“LBB”), and then sold the loans to third parties, including the GSEs.
28
     {00161623.DOC / 1 }                               3
                                                  COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 4 of 14 Page ID #:4



 1            17.          At all relevant times, Defendants engaged in mortgage origination, as
 2   well as the sale of mortgage loans on the secondary market to entities such as LBB
 3   and LBHI.
 4            A.           The Governing Agreements
 5            18.          Defendants entered into written agreements titled Mortgage Loan
 6   Purchase Agreements (the “Loan Purchase Agreements”) with LBB. 1
 7            19.          The Loan Purchase Agreements specifically incorporate the terms and
 8   conditions of the Aurora Loan Services, LLC’s Seller’s Guides (“Seller’s Guides”),
 9   which set forth additional duties and obligations of Defendants.
10            20.          The Seller’s Guides in their entirety are valid and binding upon
11   Defendants.
12            21.          The Loan Purchase Agreements and the Sellers’ Guides, (together, the
13   “Agreements”) set forth the duties and obligations of the parties with respect to the
14   purchase and sale of mortgage loans, including but not limited to representations
15   and warranties concerning the parties and individual mortgage loans purchased or
16   sold, and Defendants’ indemnification obligations.
17            22.          Defendants each sold numerous Breaching Loans pursuant to the terms
18   of the Agreements.
19            B.           Lehman Brothers Holdings Inc.’s Rights
20            23.          Section 8 of the Seller’s Guide defines the “Purchaser” as LBB and its
21   “successors and/or assigns”2 and, therefore, the parties agreed that Defendants’
22
     1
           Although PMC Bancorp and PMAC Lending entered into separate Loan
23
     Purchase Agreements, the relevant provisions are substantially similar in all
24   material respects as between the two Loan Purchase Agreements at issue in this
     action.
25
     2
26          The operative Seller’s Guide for each of the Breaching Loans is the version
27
     in effect at the time Defendants sold the at-issue loan to LBB or LBHI. Although
     the language of certain sections referenced in the Complaint may vary slightly from
28   Seller’s Guide to Seller’s Guide, it is generally consistent in all material respects.
     {00161623.DOC / 1 }                               4
                                                  COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 5 of 14 Page ID #:5



 1   obligations would extend to any subsequent purchaser of the loans, such as, in this
 2   case, LBHI.
 3            24.          In conjunction with the sale by LBB to LBHI of the Breaching Loans,
 4   LBB assigned to LBHI all of its rights and remedies under the Agreements with
 5   respect to the Breaching Loans.
 6            25.          Further, the Seller’s Guide provides that LBHI, as a subsequent holder
 7   of any Mortgage Loan, “shall be a third party beneficiary” of the Agreement.
 8   Seller’s Guide § 711. Accordingly, LBHI as a subsequent holder of the Breaching
 9   Loans is entitled, as a third party beneficiary, to the all of the benefits of the
10   Agreement, including the right to indemnification.
11            C.           Defendants’ Representations
12            26.          With respect to each of the loans sold to LBB under the Agreements,
13   Defendants made a number of representations, warranties, and covenants
14   concerning the quality of the mortgage loans. Specific examples of Defendants’
15   representations, warranties, and covenants concerning the quality of the mortgage
16   loans include, but are not limited to, the following:
17                         a)    No document, report or material furnished to Purchaser in
18                               any Mortgage Loan File or related to any Mortgage
                                 Loan (including, without limitation, the Mortgagor’s
19                               application for the Mortgage Loan executed by the
20                               Mortgagor), was falsified or contains any untrue
                                 statement of fact or omits to state a fact necessary to make
21                               the statements contained therein not misleading. Seller’s
22                               Guide § 703(1).

23                         b)    Seller . . . has duly and faithfully complied with and will
24                               continue to comply with: (i) all applicable laws, rules,
                                 regulations, decrees, pronouncements, directives, orders
25                               and contractual requirements with respect to the
26                               origination, closing, underwriting, processing and
                                 servicing of each Mortgage Loan[.] Seller Guide § 703(8).
27

28
     {00161623.DOC / 1 }                               5
                                                  COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 6 of 14 Page ID #:6


                           c)   The documents, instruments and agreements submitted
 1
                                for loan underwriting were not falsified and contain no
 2                              untrue statement of material fact or omit to state a
                                material fact required to be stated therein or necessary to
 3
                                make the information and statements therein not
 4                              misleading. No fraud was committed in connection with
                                the origination of the Mortgage Loan. The Seller has
 5
                                reviewed all of the documents constituting the Mortgage
 6                              Loan File and has made such inquiries as it deems
                                necessary to make and confirm the accuracy of the
 7
                                representations set forth herein. Seller’s Guide § 703(12).
 8
                           d)   There is no default, breach, violation or event of
 9
                                acceleration existing under the Mortgage or the Note and,
10                              no event has occurred or condition exists that, with the
                                passage of time or with notice and the expiration of any
11
                                grace or cure period, would constitute a default, breach,
12                              violation or event of acceleration and neither Seller nor its
                                predecessors has waived any default, breach, violation or
13
                                event of acceleration. Seller’s Guide § 703(18).
14
                           e)   The Mortgage Loan has been originated and processed by
15
                                Seller or Seller’s correspondent in accordance with, and
16                              conforms with, the terms of this Seller’s Guide and the
17
                                Loan Purchase Agreement, and the Mortgage Loan has
                                been underwritten in accordance with Underwriting
18                              Guidelines in effect as of the date of the Delivery
19
                                Commitment applicable to the Mortgage Loan. The
                                Mortgage Loan complies with all the requirements of the
20                              related Product Profile applicable to such Mortgage Loan
21
                                . . . . Seller’s Guide § 703(21).

22                         f)   The Mortgaged Property is lawfully occupied under
23                              applicable law, unless properly disclosed to Purchaser.
                                All inspections, licenses and certificates required to be
24                              made or issued with respect to all occupied portions of the
25                              Mortgaged Property, or with respect to the use and
                                occupancy of the same (including, without limitation,
26                              certificates of occupancy and fire underwriting
27                              certificates), have been made or obtained by Seller or
                                Seller’s correspondent from the appropriate authorities.
28
     {00161623.DOC / 1 }                              6
                                                 COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 7 of 14 Page ID #:7


                                 The Mortgagor represented at the time of origination of
 1
                                 the Mortgage Loan that the Mortgagor would occupy the
 2                               Mortgaged Property as the Mortgagor’s primary
                                 residence,                if                applicable.
 3
                                 Seller’s Guide § 703(24).
 4

 5            27.          In certain instances, Defendants were also the underwriter of loans as

 6   permitted under the Seller’s Guide. With respect to those loans, Defendants

 7   additionally represented, warranted, and covenanted in Section 717(1) of the

 8   Seller’s Guide that:

 9
                              All underwriting performed by Seller hereunder shall be in
10                            strict compliance with the underwriting guidelines and
11                            product descriptions contained in the Seller’s Guide and
                              such other guidelines and requirements as may be provided
12                            to Seller in writing from time to time.
13

14            28.          Defendants represented and/or warranted that they had the ability to
15   perform their obligations under, and satisfy all requirements of, the Agreements.
16   Seller’s Guide § 702(5).
17            29.          LBHI expressly relied upon the representations and warranties
18     contained in the Agreements in purchasing the Breaching Loans. See Seller’s
19     Guide § 701.
20            D.           Lehman Brothers Holdings Inc.’s Settlement of Third Party
21                         Liability
22            30.          After LBHI’s sale of the Breaching Loans to the GSEs, the GSEs
23   discovered breaches of representations, warranties, and/or covenants in the
24   Breaching Loans that were co-extensive with the representations, warranties, and/or
25   covenants agreed to by Defendants and contained in the Agreements.
26            31.          The GSEs filed proofs of claim in LBHI’s bankruptcy proceeding to
27   recover for losses on breaching mortgage loans sold by LBHI.
28            32.          LBHI examined the GSEs’ claims and determined that the Breaching
     {00161623.DOC / 1 }                               7
                                                  COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 8 of 14 Page ID #:8



 1   Loans contained various defects in violation of the representations, warranties,
 2   and/or covenants under the Agreements, including but not limited to the
 3   representations and warranties that all the information provided in the loan files
 4   were true and correct and that the loans met certain origination and underwriting
 5   requirements. Thus, Defendants’ breaches, acts, and omissions resulted in LBHI
 6   incurring liability to the GSEs.
 7            33.          LBHI settled with the GSEs in 2014, at which time the Bankruptcy
 8   Court for the Southern District of New York approved the settlements with Fannie
 9   Mae and Freddie Mac.
10            34.          These settlements with the GSEs triggered LBHI’s right to
11   indemnification under the Agreements with Defendants.
12            E.           Defendants’ Obligation to Indemnify LBHI
13            35.          In each of their respective Agreements, Defendants agreed to
14   indemnify LBHI from liabilities, claims, losses, damages, judgments, and expenses
15   LBHI might sustain as a result of the Breaching Loans under the Seller’s Guides.
16   Section 711 of the Seller’s Guides, entitled “Indemnification and Third Party
17   Claims,” provides, in pertinent part, as follows:
18                          In addition to any repurchase and cure obligations of
19                          Seller, . . . Seller shall indemnify Purchaser and
                            Purchaser’s designee (including, without limitation, any
20                          subsequent holder of any Note) from and hold them
21                          harmless against all claims, losses, damages, penalties,
                            fines, claims, forfeitures, lawsuits, court costs, reasonable
22                          attorney’s fees, judgments and any other costs, fees and
23                          expenses that the Purchaser may sustain in any way
                            related to or resulting from any act or failure to act or
24                          any breach of any warranty, obligation, representation or
25                          covenant contained in or made pursuant to this Seller’s
                            Guide or the Loan Purchase Agreement by any agent,
26                          employee, representative or officer of Seller or Seller’s
27                          correspondent. In addition to any and all other obligations
                            of Seller hereunder, Seller agrees that it shall pay the
28
     {00161623.DOC / 1 }                               8
                                                  COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 9 of 14 Page ID #:9


                            reasonable attorney’s fees of Purchaser incurred in
 1
                            enforcing Seller’s obligation hereunder, including, without
 2                          limitation, the repurchase obligation set forth above.
 3            36.          Defendants are on notice of the claims related to their indemnity
 4   obligations.
 5            37.          Defendants have refused or otherwise failed to comply with their
 6   obligations under the Agreements, including the obligation to indemnify LBHI.
 7            38.          Defendants’ failure and/or refusal to indemnify LBHI for LBHI’s
 8   liability to the GSEs constitutes a breach of Defendants’ contractual indemnification
 9   obligations.
10            39.          Pursuant to Section 8 of the Loan Purchase Agreements and Section
11   713 of the Seller’s Guide, the laws of the State of New York govern this contract
12   action.
13            40.          All conditions precedent to bringing this action have been met, have
14   occurred, or have been waived.
15            F.           PMAC Lending’s Liability for PMC Bancorp’s Obligations and
16                         Liabilities
17            41.          As set forth above, both PMAC Lending and PMC Bancorp, pursuant
18   to their respective Agreements, are obligated to indemnify LBHI for any and all
19   liabilities, claims, losses, damages, judgments, and expenses that LBHI might
20   sustain as a result of the Breaching Loans.
21            42.          PMAC Lending, however, is liable not only for its own
22   indemnification obligations but also those of PMC Bancorp under the theory of
23   successor liability, set forth upon information and belief as follows:
24            43.          In 2010, LBHI filed a lawsuit against PMC Bancorp in the Central
25   District of California, case no. CV10-07207.
26            44.          That lawsuit pertained to PMC Bancorp’s breach of representations
27   and warranties related to defective loans different from those at issue here.
28
     {00161623.DOC / 1 }                              9
                                                 COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 10 of 14 Page ID #:10



   1            45.          During that litigation, PMC Bancorp sold or otherwise transferred
   2   certain of its assets, including its servicing platform and a portion of its loan
   3   portfolio, to PMAC Lending.
   4            46.          As a result of the sale/transfer, PMC Bancorp was left with insufficient
   5   capital to continue its business or meet its liabilities.
   6            47.          PMC Bancorp failed to obtain a reasonably equivalent value in
   7   exchange for the sale of its assets.
   8            48.          Nearly all of PMC Bancorp’s key employees/executives moved to
   9   PMAC Lending near the time of the sale/transfer, or are otherwise affiliated with
  10   PMAC, including the following:
  11                         a)    Chul Se Park a.k.a. William Park, PMC’s founder and one time
  12                               CEO/president, became PMAC’s CEO in or around September
                                   2010. Mr. Park ran both companies during the period preceding
  13                               the sale/transfer of PMC’s assets to PMAC;
  14
                             b)    Daniel Kim, formerly PMC’s General Counsel became General
  15                               Counsel at PMAC in or around 2012;
  16
                             c)    Ryan Kim, Executive Vice President at PMC, became Executive
  17                               Vice President of PMC in or around July 2012;
  18
                             d)    Sharon Kim, Director of Operations at PMC, became Director of
  19                               Operations at PMAC in or around 2012;
  20
                             e)    Brian Witham was former Senior Vice President of Servicing at
  21                               PMC and became CEO at PMAC in or around July 2012;
  22
                             f)    Carol Sim, Controller at PMC, became Controller at PMAC;
  23

  24                         g)    Robert Ramirez, Manager of Loss Mitigation at PMC, became
                                   Manager of Loss Mitigation at PMAC in or around September
  25                               2012;
  26
                             h)    Constantine Cafcalas, Senior Vice Present of Capital Markets
  27                               and Managing Director of PMC Bancorp, has ongoing ties to
  28                               PMAC Lending.
       {00161623.DOC / 1 }                               10
                                                    COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 11 of 14 Page ID #:11



   1            49.          PMC Bancorp and PMAC Lending share the same IP/URL address.
   2            50.          PMC Bancorp is no longer solvent and has one remaining shareholder,
   3   Salsipuedes S.A. de C.V., a Mexican company.
   4            51.          Salsipuedes S.A. de C.V. hired Mr. Cafcalas to provide consulting
   5   services as a corporate representative of PMC Bancorp with the instruction to
   6   manage PMC’s litigation.
   7            52.          PMAC Lending is subject to litigation by other plaintiffs on similar
   8   theories of successor liability, fraud, conspiracy, and fraudulent transfer, including
   9   in the action PennyMac Loan Services, LLC v. PMC Bancorp, filed in the Superior
  10   Court of the State of California, case no. BC500399, in which the Court permitted
  11   PennyMac to add PMAC Lending as a defendant based upon the same facts and
  12   allegations set forth above.
  13                          First Claim for Relief: Contractual Indemnification
  14                               (Against PMC Bancorp and PMAC Lending)
  15            53.          LBHI hereby incorporates by reference the allegations set forth above
  16   as though fully set forth herein.
  17            54.          The Agreements are valid and enforceable contracts that are binding
  18   upon Defendants.
  19            55.          LBHI has substantially performed all of its obligations under the
  20   Agreements.
  21            56.          Defendants breached the Agreements by failing to indemnify LBHI as
  22   required by the Agreements, including indemnification for liabilities, claims, losses,
  23   damages, judgments, and expenses as to the Breaching Loans.
  24            57.          Defendants’ breaches of their respective Agreements as to the
  25   Breaching Loans resulted in actual and consequential damages to LBHI in an
  26   amount to be determined at trial, plus prejudgment interest pursuant to New York
  27   law, attorneys’ fees, litigation costs and all other fees and costs provided by the
  28   Agreements.
       {00161623.DOC / 1 }                              11
                                                   COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 12 of 14 Page ID #:12



   1       Second Claim for Relief: Contractual Indemnification/Successor Liability
   2                                        (Against PMAC Lending)
   3            58.          LBHI hereby incorporates by reference the allegations set forth above
   4   as though fully set forth herein.
   5            59.          As set forth above, PMAC Lending expressly or impliedly agreed to
   6   assume PMC Bancorp’s liabilities; engaged in a de-facto consolidation or merger
   7   with PMC Bancorp; is a mere continuation of PMC Bancorp; and/or engaged in a
   8   fraudulent transfer of PMC Bancorp’s assets with intent to hinder, delay, or defraud
   9   PMC Bancorp’s creditors.
  10            60.          The sale/transfer of PMC Bancorp assets to PMAC Lending and the
  11   transfer of PMC Bancorp’s employees to PMAC Lending resulted in the continuity
  12   of management, shareholders, personnel, assets, and operations between the
  13   Defendants and, therefore, amounted to a de facto merger or consolidation.
  14            61.          The aforesaid sale/transfer of PMC Bancorp assets to PMAC Lending
  15   and the transfer of PMC Bancorp’s employees to PMAC Lending render PMAC
  16   Lending responsible for PMC Bancorp’s obligations as a result of the companies’
  17   substantial continuity.
  18            62.          Indeed, (a) PMAC Lending, including but not limited to several of its
  19   executives and its general counsel Daniel Kim, was on notice of PMC Bancorp’s
  20   obligations to LBHI prior to PMAC Lending’s acquisition of the PMC Bancorp
  21   assets and (b) there was a substantial continuity between PMC Bancorp and PMAC
  22   Lending after acquisition of such assets.
  23            63.          The sale/transfer of assets and transfer of employees and executives
  24   were made with the actual intent to hinder, delay, and/or defraud PMC Bancorp’s
  25   creditors, including LBHI, which demonstrates one facet of the relationship
  26   between PMC Bancorp and PMAC Lending.
  27            64.          Finally, PMC Bancorp did not receive a reasonably equivalent value
  28   for the sale/transfer; the sale/transfer was made when PMC Bancorp was engaged
       {00161623.DOC / 1 }                              12
                                                   COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 13 of 14 Page ID #:13



   1   or was about to engage in a business for which PMC Bancorp’s remaining assets
   2   were unreasonably small in relation to the business; and/or the sale/transfer was
   3   made at a time when PMC Bancorp believed or reasonably should have believed it
   4   would incur debts beyond its ability to pay.
   5            65.          As a result of the foregoing, PMAC Lending is liable for the payment
   6   of PMC Bancorp’s obligations, liabilities, and debts, including those arising from
   7   PMC Bancorp’s indemnification obligation to LBHI.
   8            66.          PMAC Lending has breached its obligation by failing to indemnify
   9   LBHI as required by the Agreements, including indemnification for claim, losses,
  10   damages, and expenses incurred as a result of the Breaching Loans sold by PMC
  11   Bancorp.
  12            67.          PMAC Lending’s breach of this obligation resulted in actual and
  13   consequential damages to LBHI in an amount to be determined at trial, plus
  14   prejudgment interest pursuant to New York law, attorneys’ fees, litigation costs and
  15   all other fees and costs provided by the Agreements.
  16                                                Relief Requested
  17            WHEREFORE, LBHI respectfully requests that this Court enter judgment in
  18   its favor as follows:
  19            a)           Against PMC Bancorp for all damages against arising from or
  20                         relating to its indemnification obligation, in an amount to be
  21                         determined at trial;
  22            b)           Against PMAC Lending for all damages against arising from or
  23                         relating to its indemnification obligation, in an amount to be
  24                         determined at trial;
  25            c)           Against PMAC Lending for all damages against arising from or
  26                         relating to PMC Bancorp’s indemnification obligation, in an amount
  27                         to be determined at trial;
  28            d)           Against both Defendants for recoverable interest;
       {00161623.DOC / 1 }                                13
                                                      COMPLAINT
Case 2:15-cv-04867-JAK-PJW Document 1 Filed 06/26/15 Page 14 of 14 Page ID #:14



   1            e)           Against both Defendant for the costs and expenses incurred by LBHI
   2                         in enforcing Defendants’ obligations under the Agreements,
   3                         including attorneys’ fees and costs and any expert witness fees
   4                         incurred in litigation; and
   5            f)           Providing for such other relief as the Court deems just and proper.
   6

   7    Dated: June 26, 2015
   8

   9                                             s/ Stephen D. Weisskopf
                                                 Stephen D. Weisskopf
  10
                                                 Attorneys for Plaintiff LEHMAN
  11                                             BROTHERS HOLDINGS INC.
  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
       {00161623.DOC / 1 }                                 14
                                                      COMPLAINT
EXHIBIT L
Case 1:13-cv-00088-CMA-MEH Document 67-3 Filed 12/12/13 USDC Colorado Page 2 of 6
Case 1:13-cv-00088-CMA-MEH Document 67-3 Filed 12/12/13 USDC Colorado Page 3 of 6
Case 1:13-cv-00088-CMA-MEH Document 67-3 Filed 12/12/13 USDC Colorado Page 4 of 6
Case 1:13-cv-00088-CMA-MEH Document 67-3 Filed 12/12/13 USDC Colorado Page 5 of 6
Case 1:13-cv-00088-CMA-MEH Document 67-3 Filed 12/12/13 USDC Colorado Page 6 of 6
